     Case 1:13-cr-00109-BMC Document 66 Filed 04/17/20 Page 1 of 133 PageID #: 640



                         Selected docket entries for case 20−1477
                                        Generated: 07/28/2020 11:01:45

   Filed          Document Description            Page                       Docket Text
05/05/2020 1                                             ORIGINAL PROCEEDING, PETITION FOR WRIT OF
           1 Docketing_Notice_OP_cases             2     HABEAS CORPUS, on behalf of Petitioner Lawal Olaniyi
                                                         Babafemi, FILED.[2832557] [20−1477]
           1 Original Proceeding FILED             4
05/05/2020 2 Motion FILED (c)                     66 MOTION, to file successive petition, on behalf of
                                                     Petitioner Lawal Olaniyi Babafemi, FILED. Service date
                                                     03/27/2020 by US mail.[2832571] [20−1477]
05/05/2020 3                                     128 INSTRUCTIONAL FORMS, to Pro Se litigant,
           Distr_instructions_ps_pris_successive     SENT.[2832573] [20−1477]
05/11/2020 9 Notice of Appearance for Additional 129 NOTICE OF APPEARANCE AS SUBSTITUTE
           or Substitute Counsel FILED               COUNSEL, on behalf of Respondent United States of
                                                     America, FILED. Service date 05/11/2020 by CM/ECF,
                                                     US mail. [2836527] [20−1477]
06/04/2020 22 Motion Order FILED                 131 MOTION ORDER, denying motion to file successive
                                                     petition [2] filed by Petitioner Lawal Olaniyi Babafemi, by
                                                     RJS, MHP, WJN, copy to pro se, FILED. [2854372][22]
                                                     [20−1477]
06/04/2020 24 Certified copy ISSUED              132 CERTIFIED ORDER, dated 06/04/2020, to EDNY
                                                     (BROOKLYN), ISSUED.[2854729] [20−1477]
07/27/2020 26 Certified Copy Mandate ISSUED 133 CERTIFIED COPY OF ORDER, dated 06/04/2020,
                                                     determining the appeal to EDNY, copy sent to pro se,
                                                     ISSUED.[Mandate][2892973] [20−1477]
           Case 20-1477, Document
Case 1:13-cr-00109-BMC   Document 1-1,
                                  66 05/05/2020,    2832557,
                                       Filed 04/17/20  Page 2Page1
                                                              of 133ofPageID
                                                                       2     #: 641




                    United States Court of Appeals for the Second Circuit
                            Thurgood Marshall U.S. Courthouse
                                      40 Foley Square
                                    New York, NY 10007

ROBERT A. KATZMANN                                               CATHERINE O'HAGAN WOLFE
CHIEF JUDGE                                                      CLERK OF COURT

Date: May 05, 2020                                               DC Docket #: 1:13-cr-109-1
Docket #: 20-1477                                                DC Court: EDNY (BROOKLYN)
Short Title: Babafemi v. United States of America                DC Judge: Gleeson




                                     DOCKETING NOTICE



A Petition for Writ of Habeas Corpus filed by 20-1477 has been docketed in the above
referenced case under [docket number]. This number must appear on all documents related to
this case that are filed in this Court. For pro se parties the docket sheet with the caption page, and
an Acknowledgment and Notice of Appearance Form are enclosed. In counseled cases the docket
sheet is available on PACER. Counsel must access the Acknowledgment and Notice of
Appearance Form from this Court's website http://www.ca2.uscourts.gov.

The form must be completed and returned within 14 days of the date of this notice. The form
requires the following information:

YOUR CORRECT CONTACT INFORMATION: Review the party information on the docket
sheet and note any incorrect information in writing on the Acknowledgment and Notice of
Appearance Form.

The Court will contact one counsel per party or group of collectively represented parties when
serving notice or issuing our order. Counsel must designate on the Acknowledgment and Notice
of Appearance a lead attorney to accept all notices from this Court who, in turn will, be
responsible for notifying any associated counsel.

CHANGE IN CONTACT INFORMATION: An attorney or pro se party who does not
immediately notify the Court when contact information changes will not receive notices,
documents and orders filed in the case.

An attorney and any pro se party who is permitted to file documents electronically in CM/ECF
must notify the Court of a change to the user's mailing address, business address, telephone
number, or e-mail. To update contact information, a Filing User must access PACER's Manage
           Case 20-1477, Document
Case 1:13-cr-00109-BMC   Document 1-1,
                                  66 05/05/2020,    2832557,
                                       Filed 04/17/20  Page 3Page2
                                                              of 133ofPageID
                                                                       2     #: 642




My Appellate Filer Account, https://www.pacer.gov/psco/cgi-bin/cmecf/ea-login.pl. The Court's
records will be updated within 1 business day of a user entering the change in PACER.

A pro se party who is not permitted to file documents electronically must notify the Court of a
change in mailing address or telephone number by filing a letter with the Clerk of Court.

CAPTION: The caption in a Petition for a Writ of Mandamus of Writ or Prohibition is
In re [EDIT], Petitioner. It shall not bear the name of the district court judge. (Local Rule
21(a)).

DESIGNATIONS OF RESPONDENTS: All parties below other than the petitioner shall be
deemed respondents for all purposes. (FRAP21(b)).

NO ANSWER: Unless the Court directs otherwise no answer to a petition for writ of mandamus
or prohibition will be accepted. (FRAP21(b)).

Inquiries regarding this case may be directed to 212-857-8551.
         Case 1:13-cr-00109-BMC   Document1-2,
                   Case 20-1477, Document  66 05/05/2020,
                                               Filed 04/17/20 Page Page1
                                                           2832557, 4 of 133
                                                                           ofPageID
                                                                             62     #: 643


                                                                                                                   F /LED
                                                                                                         IN CLERK'S OFF/CE
                                                                                                U.S. DISTRICT COURT E.D.N.Y.
                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT
                                                                                                *             tWR 17 2020                            *
                                                            ·
                     MOTIONFORANORDERAUTHORIZINGTHEDISTRICTCOURT            ""
                                                                                                  BROOVtYN                            o
                                                                                                                                      . FFICE
                                                                                                                                               ,
                                                                                                                                           \
                TO CONSIDER A SUCCESSIVE OR. SECOND HABEAS CORPUS APPLICATION
                               PURSUANT to 28 U.S.C. §§ 2244 (b), 2254·
                                HY A PRISONER IN STATE CUSTODY.



          NAME:
                  Lawal Babafemi

           PLACE OF CONFINEMENT:                                PRlSONER NUMBER:

                  A).lenwood Low                                  82814-053


                                             Instructions~Read Carefully

        · (1)     This motion must be legibly handwri:tten or typewritten and signed by the movant under
                  penaltynfperjury. All documents must be on 8½ x 11 inch paper; the Court will not
                  accept other paper sizes. Any false statements of a material fact may serve as the basis
                  for prosecution and conviction for perjury.
                                                                                                                            ,..._,,
                                                                                                                            <=;-..:,

         (2)      All questions must be answered conci.sely in the proper space on the form.                                '"'""
                                                                                                                            =
                                                                                                                          ---<
                                                                                                                              I
         (3)      Movant seeking leave to file a second or successive petition is required to use fbis fonfi 1
                  In capital cases only, the use of this form is optional. · -                     · · •. =::::                           fJ::::
                                                                                                                       ._,.::;...,.
                                                                                                                                           ,-,~,.
                                                                                                                       N
                                                                                                         :;;re..       ~
         (4)      Movant may use.additional pages only to explain additional grounds· for relieiand setc:> ·
                  forth additional facts and documents supporting any alleged grounds. Separate petitiqns,
                  motions, briefs, arguments, etc. should not be submitted.                          ·


          (5)     In capital cases only, the use of this form is optional, and separate. petitions; motions,
                  briefs, arguments, may be submitted.                                     ·




                                                          Page 1 ·                                    Rev. 1.24.2018




-~---~-------·---                                                                    .~-..----.. ~-      -----~·----                           ~------..--.~---·~-- --.
  Case 1:13-cr-00109-BMC   Document1-2,
            Case 20-1477, Document  66 05/05/2020,
                                        Filed 04/17/20 Page Page2
                                                    2832557, 5 of 133
                                                                    ofPageID
                                                                      62     #: 644
  UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCillT
   ..   •    ; - ----.--.,1




CAPTION:

 Lawal Babafemi
                                     11petitioner)                    CERTIFICATE OF SERVICE*

                                                                      Docket Number: 13-CR-109-1 IJG)
                                        v.
                                                                  Civil Action No.:
                                                                                          ------
 United States of America
                     I,
            Lawal Babafemi                            hereby certify under penalty of perjury that
    ,          /   r, ."I {print name)                                   .
on f-ll_vv(.,,(-v -<.:.-t-t/:..-2 2,0 )_£), I served a. copy of Memorandum Brief and Attachments
     ·         (date)

                                                         (list all documents)
by (select all applicable)**
                                                        Certified
_. Personal-Delivery                                 x United States Mail              _· Federal Express or other
                                                                                          Overnight Courier
            Commercial Carrier                   . - E..,Mail (on consent)
on the following parties:

  Clerk of Court/Hon. J. Gleeson/EDNY 225 Cadman Plaza East Brooklyn NY 11201
 Name                   Address                 City        State   Zip Code
  AUSA Zainab Ahmad/Office US Atty                           271 Cadman Plaza East Brooklyn NY 11201                 ·
 Name·                                        Address                           City          State      Zip Code


 Name                                         Address                           City          ·state     Zip Code


 Name                                         Address                           City          State·     Zip Code

 *A party must serve a copy of each paper on the other parties, or their counsel, to the appeal or
,proceeding. The Court will reject papers for filing if a certificate of service is not simultaneously
 filed.

**If different methods of service have been used on different parties, please complete a separate
certificate of service for each party.


            2,t:,te /1&:vG( J 2.JJ 2f)
                              ,Today's Date
 . Certificate of Service Form (Last Revised 12/2015)
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page3
                                                  2832557, 6 of 133
                                                                  ofPageID
                                                                    62     #: 645




                                           MOTION

1.    (a)    Name and location of court which entered the judgment of conviction under attack
             United States District Judge, Eastern District of New York,
             225 Cadman Plaza East! Brooklyn New York 11201
      (b)    Case number      13 - t:R - toq

2.                                     _____:_~-------
      Date of judgmentof conviction August 12, 2015

3.    Length of sentence    22 years       Sentencing Judge       Hon. John Gleeson

4.    Nature of offense or offenses for which you were convicted:------=---=----=---=---
       Gonspiracy to Provide Material Support to a Foreign TerrQrist Organ-
       ization 18 USC 2339B (A~ (1), 2239b(d) and 3551; and· attempted provision
       same as above and (2)
5.    Have you ever filed a posf-conviction petition, application, or motion for collateral relief
      in a]y fjderal court related to this conviction and sentence?
      Yes        No LJLl                         .
      If "yes", ho_w many times? ______ (if more than one, complete 6 and 7 below as
      necessary)                                                                           ·
      (a) Name of court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (b) Case number _ _ _ _- _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (c) Nature of proceeding_______________________



      (d) Grounds raised (list all grounds; use extra pages if necessary)_ _ _ _ _ _ __




      (e) lid. you receive an evidentiacy hearing on your petition, application, or motion?
      Yes        No[!]                     .            ·          ·
      (f) Result_·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


      (g) D a t e o f r e s u l t . - ' - - - - - - : - - - - - - - - - - - - - - - - - - -

6.    As to any second federal petition, application, or motion, give the same information:
      (a) Name of court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (b) Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- - ' - - - - - - -


                                             Page3                                 Rev. 1.24.2018
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page4
                                                  2832557, 7 of 133
                                                                  ofPageID
                                                                    62     #: 646




      (c) Nature of proceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


      (d) Grounds raised "(list all grounds; use extra pages if necessary) _ _ _ _ _ _ __




      (e) ~ o u r~ve an evidentiary hearing on your petition, application, or motion?
      YesLJ No~
      (f) Result_·- - - - - - - - - - - - - - - - , - - - - - - - - - - - -
     · (g) Date of result_·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

7.    As to any third federal petition, application, or motion, give the same information:
      (a) Name of court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (b) Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (c) Natureofproceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _- - ' - - - - - - - -


      (d) Grounds raised (list all grounds; use extra pages if necessary)_ _ _ _ _ _ __




      (e) D~ou rM-ve an evidentiary hearing on your petition, application, or motion?
      TuLJ~~                                                                .
      00h~                                                                   .
      (g) Date of result_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

8.    Did you appeal the result of any action taken on your federal petition, application, or
      motion? (Use extra pages to reflect additional petitions if necessary)
                                El D
      (1) First petition, etc. No    Yes     Appeal No. _ _ _ _ _ __
      (2) Second petition, etc. No(i] YesTI Appeal N o . - - - · - - - -
                                I1 D
      (3) Third petition, etc. No x Yes         Appeal No. _ _ _ _ _ __




                                             Page4                                 Rev. 1.24.2018
     Case 1:13-cr-00109-BMC Document 66 Filed 04/17/20 Page 8 of 133 PageID #: 647
               Case 20-1477, Document 1-2, 05/05/2020, 2832557, Page5 of 62
          ,.,._--:,'




     9.                If you did not appeal from the adverse action on any petition, ap_plication, or motio_n, ·
                       explain briefly why you did not: New laws .were not available at_ the tl.lne
                       of sentencing.




     10.               State concisely every ground on which you now claim that you are being held unlawfully;·
                       Summarize briefly the facts supporting each ground.

                       A.     Ground one: Petitioner's sentence was procedurally' &
                              substantively unreasonable.

                               Supporting FACTS (tell your story briefly without citing cases or law):
                                Petitioner's sentencing transcripts do not appropriately
                                address any actual crime that Petitioner committed pertaining
                                                               roateri al support to a foreign




                               Was this claim raised in a prior federal petition, application, or motion?
                               YesO No[]                                      .                       .
                                                                                                                a




                               Does this claim rely on a "new rule of constitutional law?II Yes   D   No    [K}
                               If "yes," state the new rule of constitutional law (give case name and citation):


'·
                               Does this clain:i rely on "newly discovered evidence?" Yes   [iJ       D·
                                                                                                     No
                               If 11 yes, 11 briefly describe the newly discovered evidence, attach a copy (if
                               available), state when you obtained it, and why it was not previously available to
                               you.
                                Recent new case laws and decisions not previously available.
                                at the ti roe af seoteod og; abtai oed wbi Je · incarcerated.




                                                              · Page5                                 Rev. 1.24.2018
 Case 1:13-cr-00109-BMC   Document1-2,
           Case 20-1477, Document  66 05/05/2020,
                                       Filed 04/17/20 Page Page6
                                                   2832557, 9 of 133
                                                                   ofPageID
                                                                     62     #: 648

"'-




                 ~                             .
            B.       Ground two: Change in language pursuant to the statute of
                     comd C ti one
                     Supporting FACTS (tell your story briefly without citing cases or law):
                     Petitioner was sentenced on ao illegal first impression, now
                     Supreme Court decision that, individuals cannot be charged
                     or enhanced on actual or relevant conduct; only tbe statute
                     of conviction.


                     Was this ciaim raised in a prior federal petition, application, or motion?
                     YesO No[i}                                             .

                     Does this claim rely on a "new rule of constitutional law?" Yes    D    No~
                     If "yes," state the new rule of constitutional law (give case name and citation):




                     Does this claim rely on "newly discovered evidence?" Yes ~ No          D
                     If "yes," briefly describe the newly discovered evidence, attach a copy (if
                     available), state when you obtained it, and why it was not previously available to
                     you
                     Recent new case laws (Supreme Court Rulings) not previously
                     avai Jah] e a.t the ti me of sentencing and ohtai ned wbi Je incarcer-




                     [Additional gro:nnds and facts and docum«?nts supporting any alleged grounds
                     may be set forth on extra pages if necessary)

      11.   Do you have any motion or ~eal now pending in any court as to the judgment ~ow
            under attack? Yes   D  No l!J    ·             ..                  ·. .
            If yes, Name of court _ _ _ _ _ _ _ _ _ _ _Case number_ _ _ _~ - - -




                                                     Page6                                 Rev. l.24.2018
Case 1:13-cr-00109-BMC   Document 1-2,
           Case 20-1477, Document 66 05/05/2020,
                                       Filed 04/17/20 Page 10
                                                   2832557,   of 133
                                                            Page7  of PageID
                                                                      62     #: 649

~-   -~--"




             c.   Ground' three: The Court (nor Govt)- stated any material support
                   ar resources that an actual crime w.as committed.

                  Supporting FACTS (tell your story briefly without citing cases or law):
                   The Court allowed erroneous assertions not ·supported by
                   :ceaJ facts that were not supported by actual or material
                   :cesanrces, thus violated Petitioner's 5th Amendment ·Rights.




                  Was this claim raised in a prior federal petition, application, or motion?
                  YesO No@                             _                         _

                  Does this claim rely on a "new rule of constitutional law?" Yes     D  No I x-·I
                  If "yes," state the new rule of constitutional law (give case name and· citation):



                  Does this claill?- rely on nnewly discovered evidence?" Yes  IX'!   No  D
                  If "yes, 11 briefly describe the newly discovered evidence, attach a copy (if
                  available), state when you obtained it, and why it was not previously available to
                  you.                                                                           .
                    Recent new case laws (Supreme Court Rulings) not previouslr
                     available at the time of sentencing obtained while incarcerated.




                                                 Page 6A:                                 Rev. 1.24.2018
Case 1:13-cr-00109-BMC   Document 1-2,
           Case 20-1477, Document 66 05/05/2020,
                                       Filed 04/17/20  Page 11
                                                    2832557,   of 133
                                                             Page8  of PageID
                                                                       62     #: 650




         D. Ground four: Toe Court erred in. not sentencing Petitioner
              based on the national sentencing disparities of others or
              similar conduct and charges.
             Supporting FACTS (tell your story briefly without citing cases or law):
              The District Court must avoid unwarranted sentencing
              disparities amorig def~ndnats who have been found gulity
             --0f si roil ar correct charges,




             Was this claim raised in a prior federal petition, application, or motion?
             YesO No[i]

             Does this claim rely on a 11 new rule of constitutional law?" Yes    D     No[!]
             If 11yes, 11 state the new rule of constitutional law (give case name and citation):




             Does this claim rely on "newly discovered evidence?" Yes       Ix,· I D
                                                                                No
             If "yes," briefly describe the newly discovered evidence, attach a copy (if
             available), state when you obtained it, and why it was not previously available to
             you        .                    (                     .     )
               Recent new case ·1aws Supr~e Court Rulings not previous y .·           •    1
               available at the time.of sentencing obtained while incarcerated.




             [Additional grounds and facts and docum~nts supporting any alleged grounds
             may be set forth on extra pages if necessary]

       Do you have any motion or ~eal now pending in any court as to the judgment now
       under attack? Yes D    No~       ·        .                        · _· · .
       If yes, Name of court _ _ _ _ _ _ _ _ _ _ _Case number_ _ _ _ _ _ __
                                                                                      .




                                        Page 6B.                                     Rev. 1.24.2018
Case 1:13-cr-00109-BMC   Document 1-2,
           Case 20-1477, Document 66 05/05/2020,
                                       Filed 04/17/20  Page 12
                                                    2832557,   of 133
                                                             Page9  of PageID
                                                                       62     #: 651




      Wherefore, movant prays that the United States Court of Appeals for the Second Circuit
      grant an Order Authorizing the Pistrict Court to ConsiderApplicant' s :ilecond or
      Successive Petition for a Writ of Habeas Corpus under 28 JJ._S.C. § 2:--··




       I declare under Penalty of Perjury that my answers to all the ques~s in this motion are
       true and correct.                       ·           ~
      ·Executed on   fU-t{_,/11,cv~}pp . ·. ~ ·                                                        .
                       [date]    ·                     .        o . nt'. s Signature




                                          PROOF OF SERVICE

       Movant must send a copy of this motion and all attachments to the attorney general of the
       state in which applicant was convicted.

       I certify that on   ffl.#<./c.J;_,· Z,f.t(,.,J 202.i)   I mailed a copy of this motion*
                                 [date]

       -a~d all attachments to         !
                                 Ju5,1- C(c.t:/2../Lof {!_CfU/1,f ~t the following address:                    N~ //2.D/
      ./li£zlt _.z_d;n!t,6            /li~1/4U                  1.h !rtfJ 211 {a,/_,., it,bi                  1 &lir,ld:J~
      c,/4,,;:.    U;urZ:-~n                -T 01/u~"1r-/Ebµ'/      2,2&   ~-(;1,1.     /kz~ b,st.~.        1-~n tJY tt 2-" 1




 *    · Purs~ant to FRAP 25(a), "Papers filed by an imnate confined in an institution are Jimely filed ··
        if deposited in the institution's internal mail system on or before the last ~ay offiling. Timely
        filing of papers by an inmate confined in an institution may be shown by a notarized
        statement or declaration (in compliance with 28 U.S.C. § 1746) setting forth the date of
        deposit and stating that first-class postage has been prepaid."



                                                   Page7                               Rev.1.24.2018
          Case 20-1477, Document
Case 1:13-cr-00109-BMC   Document1-2,
                                  66 05/05/2020,  2832557,
                                      Filed 04/17/20 Page Page10   ofPageID
                                                           13 of 133 62     #: 652
....




       Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing



       . United States District Court for the District of    Eastern District of New York

        United States of America
                                               )
                        Plaintiff,             )
               v.                              )                CaseNo.   13-CR-109 (JG)

                                               )
       Lawal Babafemi
                                               )
                                                       Civil Action No.
                                                                           ------
                       Defendant.              )



     . I am an inmate con:Qned in an institution. To·day, 3 ~              [insert date], 1 am
depositing the 2255(h)(2~' [insert title ofdocument;for exa le, "notice ofappeal"] in this
case in the institution's internal mail system. Fjrst-class postage is being prepaid either by me or
by the institution on my behalf.                                      ·

    . I declare u.nder penalty of perjury that. the,fo!~g.oing is, true and correct (see 28 U.S.C. §
1746, 18 u.s.c. § 1621).           ·     I(\~ .-
             Sign your n~me here       d,~              'U




[Note to inmate filers: Jfyour institution has a system designed for legal mail, you must use that
system in order to receive tfle timing benefit ofFe¢. R. App. P. 4(c){J) or fed. R. App. P.
25{a)(2)(C).]




                                                                                1·
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page11
                                                  2832557, 14 of 133
                                                                   ofPageID
                                                                     62     #: 653
              _.,..;<



                                                   UNITED STATES DISTRICT COURT
                                                               FOR TIIE
                                                   EASTERN DISTRICT OF. NEW YORK

Lawal Babaf emi
     (Petitioner)
                                                                  Civil Action No.
V                                                                 Criminal Action No.: 13-CR-109 (JG)

United States of America
     (Respondents)

                                        PETITIONER'S MEMORANDUM OF lAW IN SUPPORT
                                              (AND IN LIGHT OF NEW CASE lAWS)
                                         t-OTION TO VACATE, SET ASIDE OR CORRECT
                                             CONVICTION AND SENTENCE PURSUANT
                                              TO PETITIONER'S 28 U.S.C. §2255
                                                      (h)(2) PETITION

      NOW COMES the Petitioner, Lawal Babefemi, Pro Se, and moves this Honorable
 Court to vacate, set aside or correct his conviction and sentence pursuant
 to this 28 U.S.C. §2255(h)(2) petition, and Petitioner states as follows:

                                 I. BACKGROUND
      On or around February 2013; the Government (by way of a Court Order)
 issued an arrest warrant against Petitioner based on an indictment carrying
 four (4) counts ranging from Conspiracy to Provide Material Support to a Foreign
 Terrorist Organization to multiple 924(c) charges.
      Post facto of an Extradition Order in which Petitioner willingly agreed
 to (after being tortured in his own home country's jail of Nigeria, Africa);
 Petitioner ultimately plead to the following two counts such as: (l)

                                                               COUNT ONE
                                         (Conspiracy to Provide Material Support
                                          to a Foreign Terrorist Organization)
       In or about and between January 2010 and August 2011, both dates being
  approxiw.ate and inclusive, within the extraterritorial jurisdiction of the
  United States, the defendant LAWAL OLANIYI BABAFEMI, also known as "Abdl\llah"

  Footnote (1): See Attachment of the Psychology Report (#:2)

                                                                      i



--=.,.~--~,.:,,-cc-cs.--==-•••<"-"--=      •   """""~"-~='"-    -•,c-------'=="~-""-----.-=
         Case 1:13-cr-00109-BMC   Document1-2,
                   Case 20-1477, Document  66 05/05/2020,
                                               Filed 04/17/20 Page Page12
                                                           2832557, 15 of 133
                                                                            ofPageID
                                                                              62     #: 654

      and "Ayatollah Mustapha," together with others, did knowingly and intentioaally·
      conspire to provide material support and resources, as defined in Title 18,
      United States Code, Section 2339A(b), including services and personnel, including
      himself, to a foreign terrorist organization, to wit: al-Qaeda in the Arabian
                                                               I

      Peninsula.
           (Title 18, United States Code, Sections 2339B(a)(1), 2339B(d) and 3551
      et seq.)

                                                            COUNT TWO
                                (Provision and Attempted Provision of Material
                                 Support to a Foreign Terrorist Organization)
           In or about and between January 2010 and August 2011, both dates being
      approximate and inclusive, within the extraterritorial jurisdiction of the
      United States, the defendant LAWAL OLANIYI BABAFfl1I, also known as "Abdullah"
      and "Ayatollah Mustapha," together with others, did knowingly and intentionally
      provide and attempt to provide material support and resources, as defined
      in Tit'ie i8, United States Code, Section 2339(A(b), including services and
      personnel, including himself, to a foreign terrorist organization, to wit:
      al-Qaeda in the Arabian Peninsula.
           (Title 18, United States Code, Sections 2339B(a)(1), 2339(d), 2 and 3551
      et seq.)

           Petitioner now appropriately fiies this timely motion pursuant to a 2255(h)(2);
      based on the Grounds that new case laws in support not available at the time
      of Petitioner's sentence had occurred. ( 2)

            Petitioner is now 40 years old at the time of this filing; having served
       about 8\ years of his 22 year(s) sentence.

                                 II. PRELIMINARY STATEMENT
            Petitioner seeks relief under statute 28 USC 2255 Habeas Petition; pursuant
       to a second and successive filing under the Rule where it states when an individual
       could (or should) file pursuant to the 2255 statute. The Rules pursuant 28
       USC §2255 does address that an individual can file even past the one (1) year
       statute of limitations; when or on the grounds that he is "actually innocent11

       Footnote (2): Petitioner was sentenced on August 12, 2015; yet was taken into
       custody on or around August 201i in Nigeria, Africa.


                                                                     2


                                                                                 ·-~---~---~~~·   -~L.~

- - - - - - · . -~.A   ·•-·-•- - - - - - - - - - - - - - - - - - -
         Case 1:13-cr-00109-BMC   Document1-2,
                   Case 20-1477, Document  66 05/05/2020,
                                               Filed 04/17/20 Page Page13
                                                           2832557, 16 of 133
                                                                            ofPageID
                                                                              62     #: 655


      of a particular charge (or enhancement illegally derived) and in the interest
      of brevity and judicial economy, when a correction of an illegal sentence
      must be further adjudicated such as:

         1) To.pr.ev.ent :a complete miscarriage of Justice that would
            result from allowing a unconstitutional sentence to stand
            (U.S. v. Gabey) 429 F.3d 93 (2005) (Also see), (U.S. Maybeck)
            23.F.3d-888 (1994),-· (u:'..~L ..:v-~ i'-1:ikalajunas) 186 F.::Sd--:-°£~.90, 495
            (1999)
         2) A new claim raised could not have been raised in a prior
            motion; nor presented previously because the issue raised
            was n6t available at the time of sent~ncing; ((2255)(h)(2))
       · 3) A change in the law that directly eff'ect the guideline ·range
            of his sentence or incorrectly created r~sulting in an im-
            proper.classification (U.S. v. Whitley), 737 F.App x 147,
            148-49 (4th Cir. 2018);_ (Also ·see) (U~s-~- v. McCollum),885
            F.3d 300, 30-7--09 f2018).; or·:·· .::.

         4) Newly discovered evidence that if proven and.viewed in the
            light of the evidence as a whole would be sufficent to est-
            ablish.by clear and convincing evidence; that no reasonable
            fact finder would have found the movant guilty •of th~ offense.
                                    -:-•,   ..


                                                 III. STATEMENT OF FACTS
            Petitioµer acknowledges ~hat in his plea (~igned) agreement;.he agreed
       to not file an appeal or otherwise challenge, by petition pursuant to 28 USC
       §2255 or any other provision, the conviction or sentence in the event that
       the Court imposes a term of imprisonment of 360 months or below. Thus waiving
       all his rights to appeal Post Facto of the sentence.
            However; Petitioner now understands that he·cannot waive his rights
       constitutionally (even as a non-U.S. citizen); when challenging his rights
       pursuant to any violation of the amendments of the United States. Petitioner
       now challenges that his 5th Amendment Rights of Due PrGcess were in fact violated.
            Accordingly, Petitioner cites New Supreme Court Ruling that clearly contradicts
       any district court's decision that Petitioner waived his rights by signing
       arid/or agreeing to do so during the sentencing process now decided in (U.S.
       v. Class).
                                                            3


---------~-     ---~      ..   --..---~-· --·
             Case 1:13-cr-00109-BMC   Document1-2,
                       Case 20-1477, Document  66 05/05/2020,
                                                   Filed 04/17/20 Page Page14
                                                               2832557, 17 of 133
                                                                                ofPageID
                                                                                  62     #: 656
        .,
             As recently as February 21, 2018, Supreme Court decided in favor in the
       case (Class v. United States), 138 S.Ct. 798, 200 L.E.cl. 2d 37; 2018 US Lexis
       1378; 86 U.S.L.W 4055; 27 FLA.L.Weekly Fed.5.60 No. 16-424; that a valid guilty
       plea forgoes not only a fair trial, but also~other accompanying constitutional
       guarantees. "while those simultaneously relinquished rights include the privilege
       against compulsory.: self-incrimination, the jury trial right, and the right
       to confront accusers, they do not include a waiver of the privileges which
       exist beyond the confines of the trial.
             By its own terms, Fed.Rule.Crirn.P.11(a)(2) itself does not say whether
       it sets forth the exclusive procedure for a defendant to preserve a constitutional
       claim following a guilty plea. At the same time, the drafters' notes acknowledge
       that the United States Supreme Court has held that certain kinds of Constitutional
       objections may be raised after a plea of guilty. The notes then specifically
       refer to the Menna-Blackledge doctrine. They add that the Rule should not
       be interpreted as either broadening or narrowing that doctrine or as establishing
       procedures for its application. And the notes state that Rule 11(a)(2) has
       no application to the kinds of constitutional objections that may be raised
       under that doctrine.
             Furthering, the Court found that a guilty plea, by itself does not bar
        a federal criminal defendant from challenging the constitutionality of his
        statute of conviction on direct appeal or collateral proceedings.
             This holding flows directly from this Court's prior decisions. Fifty
        years ago, in Haynes v. United States, the Court addressed a similar claim
        challenging the Constitutionality of a criminal statute. Justice Harlan's
        opinion for the Court stated that the defendant's l!plea of guilty did not,
        of course, waive his previous [constitutional] claim.II 390 US 85, 87, n.2
        88 s.ct. 722, 19 L.E.cl.2d 923, 1968-1 c.B. 615. That [200 L.Ed.2d 40] clear
        statement reflects an.understanding of the nature of guilty pleas that stretches,
        in broad outline, nearly 150 years. Subsequent decisions have elaborated upon
        it. In Blackledge v. Perry, 417 US 21, 94 S.Ct. 2098, 40 L.Ed.2d 628, the
        Court recognized that a guilty plea bars some"' :anecdotal constitutional violations';',"
        related to events (such as grand jury proceedings) that "'occu[r] prior to
        the entry of the guilty plea.                        rn
                                          Id., at 30, 94 s.ct. 2098, 40 L.ed.2d 628
        (quoting Tollett v. Henderson), 411 US 258, 266-67, 93 S.Ct. 1602, 36 L.Ed.2d
        235). Mowever, where the claim implicates "the very power of the State" to
        prosecute the defendant, [138 S.Ct. 801]-a guilty plea cannot by itself bar
                                                                  4


                                                                                            ~--~~-_,,,_,~~~
~----·--=~--'   _o,.~.,...,..,,___ -=--..c..   "--">-•~.--
  Case 1:13-cr-00109-BMC   Document1-2,
            Case 20-1477, Document  66 05/05/2020,
                                        Filed 04/17/20 Page Page15
                                                    2832557, 18 of 133
                                                                     ofPageID
                                                                       62     #: 657


  the claim." Id, at 63, n.2d, 96 S.Ct. 241°, 46 L.Ed.2d 19. In more recent years,
  the Court has reaffirmed the Menna-Blackledge doctrine's basic teaching that"
  'a plea of guilt to a charge does not waive a claim that -- _iudged on its face"'."-
  the charge is one which the State may not constitutionally prosecute.' "United
  States v. Broce, 488US 563, 575, 109 S.Ct. 757, 102 L.Ed.2d 927 (quoting Menna,
  supra. at 63, n.2 96 S.Ct. 241, 46 L.Ed.2d 19). Pp. _ _ _-_ _ , 200, L.Ed.2d,
  at 42-44.
      In this case the Government and Petitioner agreed on a Plea Agreement.
  As in (Class v. U.S.). the Government contends that by entering a guilty plea
  and the Court (colloquy) explains the waiver conditions on which Petitioner
  inherently relinquished his constitutional claims in similar circumstances such
  as Petitioner as in (Class)i
      The Supreme Court's most recent ruling in (Class v. U.S.) puts to rest
  claims made by the Court that Petitioner waived his rights to appeal per his
  plea agreement and sentencing colloquy. This decision is a harmful plain error
  and violation of Petitioner's Constitutional Rights.
      It is safe to say now; that any claims to be made by the Gov't. that Petitioner
  waived all his rights to appeal is legally inconsistent with the Supreme Court's
  decision; and such a claim would be harmful error and cannot stand based
  specifically on (but not limit to) (U.S. Class)(2018).
                         IV.   ARGUMENT(S)/GR0UNDS
     Petitioner's case at bar has been affected tremendously with new changes
in Higher and Lower Court rulings not available at the time of Petitioner's
sentence. Petitioner cites both 5th and 6th Amendment violations (herein),
when given misadvice led to harmful errors made by·counsel and allowed the
Court to adopt an incorrect PSR, and such allowing Petitioner to be exposed
illegally to an incorrect Guidel~ne Range and increased sentence unnecessarily.
    .Counsel's misadvice having Petitioner plead to two'(2) counts of (Count 1)
and (Count 2) p~ovision and attempted provision of material support to a foreign
terrorist organization; both carrying 15-year sentences pursuant to 18 USC
§2339B(A)(1); and supervised release of life pursuant to 3583(b) and (e).
Based on the charges applied, Petitioner faced a consecutive imprisonment
term of 30-years. The Court reduced the range d ~ to 22-years (a differerre of 8-years).

                                        5
           Case 1:13-cr-00109-BMC   Document1-2,
                     Case 20-1477, Document  66 05/05/2020,
                                                 Filed 04/17/20 Page Page16
                                                             2832557, 19 of 133
                                                                              ofPageID
                                                                                62     #: 658


               Petitioner now cites new laws/grounds ih favor of his case for relief,
        and had he not received misadvice, Petitioner _was sentenced more harshly th~n
        he should have been.

        GROUND I: Peiitioner's sentence was procedurally and substantively unreasonable.

             Recently, in Petitioner's same circuit (2nd), the Court ruled that a
        Court that failed to sufficiently articulate its reasoning for imposing the
        statutory maximum sentence; along with failing to provide sufficient opportunity
        to address the Court~ must not be allowed; and shall be remanded back for
        resentencing. Petitioner cites:
 United States v. Pugh, (No. 17--1"889) (2nd Cir. August 29, 2019) Pugh was charged with attempting to provide material support
 to a foreign terrorist organiz~tioh (count one) and obstruction of justice (count two). At trial, the government admitted into
 evidence, over Pugh's objection, a draft lette·r that Pugh had purportedly written to his wife which, inter alia, professed his
 allegiance to the Islamic State. Pugh was convicted by a jury on both counts and sentenced to 180 months of incarceration on
count one, and 240 months of incarceration ·on count two, the sentences to run consecutively, for a total effective sentence of
420 months of incarceration, the maximum allowable sentence. Pugh argued on appeal, among other things, that his sentenc~
was procedurally and substantively unreasonable because the court (1) failed·to sufficiently articulate its reasoning for imposing
the statutory maximum sentence; and (2) failed to provide Pugh sufficient opportunity to address the court. The Court agreed
that further articulation of the sentence determination was required and vacated the sentence, and remanded for resentencina.

             Petitioner's sentencing transcripts do not appropriately address any
        actual crime that Petitioner committed pertaining to attempting to provide
        material support to a foreign terrorist organization. In fact, when the Court
        inquired about Petitioner's involvement,· the Govt. made false claims that
        someone told them Petitioner had some involvement on a publication for Al-
        Qaida; without providing any physical proof to such claims.
             The Record clearly shows that Petitioner had signed onto a group; however,
        Petitioner's involvement led to nothing against the United States. Accordingly,
                 .                 .      '          .                 .
        other individuals arrested by the Government were released from custody when
        the Govt. finally determined these individuals also had little to no
        involvement with Al-Qaida.
             Petitioner understands that he could have received what amounted to a
        a 30-year- sentence, and received a lesser sentence of 22-years-. However, based
        on no evidence provided by the Govt, Petitioner plead to a Count of Conspiracy
        (Count 1) that cannot stand based on what the Government claimed to be his
        involvement. Period! Petitioner will address the false claims of Relevant
        Conduct in Ground 2.



                                                              6
   Case 1:13-cr-00109-BMC   Document1-2,
             Case 20-1477, Document  66 05/05/2020,
                                         Filed 04/17/20 Page Page17
                                                     2832557, 20 of 133
                                                                      ofPageID
                                                                        62     #: 659


 GROUND II: Petitioner qualifies for relief based on the change in language
 pursuant to the statute of conviction (new evidence not available at sentencing).


      Of great legal co~sequence, in (U.S. v. Maupin) No. 19-6817; speaks to
 what Supreme Court makes clear, that~ covered offense is determined by the
 Statute of Conviction, not "actual conduct" or Hrelevant conduct' 1 • This ruling
 the Govt. conceded to in the Fourth Circuit (See United States Motion to Remand,
 (E.C.F. No. 26)~.
      Therefore, in this case; Petitioner was told of his supposed actions
 to the Court but nothing ever actually proven to have occurred. Accordingly, when
                such is the case, then the Courts have decided that relevant
conduct not presented to a jury may not.be used to -enhance a defendant beyond
the findings _of a jury (See Ro~ales - Mireles v._ U.S. 138 S.Ct. N~ •. 187 (2018);
Also, U.S. v. Antonucci, 667 Fed.Appx 121, 2016 US App.Lexis 11396).
      Subsequently the Govt. enhancement being illegal would mean th_at Petitioner
was sentenced on a calculation of applicable guideline range used that was
in error. Such.is the case, that on April 20, 2016 in (Molina - Martinez
v. U.S.) 136,- S.Ct. 1338, 1344 -the Court determined that the district court
had errored and should have sentenced the defendant to a lower guideline
range because.the Court found that a sentencing procedure which begins with
an incorrectly calculated guideline range level is infected with "plain"
error and requires resentencing even when there-has been failure to object
(by way of plea) to the Court's guideline calculation. (In further support
also see •••• (Haskell v. Superintendent Green SCI, 2017 BL 266640 3rd Cir.
·No •. 15-3427 (2017); Harris   v. U.S.·, No. 17-3341 (3rd Cir.)(2018).

       The record will show that such relevant conduct cited by the Govt.
 and adopted by the Court should not have been used at Sentencing, now based
 on the a<lrrJitted change in the lang~age perta~ning to_ a sub$equent charges.•
      Even if the Govt. provided written statements of others never cross-examined
 by Defense Counsel; now also cannot be used against Petitioner at sentencing
 of suggested relevant (or actual) conduct. Accordingly to the change in the
 language in (Maupin), Petitioner was illegally sentenced harmfully on first
 impressions now pursuant to new caselaws, proves that should not have happened!

                                            7
 Case 1:13-cr-00109-BMC   Document1-2,
           Case 20-1477, Document  66 05/05/2020,
                                       Filed 04/17/20 Page Page18
                                                   2832557, 21 of 133
                                                                    ofPageID
                                                                      62     #: 660


GROUND III: Petitioner is deserving of relief due to the fact that the Court
(nor the Govt.) stated any material support or resources that an actual crime
was committed.

     Petitioner was charged (in Count One) with Conspiracy to Provide Material
Support to a Terrorist Organization; however, neither the Govt. nor the Court
provided any factual support materials or resources beyond mere ''hearsay speculation"
and "accusations.,;
     Accordingly, the Court in the (1st Dist.) decided that, when a Court
gives (or allows) erroneous assertions not supported by real facts supported
by actual materials or resources during a trial (or at a sentencing; then
the Court violated a defendant's 5th Amendment Rights. (See recent case in
U.S. v. Wright; 1st Cir. - Aug. 28, 2019).
      In further support; (similar to Petitioner's claims) in (U.S. v. Harris),
No. 18-1174 (8th Cir. Feb. 21, 2020); that the Court fails when it in the
materials suggested by the Govt. does not speak plainly, then the categorical
approach's (used by the Court) "demand for certainty"; and falling short of
such means the burden on the Govt. has not been met. (See Also, Mathis v.
u.s., 136 s.ct. 2243 (2016)).
      The record provides proof that much of the Govt's claims against Petitioner
was not consistent with other (states) laws pursuant to felony offenses of
terroristic threatening claims where Petitioner should have been sentenced
to Category History VI; where essentially qualifying Petitioner as a Career
Offender or under an act of crime of violence of any sort had ever occurred
against the United States. Period! (See U.S. v. Myers, also 8th Cir.).
      Petitioner claims clearly that he is innocent of Count One of his Indictment;
and thus could not have plead to this charge. What's more, failure by Defense
Counsel led to a violation of Petitioner's 5th Amendment substantive rights
when allowing the Court to adopt an incorrect PSR Report which findings were
not found to support the Court's determination at sentencing).
      As of 2019; Courts have vastly agreed as found in (U.S. v. Sterling);
 No. 18-2974 (8th Cir.)(Nov 1, 2019); similar to Petitioner 1 s new claims, that
his PSR Report based on information contained in the PSR did not have sufficient
 indicia of reliability to support its probable accuracy. The record is clear
 that Petitioner's indictment had no material support for such a charge to
 be levied.
                                       8
          Case 1:13-cr-00109-BMC   Document1-2,
                    Case 20-1477, Document  66 05/05/2020,
                                                Filed 04/17/20 Page Page19
                                                            2832557, 22 of 133
                                                                             ofPageID
                                                                               62     #: 661


            In conclusion, Petitioner's case is in-line with Sterling where the Court
       stated, "it is the Govt's burden to prove the quantity of drugs a person is
       responsible for by a preponderance of the evidence ••. and the Govt's sole argument
       that the amount stipulated (by co-defendants) by Informants claiming relevant
       conduct, without testimony from those informants at sentencing hearings to
       establish quantity and forseeability, cannot stand and must be viewed as mere
       speculation by the govt. The Court reversed and remanded (Sterling's) case
       for resentencing; as should this Court due to the fact;: that like Sterling~
       this court adopted a PSR and Plea Agreement not suppJrted by a d~ug amount
       given to Petitioner on mere speculation. (See Attachment #1- the Sterling
       decision).

        GROUND IV. Petitioner now qualifies to be sentenced in light of new laws
        affecting the correct sentencing Guideline Range and national sentencing disparities
        of others of similar conduct and correct charges.


             It must not be understated, when imposing a Federal Sentence (or Resentence)
        disparities; District courts must also consider "the need to avoid unwarranted
        sentence disparities among defendants who have been found guilty of similar
        conduct." (18 USC §3553(A)(6). See,-(Kimbrough v. U.S.) 552 US 85, 108 (2007).
        Additionally; this statute requires a sentencing court to consider any re-
        sentencing of co-defendants by also reviewing nationwide sentencing disparities
        under procedural reasonableness. (See, Titchell v. U.S.), 261 F.3d 348, 2001
        Appx. Lexis 18480 (3rd Cir. 2001).
             Of great importance; a review of the discrepancies that arose (at sentencing
        and/or resentencing) when the sentencing courts did not look at the actual
        participants in the crime in determining the minor role reduction, regardless
        if co-defendants not having similar records, applies to Petitioner in comparison
        to others, where in summary is as such:
             Some courts "assessed" a defendant against a hypothetical average participant.
        See, e.g. US v. Teeter, 257 F.3d 14, 30-31 (1st Cir. 2001)(writing that a
        defendant must demonstrate that he is both less culpable than most other participants
        in his crime and also less culpable than the majority of those within the
        universe of persons participating in similar crimes). In the Ninth and Seventh
        Circuits, however, the "relevant comparison" was between the Defendant and
        other actual participants in the same crime. See U.S.S.G.App.C.Amend.794:
        U.S. v. Roias-Millan, 234 F.3d 464. 473 (9th Cir): US v. Davis 938 F.2d 744, 747 (7th1991).

                                                  9

,-------~ .••                                                          -                         ····-~-~--
  Case 1:13-cr-00109-BMC   Document1-2,
            Case 20-1477, Document  66 05/05/2020,
                                        Filed 04/17/20 Page Page20
                                                    2832557, 23 of 133
                                                                     ofPageID
                                                                       62     #: 662


     Finally, at best, defense counsel would have argued similar conduct of other
co-defendants by law needing to avoid sentencing disparities; and at best,
counsel should have argued and presented a nationwide approach to address
the ridiculous sentence imposed on Petitioner of twenty (20) years.
     What really establishes Petitioner's counsel's performance as falling
below an objective professional standard of reasonableness is counsel's failure
to address correctly both sentencing disparity matters. Every circuit court
to address the subject of sentencing disparity has concluded that to "base
a defendant's sentence on a co-conspirator's sentence is a short-sighted approach,
and that the guideline's goal is national sentencing uniformity across the
country."
      See United States v. Joyner, 924 F.3d 454, 460 (2d Cir. 1991); United
States v. Parker, 462 F.3d 273, 277 (3d Cir. 2006); United States v. Whithers,
100 F.3d 1142, 1149 (4th Cir. 1996); United States v. Simmons, 501 F.3d 620,
623 (6th Cir. 2007); United States v. Saeleurn, 504 F.3d 1175, 1181 (9th Cir.
2007); and United States v. Williams, 980 F.3d 1463, 1467 (DC Cir. 1992).
All these circuit courts clarify that the goal of the US Sentencing Commission
was to eliminate unwarranted sentencing disparities nationwide.
      In summation, Petitioner's counsel could have easily consulted the national
statistics concerning defendants who were similarly situated as Petitioner.
These statistics are readily available on the U.S. Sentencing Commission Website.
As the record demonstrates, however, Petitioner's counsel made no attempt
whatsoever to investigate what the national average sentence defendants have
been receiving for the past five years for the Petitioner's crime. If
properly investigated and further advocated at sentencing, Petitioner's counsel
could have very well secured a substantially lower sentence for the Petitioner,
 in conformity with the national average.


                                  V. CONCLUSION
     Petitioner's §2255(h)(2) petition is to correct the sentence imposed wrong-
fully due to massive and repeated violations of ineffective assistance of
counsel. Petitioner never claimed innocence of his actions throughout any
and all procedural processes: and in fact sought to cooperate to assist the
Govt.'s efforts substantially, yet was preiudiced immeasurably in the negative
at no fault of his own. Petitioner's Habeas Corpus filing makes clear that
had his legal counsel not given improper (yet curable) advice; along with

                                         10
  Case 1:13-cr-00109-BMC   Document1-2,
            Case 20-1477, Document  66 05/05/2020,
                                        Filed 04/17/20 Page Page21
                                                    2832557, 24 of 133
                                                                     ofPageID
                                                                       62     #: 663


incorrectly vitally important documentation and alike, the outcome_ ~o Petitioner's
sentence would have been much different a~d a downwar.d departure arid under
3553(E) must apply when weighing all th~ facts against the debacle of a shameless
attempt by counsel, violated Petitioner's Fifth and S1xth Amendment rights.
     Petitioner ~as given an unproven,_mis-charged, non-covered offense violation
based on what seems to be relevant "supposed" conduct;·that is now considered
illegal when not presented to a jury of his peers. Pursuant to new laws (evidence)
cited throughout this motion; Petitioner was illegally sentenced .. (See U.S.
v. Maupin), No. 19-6817, concerning actual or relevant conduct issues.
      Based upon the foregoing undisputed factual and legal issues, Petitioner
contends that, cumulatively speaking, there can be no doubt that he was denied
a fair sentence in violation of the Fifth and Sixth Amendment's mandate that
a defendant is entitled to the effective assistance of counsel. Moreover,
both U.S. Supreme Court authorities in Strickland v. Washington and Molina-Martinez
have been violated because of counsel's deficient performance, causing counsel
finally to be removed as defense counsel by the Court as well as the "plain
harmful errors" committed by the Court at sentencing.
      Under Molina-Martinez, Petttioner is not required to prove any additional
facts or provide.additional evidence to show that the sentencing errors--where
 the district court applied the incorrect Guidelines--affected his substantial
rights.


     Similarly, where defense counsel failed to review and discuss the PSR
with Petitioner; while exposing him to.enhanced range on.misadvice of a plea;
there-is no excuse for-Petitioner to suffer iniustice~ Therefore, the court.
                  I                 ,                  I                 !



retains the power to set aside the restitution order. Restitution ordered
by the Court has to relate_ to the offense charged, and be within the statutory
powers of the court, and restitution that is outside the statutory powers
of the court will be set-aside on appeal as "plain" error even if the amount ·
of res.titution was stipulated to at sentencing. See, United States v. Behrman,
235 F.3d 1049, 1052-1053 (7th Cir. 2000). An illegal sentence is an illegal
sentence!




                                         11

                ~------~                      --=---~~-------------
  Case 1:13-cr-00109-BMC   Document1-2,
            Case 20-1477, Document  66 05/05/2020,
                                        Filed 04/17/20 Page Page22
                                                    2832557, 25 of 133
                                                                     ofPageID
                                                                       62     #: 664


                      REASONS FOR GRANTING THE PETITION
     There exists multiple Supreme Court (case precedent) decisions that address
specifically in the Second Circuit, issues similar to Petitioner's case at
bar that was overlooked by the_District Court. Petitioner provides key claims
of Constitutional (5th and 6th Amendment), factual and legal matters that
the District Court cannot/would not consider due to any faulty claims that
Petitioner waived his rights to appeal based on a colloquy at sentencing would
be a plain harmful error if allowed by the Court.
     Petitioner seeks to have his claims heard before the Court on new claims
raised (presented) previously because issues raised were not available at
the time of sentencing to prevent a complete miscarriage of Justice that would
result from allowing an unconstitutional sentence to stand; changes in the
law (and statutes) that directly effect the Guideline Range of Petitioner's
sentence or incorrectly created resulting in an improper classification of
sentence; and newly discovered evidence that the District Court errored (harmfully)
by ruling on Petitioner's first 2255 petition when not uncovering that Petitioner
still had legal representation unbeknownst to Petitioner or the District Court.
Accordingly, Petitioner claims his innocence of claims and charges never proven;
as well as, due to new laws in support of Petitioner's Motion for Relief.

                             VI.   PRAYER FOR RELIEF
     The Petitioner, Lawal Babafemi, pros~, prays that this Honorable Court
GRANT RELIEF on this Petition for Habeas Relief pursuant to 28 USC (Second
and Successive) Section 2255(h)(2) to include:

     1) Vacation of both his conviction and sentence; and
     2) Resentencing to time-served (based on new case laws that, at worst,
Petitioner could have only plead to one of the counts of 15-years pursuant
to 18 USC §2339b(A)(1); and utilizing the 8-year downward departure the Court
previously applied, would be a correct sentence of 7-years. NOTE: As of this
filing, Petitioner has served 8 years which now puts him 1-year past the correct
time the Court could (should) have allowed or to which Petitioner could
(should) have plead to.
     3) Reduction of Supervised Release to no more than three (3) years



                                        12
 Case 1:13-cr-00109-BMC   Document1-2,
           Case 20-1477, Document  66 05/05/2020,
                                       Filed 04/17/20 Page Page23
                                                   2832557, 26 of 133
                                                                    ofPageID
                                                                      62     #: 665


     4) reduction of restitution and for any other relief deemed necessary
and appropriate in the Interest of Justice.


Dated:   /1-ifJ,/c/v J_(,   , 2020                         u~d ,



                                                      (

                                            Lawal Babaferni, prose
                                            Fed. Reg. #82814-053
                                            LSCI Allenwood-LOW
                                            PO Box 1000
                                            White Deer PA 17887.




                                       13
                 Case 20-1477, Document
       Case 1:13-cr-00109-BMC   Document1-2,
                                         66 05/05/2020,  2832557,
                                             Filed 04/17/20 Page Page24   ofPageID
                                                                  27 of 133 62     #: 666


                                             AFFIDAVIT
          I Hereby
                .· .Certify that the foregoing
                                     .
                                               facts are
                                                     . .
                                                         true and ' correct. to the
     best of my knowledge and belief u11der penalty of perjury· as per 28 USC Section ·
     1746.


                                              • I


\:




                                  CERTIFICATE OF SER.VIcy:
                                         .          .   .       .        .•   .   .   .   '   .·
          I Hereby Certify th~t a copy   of    the·foregoing Petition/Motion w~; maiied
     on thi~ 2.}tf.day of    /1,,B,Cc£ ,                2020; by First Class Mail, postage
     prepaid to:



                9ffice of th~ US Attorney
              · AUSA Zainab Ahmad/EDNY
                271 Cadman Plaza- East
                Brooklyn NY: 11201




                                                        Lawal-Babaferni pro- se
                                                                                                   •   J
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page25
                                                  2832557, 28 of 133
                                                                   ofPageID
                                                                     62     #: 667




                                                                      '.
              Case 1:13-cr-00109-BMC   Document1-2,
                        Case 20-1477, Document  66 05/05/2020,
                                                    Filed 04/17/20 Page Page26
                                                                2832557, 29 of 133
                                                                                 ofPageID
                                                                                   62     #: 668

                                      FEDERAL PRISON NEWSLETTER FOR NOVEMBER 15, 2019




  . United States v. StElrling, No. 1a.:.2974 (8th 9ir.. Nov. 1, 2019)

   Sterling pied guilty to two counts of cocaine distribution and one count of conspiracy to distribute 28 grams or more of cocaine,
   in violation of 21 U.S.C. 841(a}(1), (b)(1)(B), (b)(1)(C}, and 846.

   The PSR calculated quantities of powdered cocaine and cocaine base involved in controlled buys, and the quantities of drugs
   and cash seized during a warrant search of a co-defendant's residence. The PSR found Sterling accountable for 168 kilograms
   of marijuana equivalent based on the controlled buys and seizure, which resulted in a Base Offense Level ("BOL"} of 24
   (U.S.S.G. 2D1 .1 (c}(8) calls for a BOL of 24 for 100 to 400 kilograms of marijuana equivalent}. However, the PSR noted that
   Sterling's two co-defendants' plea agreements contained stipulations to being accountable for distributing at least 400 but less
   than 700 kilograms of marijuana equivalent. Sterling objected to this being included in the PSR, as it raised his BOL from 24 to
   26.

   At sentencing, the government produced no further evidence regarding the drug quantity. Instead, it called three witnesses who
   testified to an unrelated offense that occurred during the conspiracy period to underscore Sterling's criminal history. At the end
   of the hearing, the district court overruled Sterling's objection to the BOL of 26 based on "what was presented in the [PSRJ."

   On appeal before the _Eighth Circuit, Sterling argued that the district court's Guidelines calculations were clearly erroneous. The
  .~ighth Circuit agreed.

 The court noted that it i~ the government's burden to prove the quantity of drugs for which Sterling is responsible for by a
 preponderance of the evidence. Further, since Sterling was charged in a conspiracy, he was liable for acts of his co-defendants
 that were in furtherance of the conspiracy and reasonably foreseeable. U.S.S.G. 181 .3(a}(1)(B). In addition, the court discussed
 how "[wJhen the amount of narcotics seized by the government does not reflect the scale of the drug trafficking offense 'the
 court shall approximate the quantity of the controlled substance' and may consider, for example, 'similar transactions in
 controlled substances by the defendant.' U.S.S.G. 2D1 .1, comment. (n.5}."

. In Sterling's case, the l;ighth Circuit held, "[m]9ny. defendants have. appealed estimated drug qt,1antity findings; few have cleared
                                                                                                                             a
  the high bar of clear error review." But here, the PSR combined with the plea agreement conclusively established only BOL of
  24 based on the 168 kilograms of marijuana equivalent. As the court found, the "PSR made no attempt to quantify the 'multiple
  individually wrapped baggies' the undercover detective observed during five controlled buys, and the detective did not testify.

The government's sole argument on appeal is that the amount Sterling's co-defendants stipulated to was reasonable
foreseeable to Sterling as relevant conduct. The Eighth Circuit found that without the co-defendants' testimony at the
~ente~cing hearing to e~tablis~ quantity and foreseeability, the government's argument was mere speculation.
   .   .                     . .                    . .   .   .             . .    .                 . .     .

Because the information contained in the PSR did not have "sufficient indicia of reliability to support its_ probable accuracy,"
U.S.S.G. 6A1.3(a), the Eighth Circuit held that the district court clearly erred in relying on the Probation Officer's unsupported
_opinion. The court reversed and remanded the case for resentencing.




                                                                            Attachment      #1

~------~~---- ~~----------------·~-----------------·-~~·---~-·-·-·-                                                        - -••-~ --
                                                   .. .   . .. . ... . .   -, :~ ..

Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page27
                                                  2832557, 30 of 133
                                                                   ofPageID
                                                                     62     #: 669


                       ADEYINKA M. AKINSULURE-SMITH, Ph.D.
                              275 West 96 th Street, Suite 80
                                                     New York, New York 10025
                                                          (917) 332-8904
                                                       NYS License # 013405


                                                    PSYCHOLOGICAL EVALUATION

                             THIS INFORMATION IS PRIVILEGED AND CONFIDENTIAL


                                                                                                      I
                                                                                                      i
 Name: Lawal Olaniyi Babafemi                                                                         I
 Date of Birth: June 4, 1980
 Place of Birth: Ibadan, Oyo State, Nigeria
                                                                                                      II
 Gender: Male                                                                                         j
 Age: 34 years                                                                                        iI
 Date(s) of Examination: June 23, July 10, July 17, July 24, & September 5, 2014
 Date of Report: September 23, 2014                                                                   ,.
                                                                                                      I:
                                                                                                      ~
 Qualifications of Evaluating Clinician:                                                              I,
                                                                                                      li
        My qualifications to render a psychological opinion in this case can be found in
 the attached curriculum vitae. To summarize, I am a counseling psychologist, licensed
 to practice in the State of New York (NYS License# 013405). I received my Doctorate
                                                                                                      l
 of Philosophy in Counseling Psychology from Columbia University in 1997. My clinical,
 advocacy, research and teaching experiences have focused on the areas of severe
                                                                                                      i~
                                                                                                      IJ
 psychopathology, trauma, and refugee/immigrant mental health.

         Since 1999, I have been on staff at the Bellevue/NYU Program for Survivors of
 Torture (PSOT) in New York City as a Senior Supervising Psychologist. PSOT
 continues as the leading torture survivor and refugee trauma treatment and resource
 center in New York City. The Program is the first and only comprehensive treatment
 program for survivors of torture and refugee trauma in the New York metropolitan area.
 This unique program provides interdisciplinary care to victims of torture and other
 human rights abuses, traumatized refugees, and to their families. As a tri-lingual
 clinician (English, French, and Krio), my responsibilities include providing intensive               i
 treatment for refugees and traumatized asylum seekers who have a history of torture or
 war-related trauma, sexual violence, and other human rights abuses. This includes                    i
 conducting forensic evaluations in support of asylum proceedings, providing
 consultation and training to healthcare, legal, and human rights agencies in the matters
 of interviewing and managing various posttraumatic psychological dysfunctions in
                                                                                                      I
                                                                                                      f\
 trauma victims. I am also an Assistant Clinical Professor in the Department of
 Psychiatry at the New York University School of Medicine and, in addition to my clinical             'i
                                                                                                      ~
                                                                                                      El~

                                                                                                      I~
                                                                                      Attachment #2   ff
                                                                                                      ~
                                                                                                      ~.


 -~""---~-   ~:-,.0'"'-""=-=t. ~ - - - - - - - - ~ - ~ - -
                                                                                                       ""
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page28
                                                  2832557, 31 of 133
                                                                   ofPageID
                                                                     62     #: 670


 Name: Babafemi, Lawal 0.                                                                   2
 DOB: 06/04/1980


 duties, I supervise and train psychology interns and externs and psychiatric residents in
 the diagnosis and treatment of torture and war trauma survivors.

 I am a recipient of a 2014-2015 Fulbright Africa Regional Research Program Award.


 Conditions of Evaluation:

        Prior to this psychological evaluation, Mr. Babafemi agreed to the condition that I
 approach the psychological evaluation with no particular result in mind and that I would
 exercise independent professional judgment in all aspects of this evaluation. When we
 first met on June 23, 2014 and during our subsequent meetings, I informed Mr. ·
 Babafemi of the limits of confidentiality in a psychological evaluation. In this regard, I
                                                                                                               II
                                                                                                               ~
 advised him that I would share my findings with his attorney and submit a written report
 which could be used in court at the discretion of his attorney. Mr. Babafemi understood
                                                                                                               I
                                                                                                               i
 the limits of confidentiality and consented.                                                                  Il
                                                                                                               §
 Sources of Information:                                                                                       i'
                                                                                                               I
                                                                                                               ~
         The following report is based on 22 hours of detailed inquiry into Mr. Babafemi's                     •
 life history and background, along with a detailed mental status exam, and four self-                         f.
                                                                                                               '
 report psychological measures.
                                                                                                               i.
 Presenting Problem:

         Mr. Lawal Olaniyi Babafemi is a Nigerian male, who reports suffering through
                                                                                                               l
                                                                                                               I:.
 many traumatic events in his country of origin, while in the custody of the Nigerian                          I\
 Police in Abeokuta, Ogun State and later on while detained in the headquarters of
 State Security Service of Nigeria in Abuja, the Federal Capital Territory, Nigeria. Mr.                       l
 Babafemi described extensive physical and psychological torture, including repeated
 beatings (with wire cables), electric shocks (to his neck), verbal abuse, verbal threats
 (including death threats to him and threats to his immediate family), forced postures
 (while held in iron chains with a black hood placed over his head), and sensory
                                                                                                               I
                                                                                                               .,.
                                                                                                               I
 deprivation ..                                                                                                I
 Demographic Information:

        Mr. Babafemi is a 34-year-old Yoruba, Muslim, married Nigerian male. Mr.
                                                                                                               I
                                                                                                               I
 Babafemi married Ms. Lawal Adenike in 2007; the couple have two young children, a 5-
 year-old son, Abdallah, and a 3.ayear-old daughter, Fareeda. Mr Babafemi was
 extradited to the United States (US) on September 27, 2013. He has resided in the
 Metropolitan Correctional Center in New York, New '(ork since his arrival.
                                                                                                                I
                                                                                                               II
                                                                                                                   ~

                                                                                                                I   ~

                                                                                                                   I~
                                                                                                                    ~
    ""·•'-=---c......=.=--;               ·-------~-------·-- -~~··· "~·-----~------·           --~~--•vo•<-"C~~•
           Case 1:13-cr-00109-BMC   Document1-2,
                     Case 20-1477, Document  66 05/05/2020,
                                                 Filed 04/17/20 Page Page29
                                                             2832557, 32 of 133
                                                                              ofPageID
                                                                                62     #: 671


              Name: Babafemi, Lawal 0.                                                                  3
              DOB: 06/04/1980


              Education!Employment:

                    By his own admission, Mr. Babafemi was ''a very poor student." Due to his
             family's limited resources, he struggled to complete elementary and secondary school
             repeating several grades along the way. Eventually with the emotional, educational and
             financial support of an older brother, Mr. Babafemi was able to complete secondary
             school and go on to attend Lagos State University. Unfortunately, due to several
             problems at the University (e.g., strikes by faculty and student gang misconduct) which
             forced students to have to repeat the academic year, Mr. Babafemi became
             discouraged and dropped out of university. In an effort to support himself and his family,
             Mr. Babafemi unsuccessfully tried several business ventures (including fish farming and
             transportation).
                                                                                                                          i

                                                                                                                      I
             Mental Status and Clinical Impressions:

                    Our sessions were conducted in a visiting room of the Metropolitan Corrections
             Center, New York, New York during June, July and September of 2014 over a total of                           I
                                                                                                                          ~
             22 hours. Mr. Babafemi arrived to each session wearing his brown detainee jump suit                          '~
             and sneakers. He presented as a well-groomed man who wore a tidy goatee and had a
             dark spot in the middle of his forehead. He informed me that he speaks English and                       I
             Yoruba. English was the language of communication throughout the duration of our
           , session.
                                                                                                                      I
                     Initially, Mr. Babafemi appeared guarded, and pulled on his left ear nervously.
             However, as our sessions progressed and he became comfortable, he offered
             spontaneous, detailed information. Early on, Mr. Babafemi informed this clinician, "My
             story is a very long story, so bear with me. I want you to get it straight.'' It was not until
                                                                                                                      I   !~-
             our second session after this clinician conveyed full permission to Mr. Babafemi from his
             attorney to talk to tne, that he really opened up. Despite this initial hesitation, Mr.
             Babafemi carefully reflected on all questions asked of him and provided detailed
             information. He made good eye contact, smiled gently and was very polite, often
                                                                                                                      I   s-~=~
             pausing to make sure that his responses were fully understood, "Do you get me?" Mr.
             Babafemi did become visibly upset when discussing his torture experiences, particularly
             when describing being told that his mother, wife and young children had been
             imprisoned because of his actions.

                    Once trust was established and he felt comfortable, Mr. Babafemi spoke fluidly                        s:.


             and without hesitation and his speech was normal in rhythm and rate. His affect
             (emotional presentation) was calm. He spoke politely and deferentially to this clinician.
             Mr. Babafemi's judgment and insight were good. He was oriented to person, place,
             time, and situation. He demonstrated no apparent difficulty understanding questions
             asked of him. His thought processes and content were clear, coherent, logical, and goal
             directed. No psychotic processes were noted. Mr. Babafemi's overall remote and recent
             memory was intact and he appeared to be within the average range of intellectual
             functioning. Mr. Babafemi adamantly denied all aggressive impulses including any
                                                                                                                      II  ~
                                                                                                                          f;

                                                                                                                          I
                                                                                                                          ~
                                                                                                                          ~
                                                                                                                          w.
                                                                                                                          Ii\ll
                                                                                                                           ~
                                                                                                                           ~
------- ... ~--~   "'---·~-··•-··                                "·=-~·--···-··~---··~·-··~~·-----            -~---   -
                                                                                                                           ~
                                                                                                                           "'
•••••• : •   • • • •     • ••• .-•• !   ~   • • • • • •   • •••• •• • • !


Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page30
                                                  2832557, 33 of 133
                                                                   ofPageID
                                                                     62     #: 672

  Name: Babafemi, Lawal 0.                                                               4
  DOB: 06/04/1980


  suicidal or homicidal ideation. He also denied any substance use·or abuse and any
  previous psychiatric history.

  Trauma History

         According to Mr. Babafemi during the Holy Month of Ramadan, early on the
 morning of August 19, 2011, four men in black uniforms carrying "heavy guns" burst into
 his compound, beat him up and dragged from his home in ljebu-Ode, Ogun State into a
 waiting car. Initially Mr. Babafemi thought he had been kidnapped, it was not until they
 arrived at the State Capital of Abeokuta, that he realized he was in the custody of the
 Nigerian Authorities. He was taken straight to the Command Office of the State Security
 Service (SSS) branch in Abeokuta, Ogun State. Mr. Babafemi recalled that as soon as                                          'i§
                                                                                                                              i
 he was taken out of the vehicle, he was handcuffed and forced to sit on the ground.
 Later he was held in a separate room where his captors informed him, "We heard you
                                                                                                                              i
 went to Pakistan." Eventually, Mr. Babafemi was taken to a larger room where his
 photograph was taken and he was told to write a statement. Mr. Babafemi reported that
 he was so shocked by the events and the accusations that he began to cry. He was
 later interrogated for approximately three hours. Afterwards, he was thrown into a small,
 filthy holding cell filled with mosquitos. At that time, Mr. Babafemi was informed that his
                                                                                                                              l
                                                                                                                              i
                                                                                                                              I
 wife would also be arrested. The next morning, when he was given a djellaba to wear
 (he had been wearing his night singlet and shorts the morning of his arrest the previous



                                                                                                                              I
 day) and he saw a bag with some of his possessions, Mr. Babafemi realized that the
 SSS had gone back to his home and searched it.

         Mr. Babafemi recalled that the next morning the armed guards drove him to the
 SSS Headquarters in Abuja, the Federal Capital Territory. During the 11-12 hour drive,                                       I;
 he was kept in handcuffs. Upon his arrival at the SSS Headquarters that night, Mr.                                           I!
                                                                                                                              i
 Babafemi was given a fresh set of handcuffs and his legs were now also chained with                                          ~
 iron cuffs. He was then forced to sit on the ground and wait. Eventually, he was taken                                       I:e.
 into the "Interrogators Office" (the office of the "Chairman of SSS," who was also the                                       f;'
                                                                                                                              r.
 "Chairman of Interrogations"). According to Mr. Babafemi, in the beginning, he was
 interrogated about his friends, contacts, and his recent travels. Later on, he was given                                     II
 forms to complete and told to write a statement. Shortly after, "the Chairman" (the man
 who later on would direct much of his torture) came to Mr. Babafemi's cell to interrogate
 and threaten him. Mr. Babafemi was questioned until about midnight and then taken to
 a "segregation cell" where his handcuffs and leg chains were removed and left there.
 For the first 28 days, Mr. Babafemi was interrogated twice a day for several hours.
 Whenever he was moved from the "Segregation Cell" to the "Interrogation Office" (or
 vice versa}, Mr. Babafemi was placed in handcuffs and leg chains (the chains around
 his ankles were so tight that they began to peel the skin, creating painful sores. Later he
 would tear material from his clothes to wrap around his ankles to protect the skin) and a
 black hood (made out of "rough khaki material" with a drawstring to pull it closed around
 his neck) was placed over his head. The first time the hood was placed over his head;
 Mr. Babafemi thought he was going to be executed. During his interrogation sessions,
 the hood was only removed when he was asked to write something or when he was
                                                                                                                              II
                                                                                                                              ~

                                                                                                                              ~
                                                                                                                              ii!;!
                                                                                                                              ~


                                                                                                                              I
                                                                                                                              ~




                                                                                                                              -
                                                                                                                              a,J
                                                                                                                              ii

 ,C~-         •~•      -~'    ,~~.          ------------------------
                                                                                             . . - . , , = c_____         .i
                                                                                                                    ---. __
        Case 1:13-cr-00109-BMC   Document1-2,
                  Case 20-1477, Document  66 05/05/2020,
                                              Filed 04/17/20 Page Page31
                                                          2832557, 34 of 133
                                                                           ofPageID
                                                                             62     #: 673

         Name: Babafemi, Lawal 0.                                                                   5
         DOB: 06/04/1980


         returned in his isolation cell and later when he was with other prisoners in the
         underground cell.

                  It was not until approximately the third day of his captivity that the "real" torture
         started. Mr. Babafemi recalled that he was tortured primarily by three men (the
         Chairman and two of his "caseworkers"). From then on, Mr. Babafemi described being
         beaten repeatedly with wire cables (three cables woven together), kicked, slapped,
         threatened, and receiving relentless verbal abuse. His torturers also gave him electric
         shock to various parts of his anatomy, but seemed to enjoy applying electric shock most
         of all to his neck. The first time he experienced both the electric shock and beating
         together, the pain was such that Mr. Babafemi passed out. He recalled, "My heart was             l
         beating like it wanted to burst out of my chest.I'd never experienced something like that        ii
         in my life.'' He woke up with the foot of the Chairman kicking him in the face and calling ·
         him "coward!" The beatings and the electric shocks continued.

                According to Mr. Babafemi, over the next month, he was tortured twice a day,
                                                                                                          II
                                                                                                          ~
                                                                                                          ~
         every day. Mr. Babafemi recalled that no matter what his responses were to the                   I
         questions, the torture continued. Often during the more severe beatings, paper was               i
                                                                                                          '
         stuffed into his mouth to muffle his cries of pain. Often the paper was left in his mouth,
         even after he was returned to his cell. To make matter worse, Mr. Babafemi was
                                                                                                          I
         informed that his mother, wife and children had been arrested and imprisoned. His
         captors gave such intimate details about his family members, that Mr. Babafemi
         believed them.
                                                                                                          I
                                                                                                          ~
                                                                                                          I
                Approximately 28 days later, Mr. Babfemi was moved from his isolation cell, to an
         underground location (in the same building) and placed in a small cell with
         approximately 17-25 other prisoners. Although he was no longer in isolation, Mr.
         Babafemi realized that he was now placed with Boko Haram suspects. For Mr.
                                                                                                          I
                                                                                                          t,
                                                                                                          t
         Babafemi, this placement created further distress. These men were all from Northern              r
         Nigeria and spoke neither Yoruba nor English, so he could not communicate with them.             f;
         His torture (beatings and electric shock) continued in a cell next door and he was able          1;
         to hear the screams and cries of other prisoners as they were being tortured. It was
         during this time, that Mr. Babafemi heard one of his interrogators calling for his friend,
                                                                                                          Ii
         Luqman to be brought in. Mr. Babafemi could hear his friend crying. Later on, Mr.
         Babafemi learned from Luqman that his torturers had shown him pictures of Mr.
         Babafemi with his injuries, in an effort to intimidate him.                                      I
                After approximately a week of being held in the underground cell, and not
         admitting to anything, Mr. Babafemi was abruptly moved. This time, he was hooded,
         handcuffed, his legs placed in iron chains, with several chains around his body, and
                                                                                                          I
         then he was shackled to the iron bars of an unused office in the ~allway. Mr. Babafemi
         described being "chained all over my body." He was bound by his chains so tightly he
         could not sit up and he could only lie down awkwardly on his back, creating intense
         physical discomfort (because of the chains, his arms and feet were suspended in the
                                                                                                          II
                                                                                                          t
         air). Mr. Babafemi was kept shackled to the iron bars with the hood over his head for            m
                                                                                                          ~
         nearly an entire month. He was only removed from the chains when was fed or the                  "'§;-:
                                                                                                          If
                                                                                                          i
                                                                                                          I
                                                                                                          I
                                                                                                          ,1)
                                                                                                              ~
'-------~--~--<'~--------------------                                                                     i
              Case 1:13-cr-00109-BMC   Document1-2,
                        Case 20-1477, Document  66 05/05/2020,
                                                    Filed 04/17/20 Page Page32
                                                                2832557, 35 of 133
                                                                                 ofPageID
                                                                                   62     #: 674

                Name: Babafemi, Lawal 0.                                                                  6
                DOB: 06/04/1980


                times when he was allowed to go to the bathroom. Mr. Babafemi was not allowed to
                wash his body and was kept in the same soiled clothes. When he needed to urinate, the
                guards gave him a bottle to use. On some occasions, he was ushered into a bathroom,
                where depending on the whims of guard one of his chains might be removed to allow
                him to move with minimal discomfort.

                         During this time, Mr. Babafemi also struggled with extensive sleep deprivation.
                He could not sleep (in large part because of the way he was shackled). Whenever he
                heard the doctor come by, Mr. Babafemi would call out to him, pleading for a sleep aid.
                Initially, the doctor gave him something, but the medication did not help and Mr.
                Babafemi asked for more. However, the doctor told him, "The problem is within you, I
                can't give you any more. In fact I am stopping the medicine." In addition to the sleep          i
                deprivation, Mr. Babafemi also experienced sensory deprivation. Cold air from an air·
                conditioner in the unused office was blasted at him. He shivered constantly from the
                cold. At one point the Chairman had one of the nurses give him an injection to stop the
                shivering. Mr. Babafemi firmly believes that his current Hypertensive diagnosis is due to
                the sleep deprivation and the extreme physical and emotional distress that he
                                                                                                                I
                                                                                                                i


                                                                                                                I
                encountered during that period. Mr. Babafemi described that month as "the most difficult
                time I have ever spent since I have been in incarceration."



                                                                                                                i
                        At various points during that month, the "case officers" (the authorities) informed
                Mr. Babafemi that his mother, wife and young children had been arrested and detained
                (later he learned that this was a lie and all part of the psychological torture). Often his
                torturers would say things like "I referred your greetings to your mum" or "When I went
                                                                                                                f:
                to your wife, I delivered your greetings to her"). The thought of his elderly mother, his
                wife and their young children being held under similar circumstances was too- much for          ti
                                                                                                                [}
                him to bear. On many occasions, Mr. Babafemi recalled, "I was thinking I was going              Ii
                mad, it was too difficult for me, I trembled from head to toe all the time ... "                l~
                                                                                                                ti
                                                                                                                f;;
                        After a month of being shackled in this manner, the relentless torture sessions
                (being kicked in the face and chests, relentless insults, electric prods placed on his neck
                and repeated shocks, being hooded, interrogations that lasted for hours, along with
                                                                                                                i
                                                                                                                f1

                numerous death threats), his fears for his family wore Mr. Babafemi down. Ultimately,
                his fears for the wellbeing of his family compounded by a warning from the Chairman,
                                                                                                                i
                "You refuse to cooperate, I will force you to cooperate ... by all means ... l give you three
                days ... " overwhelmed Mr. Babafemi, and he told his interrogators "anything you want
                me to say, I'll agree with it." After he made the next set of statements, the-torture
                stopped completely. A few days later, he was informed by his captors that his mother
                had been released from prison, and then told, "Congratulations, your wife has been
                freed with your baby, she's gone back home." About a week later, he was released from
                his chains and hood and taken back to the underground cell with the other men. Mr.              !'5l;




                                                                                                                II
                Babafemi would be held in this underground cell for another 10 months.

                                                                                                                ~;




                                                                                                                I
                                                                                                                I
                                                                                                                Bl~
                                                                                                                Jl~
                                                                                                                I
--~---------'"~---,~------                         ----"                                                        ~
        Case 1:13-cr-00109-BMC   Document1-2,
                  Case 20-1477, Document  66 05/05/2020,
                                              Filed 04/17/20 Page Page33
                                                          2832557, 36 of 133
                                                                           ofPageID
                                                                             62     #: 675

         Name: Babafemi, Lawal 0.                                                                                              7
         DOB: 06/04/1980


         Current Symptoms and Diagnostic Profile

                 Mr. Babafemi is currently struggling with symptoms consistent with a diagnosis of
         Posttraumatic Stress Disorder (PTSD) and Major Depressive Disorder (MOD),
         conditions most likely associated with the traumatic events he reports experiencing
         while incarcerated in his country. During this psychological evaluation, he manifested
         and articulated classic symptoms of PTSD. He described intrusive PTSD symptoms,
         including distressing recollections of his physical and psychological torture, along with
         frequent trauma-related nightmares. Mr. Babafemi reported flashback episodes and
         intense psychological distress when exposed to internal and external cues that remind                                     I
         him of these draumatic events. He also demonstrated avoidance symptoms such as                                            I
         trying to avoid thoughts, feelings, and conversations associated with the trauma,                                         I'
         emotional numbing, and feelings of detachment and isolation from others. Furthermore,
         he experiences the increased arousal and related physical sensations that often
         correlate with PTSD, such as difficulty breathing, increased heart rate and nervousness.                                  l
                                                                                                                                   :
                                                                                                                                   !

                In terms of depressive symptoms, Mr. Babafemi exhibited typical symptoms of
         this condition. He continues to report depressed mood, feelings of loneliness, loss of
                                                                                                                                   i
         interest in daily activities, decreased appetite and insomnia. At one point during our
         session, we had to pause so Mr. Babafemi could go to the bathroom to recompose                                            I
         himself. He stated, "I don't like to remember all this, I feel depressed, I don't feel
         comfortable, the memory is flashing back, I don't want to remember it, my heart is
         beating ... "

                At the end of the clinical interview, four psychological instruments, the
                                                                                                                                   I
                                                                                                                                   f
                                                                                                                                   t
         Posttraumatic Stress Diagnostic Scale1 qios), the Harvard Trauma Questionnaire2
         (HTQ), the Patient Health Questionnaire (PHQ-9) and the Beck Depression lnventory-
                                                                                                                                   t
                                                                                                                                   i~
         114 (BDI-II) were administered to Mr. Babafemi. The PDS and the HTQ are both
         measures of Posttraumatic Stress Disorder and the PHQ-9 and the BDI-II are measures                                       l
                                                                                                                                   g!

         of depressive symptoms. All of these instruments have been used widely in research
         and clinical settings, with a variety of populations and have been shown to have strong
                                                                                                                                   Iiti
         psychometric properties.                                                                                                  %.1



                For the purposes of this assessment, these instruments offered collateral,
         objective support to the findings of the clinical interview. They are especially valuable for
         evaluating symptoms in trauma victims. Mr. Babafemi willingly agreed to have the
         psychological instruments administered to him. On the PDS, Mr. Babafemi consistently
         endorsed items in a manner that indicated difficulty in areas (i.e., symptoms of re-
         experiencing, hyperarousal, avoidance, and avoidance) relevant to Posttraumatic Stress
                                                                                                                                   I
         1   McCarthy, S. (2008). Post-traumatic diagnostic scale (PDS). Occupational Medicine, 58, 379.
         2   Kroenke K, Spitzer R, Williams W. (2001} The PHQ-9: Validity of a brief depression severity measure. Journal of
                      General Internal Medicine, 16(9), 606-616.
         3   Oruc, L., Kapetanovic, A., Pojskic, N., Miley, K., Forstbauer, S., Mollica, R., & Henderson, D.C. (2008). Screening
                      for PTSD and depression in Bosnia and Herzegovina: Validating the Harvard Trauma Questionnaire and
                      the Hopkins Symptom Checklist. Jntemational Journal of Culture and Mental Health, 1(2), 105-116.
         4   Beck, A.T., Steer, R.A. & Brown, G.K. (1996). Manual for the Beck Depression Inventory-II. San Antonio,
                     TX: Psychological Corporation.
                                                                                                                                   Ii
                                                                                                                                   I
                                                                                                                                   :ft-)
                                                                                                                                   ""
                                                                                                                                    i@

                                                                                                                                   I~
----------   ""'""~   -~~----                                                  ~----- -------                                       I
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page34
                                                  2832557, 37 of 133
                                                                   ofPageID
                                                                     62     #: 676

 Name: Babafemi, Lawal 0.                                                                 8
 DOB: 06/04/1980


 Disorder. Concordant with the DSM-5, he satisfied all criteria to be considered PTSD
 positive. On this measure, he endorsed 11 out of the 17 PTSD related items and
 received a symptom severity rating of "Moderate to Severe." Mr. Babafemi scored 2.63
 which is above the clinical cut-off of 2.50 on the HTQ, and is indicative of significant
 post traumatic symptomatology. He endorsed items related to feeling distressed quite a
 bit by reminders of distressing events and having sudden emotional and physical
 reactions when reminded of the events. He reported being extremely upset by feeling
 jumpy or easily startled and feeling irritable at times. He described feeling quite a bit
 distressed by feeling as though the event is happening again, feeling detached or
 withdrawn from people, and feeling on guard.

          On the PHQ-9, Mr. Babafemi earned an 11, indicating moderate depression. He
 endorsed having little interest or pleasure in doing things or feeling down, depressed, or
 hopeless "several days over the past 2 weeks." On this measure, he reported having
 little energy and feeling bad about himself nearly every day. Mr. Babafemi's score on
 the BDl-11 where he earned a total score of 24 out of a possible 63 echoed this finding,
                                                                                              II
                                                                                               '
 placing him in the "Moderate" depression range. With the deep feelings of depression
 and sadness, along with tearfulness, insomnia, and loss of pleasure that he reported,        I
 Mr. Babafemi clearly suffers from MDD.                                                       i•
                                                                                              ;,


         Mr. Babafemi's scores on all four measures along with the findings in the clinical
 interview are consistent with the DSM-5 diagnoses for Posttraumatic Stress Disorder,
                                                                                              I"
                                                                                              i




                                                                                              I
 Chronic and Major Depressive Disorder, Initial Onset, Moderate.

 Medical and Medication History:

         Mr. Babafemi reports his childhood health and development was normal, but
 stated that he developed severe headaches, insomnia, along with Hypertension during
                                                                                              i
 the torture he experienced while incarcerated in Nigeria. Mr. Babafemi reports that at
 the time he was placed on medication to alleviate his insomnia, but that the medication
 did not help him. He currently takes Hydrochlorothiazide, 15mg/day and Lisipril 5mg/day
 to manage his Hypertension. Since his incarceration in the US, he has been told that he
                                                                                              I
                                                                                              ~:
                                                                                              Ii


                                                                                              iI
 has problems with his kidneys. Approximately 3 months ago, Mr. Babafemi reports that
 he was taken to "an outside hospital in Brooklyn," for tests on his kidneys. To date he
 has not been given the results of any testing that was conducted.

 Summary Assessment:
                                                                                              11
         Mr. Lawal Babafemi is a 34-year-old Nigerian male who reports extensive torture
 during his detention by Nigerian Authorities. He was extradited to the US in September
 2013 and has been incarcerated since his arrival. He was oriented x4 throughout our
 sessions and displayed a range of affect. Mr. Babafemi currently meets diagnostic
                                                                                              II
 criterion for Posttraumatic Stress Disorder, Chronic, and Major Depressive Disorder,
 according to the Diagnostic and Statistical Manual of Mental Health Disorders, Fifth
                                                                                              I
                                                                                              lf.
 Edition (DSM-5). Furthermore, those past stressors continue to impact his current daily      I
 psychosocial functioning in significant ways.
                                                                                              I
                                                                                              !
                                                                                              I
                                                                                              Ii;
                                                                                              l1J
                                                                                              Il!i
                                                                                              l\'
                                                                                              !le
                                                                                              ~
~-'~'"~"-~-~-,----------------------------
     ...·.. . . .   ~. ..
                  Case 20-1477, Document
Case 1:13-cr-00109-BMC           Document1-2,
                                          66 05/05/2020,  2832557,
                                              Filed 04/17/20 Page Page35   ofPageID
                                                                   38 of 133 62     #: 677
 .
     Name: Babafemi, Lawal 0.                                                               9
     DOB: 06/04/1980


             In my professional opinion, Mr. Babafemi's traumatic experiences during his
     imprisonment and interrogation by the State Security Service of Nigeria meet criteria for
     torture as outlined by the United Nations Convention Against Torture. During the time I
     met with Mr. Babafemi his presentation and narrative were consistent. I found him to be
     believable. Mr. Babafemi's account of torture while in the custody of the Nigerian
     authorities is consistent with my knowledge of other individuals held under similar
     circumstances.

     Diagnostic Impression:

         309.81    Posttraumatic Stress Disorder, Chronic
         296.22    Major Depressive Disorder, Initial onset, Moderate
         V62,5     Imprisonment or other Incarceration
         V62.89    Victim of Torture
         401.9     Hypertension


                                                                                                 Ii
                                                                                                 II
 Adeyinka M. Akinsulure-Smith, Ph.D.                                                              I
                                                                                                  I
 Psychologist, New York State License #013405
                                                                                                 ,~
                                                                                                 t·
                                                                                                 l
                                                                                                  ~-I
                                                                                                  ~



                                                                                                 I.
                                                                                                  ~-
                                                                                                 I
                                                                                                 f;"



                                                                                                 il
                                                                                                 f-;
                                                                                                 l'f,;
                                                                                                 I~
                                                                                                 t:
                                                                                                 Ii
                                                                                                 ,~
                                                                                                 Ii




                                                                                                 II
                                                                                                 ,I,,,,~
                                                                                                 I
                                                                                                 Iii'
                                                                                                 I
                                                                                                 I
                                                                                                 ~
                                                                                                 ~

                                                                                                 I
                                                                                                 ~
                                                                                                 I
                                                                                                 I...
                                                                                                  ......   ~   . .. .   . . . . .. . . . . .   ..   . . . . .... ,.
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page36
                                                  2832557, 39 of 133
                                                                   ofPageID
                                                                     62     #: 678




                   ADEYINKA M. AKINSULURE-SMITH, PH.D.
                                   The Department of Psychology
                               The City College of New York, CUNY
                                 160 Convent Avenue, NAC 7/120
                                       New York, NY 10031
                                            XXX-XX-XXXX
                                 aakinsulure•smith@ccny.cuny.edu
                                                                                                                                                                  I
                                                                                                                                                                  !:!
                                                                                                                                                                  f
 ACADEMIC DEGREES                                                                                                                                                I:,;

 1997
 1995
               Ph.D.
               M.Phil.
                               Counseling Psychology, Columbia University
                               Counseling Psychology, Columbia University                                                                                        I
 1992
 1991
 1989
               Ed.M.
               M.A.
               B.A.
                               Psychological Counseling, Teachers College, Columbia University
                               Psychological Counseling, Teachers College, Columbia University
                               Honors Psychology, University of Western Ontario
                                                                                                                                                                 I
 LICENSURE AND CERTIFICATIONS
                                                                                                                                                                 I
                                                                                                                                                                 1
                                                                                                                                                                  f.
                                                                                                                                                                 f
 2000          Eye Movement Desensitization and Reprocessing Level II                                                                                            f:
 1999          Eye Movement Desensitization and Reprocessing Level I                                                                                             i•
 1999          Registered Play Therapist- Supervisor, International Association for Play Therapy, Inc.
 1998          Psychologist, Licensed in the State ofNew York                                                                                                    I
 HONORS AND AWARDS

2014-2015      Fulbright Scholar, Africa Regional Research Program Award
2008-2012      Fellow, Minority Research in HIV Intervention: Skills for the Community (RHISC),
               National Institute of Mental Health (NIMH, R25MH083602)
2010           Community-Based Research Fellow, Colin L. Powell Center for Leadership and Service, the
               City College on New York
2005           Early Career Award, Teachers College, Columbia University
2003           Union Square Award for Community Organizing, Fund for the City of New York
1989           Honors degree in Psychology, University of Western Ontario

ACADEMIC APPOINTMENTS
                                                                                                                                                                II
8/06-Present   DEPARTMENT OF PSYCHOLOGY, City College oftheCityofNewYork, New York,
               New York
               Associate Professor of Psychology
               *Teach and develop curriculum for undergraduate and graduate psychology courses:
                       Adolescent & Youth (PSY 25600)
                       Women & Violence (PSY 3 l 823E)
                       Contemporary Issues in Human Rights and Social Justice (PSY 41000)
                       Theories and Techniques of Counseling (PSY B9732)
                      Multicultural Issues in Counseling (PSY B 9760)
               *Provide student mentorship and advisement
               *Conduct research related to human rights abuses and refugee trauma
                                                                                                                                                                ~
               *Submit manuscripts for publication in these areas                                                                                               ~
               *Write grant proposals                                                                                                                           I~


                                                                                                                                                    ~J
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page37
                                                  2832557, 40 of 133
                                                                   ofPageID
                                                                     62     #: 679


 Adeyinka M. Akinsulure-Smith
 Page2

 7/09-Present   DEPARTMENT OF PSYCHIATRY, New York School, Langone Medical Center, New York,
                New York
                Assistant Professor of Psychology, part-time
                *Provide weekly individual and group supervision to graduate students who conducted
                 psychotherapy to a diverse population at a university based medical and mental health clinic
 9/98-5/00      DEPARTMENT OF COUNSELING AND CLINICAL PSYCHOLOGY
                Teachers College, Columbia University, New York, New York
                Adjunct Assistant Professor of Psychology and Education:
                Course: Racial-Cultural Counseling Laboratory, CCPJ5165
                *Lectured on multicultural theory and clinical applications to masters and doctoral students
                *Taught masters and doctoral students multicultural awareness and competence using a didactic,
                 experiential and skill-building model
                *Assessed students multicultural development through their written and experiential contributions                     t
                *Supervise teaching associates using an individual and small group format                                             I


                                                                                                                                     I
 9/97-12/98     DEPARTMENT OF COUNSELING AND CLINICAL PSYCHOLOGY
                Teachers College, Columbia University, New York, New York
                Adjunct Assistant Professor of Psychology and Education, Clinical Supervisor:
                Course: Practicum in Individual Counseling, TJ 5360                                                                   ~

                *Provided weekly individual and group supervision to masters students who conducted
                 psychotherapy and vocational counseling to a diverse population at a university based mental
                 health clinic

 CLINICAL EXPERIENCE

 10/99-Present BELLEVUE/NYU PROGRAM FOR SURVIVORS OF TORTURE, Bellevue Hospital Center,
                                                                                                                                     IE
                                                                                                                                      "
               New York, New York                                                                                                     f:
               Trilingual Psychologist (English, French and Krio):
               *Provide a range of psychological services to survivors of torture, traumatized refugees, and their
                                                                                                                                      ,.
                                                                                                                                      t.

                                                                                                                                      f
                families within the framework of a multidisciplinary team
               ~Provide supportive individual, family and group therapy to help patients cope with their post-
                traumatic stress symptoms and immigration adjustment
                                                                                                                                     I!=:

               *Evaluate and document the psychological trauma suffered by survivors of torture and civil                            1~
                war for asylum hearings in New York and New Jersey
               *Evaluate individuals to verify their claim of Sierra Leonean nationality for asylum hearings
                in New York and New Jersey
                                                                                                                                     f
 12/96-12/01
               *Supervise psychology extems and interns

                THE LUCY A. WICKS HIV/AIDS MENTAL HEALTH CLINIC, DEPARTMENT OF
                PSYCHIATRY, New York Presbyterian Hospital Center and Columbia University College of
                Physicians and Surgeons, New York, New York
                Psychologist and Assistant Professor in Clinical Psychology:
                *Provided a broad range of individual, family, couples, and group outpatient psychological
                                                                                                                                     I
                                                                                                                                     I~
                                                                                                                                     f'

                 services to a diverse adult urban population diagnosed with chronic terminal illness
                *Supervised psychology externs and intems




                                                                                                                                     I
                                                                                                                                     ,;;
                                                                                                                                     ~


                                                                                                                                     I
                                                                                                                                     ~
                                                                                                                                     ~
                                                                                                                                     rli

                                                                                                                    .-~·-·~··-~·······~
                                                      •••••••• :   • •   •   •   •   •   •   • • •   •   •   • • • • • • • ... • •   • •••• t   •   ~




          Case 1:13-cr-00109-BMC   Document1-2,
                    Case 20-1477, Document  66 05/05/2020,
                                                Filed 04/17/20 Page Page38
                                                            2832557, 41 of 133
                                                                             ofPageID
                                                                               62     #: 680


            Adeyinka M. Akinsulure-Smith
            Page3

            6/96-9/99      DEPARTMENT OF PSYCHOLOGICAL SERVICES, Seamen's Society for Children and
                           Families, Staten Island, New York
                           Psychologist:
                           *Provided outpatient individual, family, and group psychotherapy to diverse children,
                            adolescents, adults and collateral others involved with foster care
                           *Perfonned a broad range of psychological services to diverse families with member(s)
                            diagnosed with chronic terminal illness
                           *Perfonned psychological evaluations
                           *Conducted training to staff, clients, and collateral others
                           *Supervised psychology extems and social work interns
                           *Contributed to program development by serving on multiple departmental committees

           8/96-12/96      FOSTER BOARDING HOME PROGRAM AND ADOPTION SERVICES, Central
                           Brooklyn Coordinating Council, Brooklyn, New York
                           Psychotherapist:
                           *Performed a variety of outpatient psychological services including psychological
                            evaluations, individual, family and group psychotherapy to a diverse children,                                                                   1
                            adolescents, adults and collateral others involved with foster care                                                                              ;
           7/95-6/96       PSYCHOLOGY DEPARTMENT, Kings County Hospital Center, Brooklyn, New York
                           Psychology Intern:
                                                                                                                                                                             I
                                                                                                                                                                             I
                           *Provided psychological services to a multi problem, high risk, chronic, diverse                                                                  i
                            urban population with a broad range of psychological issues and diagnoses, at                                                                    I
                            different levels of functioning, using multiple assessment and treatment
                            approaches. Services ranged from admission through discharge and diagnostic
                            evaluations. Treatment modalities utilized included dynamically oriented
                                                                                                                                                                             I
                            individual psychotherapy, cognitive-behavioral therapy, group therapy, family
                            therapy, brief therapy, and play therapy                                                                                                         i
                                                                                                                                                                             ~


           PUBLICATIONS
                                                                                                                                                                             It
                                                                                                                                                                             i
           Refereed articles:                                                                                                                                                i
           Akinsulure-Smith, A.M. (in press). Displaced African female survivors of conflict-related sexual violence:                                                        l<·
                  Challenges for service providers. Violence Against Women.
           Akinsulure-Smith, A.M. & Keatley, E. (2014). Secondary Trauma and Local Mental Health Professionals in Post-                                                      r
                                                                                                                                                                             r
                  Conflict Sierra Leone. International Journal for the Advancement of Counseling. 36(2), 125-135.
           Akinsulure-Smith, A.M., Jones, W. L. & Dachos, N. (2013). Nah We Yone's De Fambul Camp: Facilitating
                  resilience in displaced African children Journal ofImmigrant and Refugee Studies, I 1(3), 221-240.
           Rasmussen, A., Chu, T., Akinsulure-Smith, A.M., & Keatley, E. (2013). The social ecology ofresolving family
                  conflict among West African immigrants in New York: A grounded theory approach. American Journal of
                                                                                                                                                                            I
                  Community Psychology 52(1), 185-196. DOI I0.1007/s10464-0.13-9588-0.
           Akinsulure-Smith, A.M. (2013, April). Exploring IBV knowledge, risk and protective factors among West
                   African forced migrants in New York City. Journal ofImmigrant and Minority Health. Advance online
                   publication. DOI 10. 1007/s I0903-0 I3-9829-1.
           Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (2013). Intimate partner violence among West
                  African immigrants. Journal ofAggression, Maltreatment & Trauma, 22, 109-126.
           Muzacz, A. & Akinsulure-Smith, A.M. (2013). Older adult sexuality: Implications for counseling ethnic and
                  sexual minorities. Journal ofMental Health Counseling, 35, 1-14.
           Akinsulure-Smith, A.M. (2012, Dec). Exploring female genital cutting among West African immigrants. Journal
                  ofImmigrant and Minority Health, 14(6). Advance online publication. DOI 10.1007/sl0903-012-9763-7.
           Akinsulure-Smith, A.M. (2012). Responding to the trauma of sexual violence in asylum seekers: A clinical case
                  study. Clinical Case Studies, 11(4), 285-298.
           Akinsulure-Smith, A.M. (2012). Using group work to rebuild family and community ties among displaced                                                             ~~
                  African men, Journal for Specialists in Group Work, 37(2), 95-112.                                                                                        ~
                                                                                                                                                                            I
                                                                                                                                                                            I
                                                                                                                                                                            !!1
                                                                                                                                                                            I"'
~--------- ·-~- ~~~-~--·------------=-                                                                                                                             ---~--,~~J]
                                                                                                                                                        ·~~--·~=··--
          Case 1:13-cr-00109-BMC   Document1-2,
                    Case 20-1477, Document  66 05/05/2020,
                                                Filed 04/17/20 Page Page39
                                                            2832557, 42 of 133
                                                                             ofPageID
                                                                               62     #: 681


           Adeyinka M. Akinsulure-Smith
           Page4

           Rasmussen, A., Akinsulure-Smith, A.M., Chu, T. & Keatley, E. (2012, May 15). H91 I" among West African
                   immigrants in New York City: A qualitative study of disciplinary practices and perceptions of child
                   welfare authorities. Social Science & Medicine, Advance onHne publication. doi:
                   10.1 Ol 6/j.socscmed.2012.03.042.
           Akinsulure-Smith, A.M., Keatley, E. & Rasmussen, A. (2012). Responding to secondary traumatic stress: A pilot
                   study of torture treatment programs in the United States. Journal ofTraumatic Stress, 25, 232-235.
           Akinsulure-Smith, A.M, & Smith, H. (2012). Evolution offamily policies in post-conflict Sierra Leone. Journal
                   of Child and Family Studies, 21, 4-13.
           Akinsulure-Smith, A.M. & O'Hara, M. (2012). Working with forced migrants: Therapeutic issues and
                   considerations for mental health counselors. Journal ofMental Health Counseling, 34, 38-55.
           Smith, H.E. & Akinsulure-Smith, A.M. (2011). Needed-Not Just Needy: Empowennent as a Therapeutic Tool
                   in the Treatment of Survivors of Torture and Refugee Trauma. African Journal of Traumatic Stress, 2, 17-
                   31.
           O'Hara, M. & Akinsulure-Smith~ A.M.(2011). Working with interpreters: Tools for clinicians conducting
                    psychotherapy with forced immigrants, International Journal ofMigration, Health, and Social Care, 7,
                    33-43.                                                                 .
           Akinsulure-Smith, A.M. & Jones, W. L. (2011 ). Nab We Yone - A grassroots community based organization in
                    New York City: Successes, challenges, and lessons learned, International Journal ofMigration, Health      l
                                                                                                                              i
                                                                                                                              i
                    and Social Care, 7, 44-57.                                                                                !'
           Akinsulure-Smith, A,M. (2010). Torture. In Clauss-Ehlers, C.S. (Ed.). Encyclopedia of Cross-Cultural School
                    Psychology (Vol. 2, pp. 27-29). New York, NY: Springer.                                                   I
                                                                                                                              1
           Akinsulure-Smith, A.M., Ghiglione, J. & Wollmershauser, C. (2009). Healing in the midst of chaos: Nah We
                    Yone's African women's wellness group, Women & Therapy, 32, 105-120.
           Akinsulure-Smith, A.M., (2009). Brief psychoeducational group treatment with re-traumatized refugees and           I
                    asylum seekers. Journal for Specialists in Group Work, 34(2), 137-150.
           Amowitz, L.L., Reis, C., Lyons, K.H., Vann, B., Mansaray, B., Akinsulure-Srnith, A.M., Taylor, L. & Iacopino,
                    V. (2002). Prevalence of war-related sexual violence and other human rights abuses among internally       I
                    displaced persons in Sierra Leone. Journal of the American Medical Association, 287, 513-521.
           Carter, R.T., Akinsulure-Smith, A.M., Smailes, E.M. & Clauss, C.S. (1998). The Status of Racial/Ethnic
                   'Research in Counseling Psychology: Committed or Complacent? Journal of Black Psychology.,_ 24, 322-
                                                                                                                              iI
                    334.                                                                                                      Ii
           Carter, R.T. & Akinsulure-Smith, A.M. (1996). White racial identity and expectations about counseling. Journal
                    ofMulticultural Counseling and Development, 24, 218-228.

           Manuscripts under review:

           Jeswani, S., Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (under review). Coping strategies
                                                                                                                              II
                                                                                                                              "'
                                                                                                                              ~-
                                                                                                                              [
                   among West African youth. Cultural Diversity and Ethnic Minority Psychology.                               Ii
           Betancourt, T.S., McBain, R.K., Newnham, E.A., Hann, K., Akinsulure-Smith, A.M., Brennan, R.T., Weisz, J.R.,



                                                                                                                              I
                    & Hansen, N.B. (under review). A randomized trial of a mental health intervention for war-affected
                    youth. New England Journal ofMedicine.
           Newnham, E.A., Akinsulure-Smitb, A.M., Hansen, N. & Betancourt, T.S. (in progress). A Collaborative Model
                    for Building Capacity in Mental Healthcare: Training and Supervision for the Youth Readiness
                    Intervention in Sierra Leone. American Journal of Community Psychology.
           Betancourt, T.S., Newnham, E.A., Hann, K., McBain, R.K., Akinsulure-Smith, A.M., Weisz, J.R., & Hansen,
                    N.B. (under review). Developing a group mental health intervention for war-affected youth: A mixed
                    methods approach. Health Services Research.
                                                                                                                              I
                                                                                                                              ii




                                                                                                                              I
                                                                                                                              II
                                                                                                                              Ii
                                                                                                                              ~


---~----~-~~"-"-"--                                                                                  -----~----~-~c~-------~="J
       Case 1:13-cr-00109-BMC   Document1-2,
                 Case 20-1477, Document  66 05/05/2020,
                                             Filed 04/17/20 Page Page40
                                                         2832557, 43 of 133
                                                                          ofPageID
                                                                            62     #: 682


        Adeyinka M. Akinsulure-Smith
        Page 5

        Manuscripts in progress:
        Akinsulure-Smith, A.M., Chu, T., & Rasmussen, A. (in progress). Recruitment, Retention and Research with
                  African Immigrants. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Exploring Female Genital Cutting
                   among Survivors of Torture. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., & Diallo, A. (in progress). Female Genital Cutting and West African
                  Immigrants: Current Attitudes, Beliefs and Practices. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Exploring Female Genital Cutting
                  among Survivors of Torture. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Friends: Perceived challenges
                  facing West African immigrant parents. Manuscript in preparation.
        Akinsulure-Smith, A.M. & Sicalides, E. (in progress). Female Genital Cutting in the United States: Implications
                  for mental health services. Manuscript in preparation.
        Akinsulure-Smith, A.M. (in progress). Emotional wellbeing and African immigrants. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Friends: Perceived challenges
                 facing West African immigrant parents. Manuscript in preparation.
        Lanfranchi, M. & Akinsulure-Smith, A.M. (in progress). Global immigration: Opportunities and challenges for
                  human rights, social justice and culturally competent counseling. (Manuscript in preparation).
        Betancourt, T.S., Bearman, S.K., Newnham, E.A., Akinsulure-Smith, A.M., Hann, K., Granetz, R., ... Hansen, N.
                  (in progress). Sierra Leone Youth Readiness Intervention Facilitator's Manual. Manuscript in
                                                                                                                               I1
                  preparation.
        Porterfield, K., Kia-Keating, M., Akinsulure~Smith, A.M., Benson, M.A., Betancourt, T., Ellis, B.H. & Miller, K.


                                                                                                                               I
                  (in progress). A socio-ecological understanding of refugee resilience and recovery after war: Implications
                  for science and practice. Manuscript in preparation.
        Chu, T., Akinsulure-Smith, A.M., Keatley, E. & Rasmussen, A. (in progress). Cultural community support among            ,,
                  forced and voluntary West African Migrants in New York City.
        Gonzalez, S,, Reid, K., Follins, L., Akinsulure-Smith, A.M. & Tiburcio, N. (in progress). Insider-outsider
                  experiences ofHIV prevention researchers ofcolor. Manuscript in preparation.
        Perez, C. & Akinsulure,.Smith, A.M. (in progress). Modern Day Slavery. Manuscript in preparation.

        Book chapters:
                                                                                                                               I~

                                                                                                                                I
        Berthold, S.M. & Akinsulure-Smith, A.M. (in press). Survivors and victims of terrorism. In A. Glitterman (Ed.).
                  Handbook ofSocial Work with Vulnerable and Resilient Populations, 3rd Ed., New York, NY. Columbia            l
                  University Press.
        Akinsulure-Smith, A.M. & Smith, H. (2014). Emerging family policies in Sierra Leone. In M. Robila (Ed.),
                                                                                                                               i
                  Family Policies across the Globe (pplS-29). New York, NY: Springer.
        Clauss-Ehlers, C.S. & Akinsulure-Smith, A.M. (2013). Working with Forced Migrant Children and their
                                                                                                                               f
                 Families: Mental Health, Developmental, Legal, and Linguistic Considerations in the Context of School-
                 Based Mental Health Services. In C. Clauss-Ehlers, Z. Serpell & M. Weist (Eds.), Handbook of Culturally
                 Responsive School Mental Health: Advancing Research, Training, Practice, and Policy (pp.135-146). New
                 York, NY: Springer.
        Robila, M. & Akinsulure-Smith, A,M. (2012). Psychological ethics and immigration. In M.M. Leach, M.J.
                 Stevens, A. Ferrero, Y. Korkut, & G. Lindsay (Eds.). The Oxford Handbook ofInternational
                                                                                                                               Ii
                Psychological Ethics. New York, NY Oxford University Press (pp 191-200).
        Akinsulure--Smith, A.M. (2007). Use oflnterpreters with Survivors of Torture, War, and Refugee Trauma. In
                 Smith, H.E., Keller, A.S., & Lhewa, D.W. (Eds.). " ... Like a Refugee camp on First Avenue." Insights and
                Experiences from the Bellevue/NYU Program for Survivors of Torture. The Bellevue/NYU Program for
                                                                                                                               I
                                                                                                                               i:
                                                                                                                               ,!.;


                 Survivors of Torture, New York (pp 82-105).
        Porterfield, K. & Akinsulure-Smith, A.M. (2007). Therapeutic Work with Children and Families. In Smith, H.E.,          I
                                                                                                                               "'
                 Keller, A.S., & Lhewa, D.W. (Eds.). " ...Like a Refugee camp on First Avenue." Insights and Experiences
                from the Bellevue/NYU Program for Survivors of Torture. The Bellevue/NYU Program for Survivors of
                Torture, New York (pp 299-336).
                                                                                                                               I
                                                                                                                               ~
                                                                                                                               I
                                                                                                                               ~
                                                                                                                               I
                                                                                                                               I
                                                                                                                               01

                                                                                                                               I
                                                                                                                               I
                                                                                                                               ~
~-------~---~-,------------------~---------                                                                                    i
         Case 1:13-cr-00109-BMC   Document1-2,
                   Case 20-1477, Document  66 05/05/2020,
                                               Filed 04/17/20 Page Page41
                                                           2832557, 44 of 133
                                                                            ofPageID
                                                                              62     #: 683


             Adeyinka M. Akinsulure-Smith
             Page6

             Smith, H.E. & Akinsulure-Smith, A.M. (2004). A global perspective on youth outreach. In C.S. Clauss-Ehlers &
                     M.D. Weist (Eds.), Community Planning to Foster Resiliency in Children. New York: Kluwer
                     Academic/Plenum publishers.
             Akinsulure-Smith, A.M. (2003). The black-eye peas group game. In Kaduson, H.G. & Schaefer, C.E. (Eds.), 101
                    Favorile Play Therapy Techniques, Volume Ill, Northvale, NJ: Jason Aronson Inc.
             ADDITIONAL PUBLICATIONS
             American Psychological Association (2010). Resilience and recovery after war: Refugee children andfamilies in
                    the United States. Report ofthe APA Task Force on the Psychosocial Effects of War on Children and
                    Families who are Refugees from Armed Conflict Residing in the United States Washington, DC: American
                    Psychological Association. Retrieved from: http://www.apa.org/pi/families/refugees.aspx (Member of the
                    APA Task Force).
             Akinsulure-Smitb, A.M. (2004). Giving voice to the voiceless: Providing interpretation for survivors of torture,
                    war, and refugee trauma. The Gotham Translator, 6-7.
             Akinsulure-Smith, A.M. (January 1, 2002). African women don't get the blues. Mu Yepe, 1, 4-5.
             Akinsulure-Smith, A.M. & Smith, H. (2002). Mission to Freetown. Mano Vision, 26/27, 12-13.
                                                                                                                                        I!
             Akinsulure-Smith, A.M. (May 10, 2000). Perspective on Sierra Leone; rape and trauma arise from a deal made in              Ii
                    hell; peacekeeping won't do. International peacemaking must show it viability in Africa. Los Angeles
                    Times, Part B; Page 9.
                                                                                                                                        I
             Akinsulure-Smith, A.M. (1997). The Effects ofHIV/AIDS Knowledge, Sexual Self-Efficacy, and Susceptibility on
                    Sexual Risk-Taking Behavior in Sierra Leonean Students ofHigher Education. Unpublished doctoral
                    dissertation, Columbia University.
             Akinsulure, A.M. (1989). Processing Ethnic Stereotypes. Unpublished Senior Honors Thesis, University of
                                                                                                                                      I
                    Western Ontario, Canada.

             PRESENTATIONS                                                                                                            I
                                                                                                                                      I
             Peer reviewed presentations:
             Akinsulure-Smith, A.M., Chu, T., Rasmussen, A., & Roubeni, S. (2013, June). Population Movement Cultural
                     Identity, and Public Health: The Case of West African Immigrants in New York City. Paper presentation at
                     the Global Health and Well-Being the Social Work Response Conference, New York, NY.
             Jeswani, S., Rasmussen, A., Akinsulure-Smith, A.M., & Chu, T. (2013, June). Stressors and Coping Strategies               r.?:·
                     among West African Immigrant Youth. Paper presentation at the 25 th Annual Ethnographic and Qualitative           [
                     Research Conference, Cedarville, OH.
             Betancourt, T.S., Hann, K, Newnham, E.A., Akinsulure-Smith, A.M., & Hansen, N. (2012, November). Design
                       and Evaluation ofa Group Mental Health Intervention for Multi-Symptomatic War-Affected Youth in
                                                                                                                                      l
                       Sierra Leone. Paper presentation at the 28th Annual Meeting of the International Society for Traumatic          tif.!
                       Stress Studies, Los Angeles, CA.               ·
                                                                                                                                       ~::
             Newnham, E.A., Akinsulure-Smith, A.M., Hansen, N. & Betancourt, T.S. (2012, November). A Collaborative
                      Model for Building Capacity in Mental Healthcare: Training and Supervision for the Youth Readiness               I!
                                                                                                                                       l·i
                      Intervention in Sierra Leone. Paper presentation at the 28th Annual Meeting of the International Society
                    · for Traumatic Stress Studies, Los Angeles, CA.       .                                                          I;;,,~
             Akinsulure-Smith, A.M., Chu, T., Keatley, E., & Rasmussen, A., (2012, November). Family Conflict and             .       1.1
                                                                                                                                      f,i
                      Community Support Among West African Refugee Families in New York. Paper presentation at the 28 th
                      Annual Meeting of the International Society for Traumatic Stress Studies, Los Angeles, CA.
             Newnham, E.A., Akinsulure-Smith, A.M., Hansen, N. & Betancourt, T.S. (2012, July). A Collaborative Model
                      for Building Capacity in Mental Healthcare: Training and Supervision for the Youth Readiness
                      Intervention in Sierra Leone. Poster presentation at the.McGill University Advanced Study Institute in
                                                                                                                                     I
                      Cultural Psychiatry, Montreal, Canada.
             Rasmussen, A., Akinsulure~Smith, A.M., Chu, T., & Keatley, E. (2012, May). The place ofpublic health
                     institutions within problem-solving strategies of West African families in New York City. Paper
                     presentation at the 2012 Annual Meeting of the Society for the Study of Psychiatry and Culture, New
                                                                                                                                     IIg;
                                                                                                                                      ~:
                     York, NY.                                                                                                        i
             Rasmussen, A., Chu, T., Keatley, E. & Akinsulure-Smith, A.M. (2011, Jun.). Community resilience and conflict             I
                     among West African migrants to New York City. Paper presented at the 13th Biennial Conference of the
                     Society for Community Research and Action, Chicago, IL.
                                                                                                                                      I
                                                                                                                                      l,I;1i
                                                                                                                                      ~
                                                                                                                                      I
                                                                                                                                       I
                                                                                                                                       I
-----~----    . .   -------                                                                            ------ ------" -~-         ----~I
                                                                                                                                      i;
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page42
                                                  2832557, 45 of 133
                                                                   ofPageID
                                                                     62     #: 684


 Adeyinka M. Akinsulure-Smith
 Page?

Rasmussen, A., Chu, T., Akinsulure-Smith, A.M. & Keatley, E.(2010, Oct.). The social ecology ofsolving
         family conflict in West African communities in New York. Paper presented at the 9th international
          Conference on Urban Health, New York, NY.
Akinsulure-Smith, A.M. (2010, July). Female Genital Cutting. Workshop conducted at MAN UP, Young
          Leaders Summit 2010, Johannesburg, South Africa.
Akinsulure-Smith, A.M. & Smith, H.B. (2010, July). Violence against women around the world Seminar
          conducted at MAN UP, Young Leaders Summit 2010, Johannesburg, South Africa.
Rasmussen, A., Akinsulure-Smith, A.M., Chu, T. & Keatley, E. (20 I 0, May). Assessingfamily conflict in West
         African immigrant families. In D. Hinton (Chair), Culturally Sensitive Assessment of Psychologically
          Distressed Ethnic and Non-English Speaking Populations. Symposium presented at the 2010 meeting of
         the American Psychiatric Association, New Orleans, LA.
Akinsulure-Smith, A.M. & Smith, H.E. (2010, April) Rebuilding Community & Family Ties: The use ofgroup
         treatment for Africans Survivors of torture & trauma. Panel Presentation conducted for the 1$t United
         States Conference on African Immigrant Health (USCIAH 2010), Atlanta, GA.
Akinsulure--Smith, A.M. & Smith, H.E. (2010, April). Nah We Yone - Rebuilding and empowering shattered
         African communities. Panel Presentation conducted for the 1$t United States Conference on African
          Immigrant Health (USCIAH 2010), Atlanta, GA.
                                                                                                                                        t
Pfister, J., Aubry, T., Akinsulure-Smith, A.M., Bost, S.M., McGee, M. & Travis, T. (2009, November). Re-                                I
         thinking "Therapeutic Culture." Roundtable conducted at American Studies Association Annual
         Convention, Washington, DC.
Muzacz, A., & Akinsulure-Smith, A. M. (2008, October). Counseling healthy sexuality with ethnic minority and
                                                                                                                                        I
                                                                                                                                        i
         LGBT older adults. Workshop presentation at the State Society on Aging of New York's 36th Annual
         Meeting, Saratoga Springs, NY.
Porterfield, K., Akinsulure-Smith, A.M., Betancourt, T.S. & Kia-Keating, M. (2009, August). War-'1/ected
                                                                                                                                        I•
                                                                                                                                        j;

         refugee youth in America - Challenges and new directions. Symposium conducted at the 1171
         Annual American Psychological Association Annual Convention, Toronto, Ontario, Canada.
Muzacz, A. & Akinsulure-Smitb,, A.M. (2009, April). Sexuality and Aging: Practice and Research with Ethnic
         Minority and LGB Adults. Paper presented at the Southeastern Regional Counseling Psychology
         Conference, Athens, GA.
                                                                                                                                        I
                                                                                                                                        •·
                                                                                                                                        I.'

Muzacz, A. & Akinsulure-Smith, A.M. (2008, October). Counseling Healthy Sexuality with Ethnic Minority and
         LGBT Older Adults. Workshop presented at the State Society on Aging of New York's 36th Annual
                                                                                                                                        l
                                                                                                                                        ~
                                                                                                                                        i:
         Meeting, Saratoga Springs, NY.
Muzacz, A., & Akinsulure-Smith, A.M. (2008, May). Counseling Older Adults: Implications for Sexual Health.                              Ji
         Poster presented at Pace University's 16th Annual Psychology Conference, New York, NY.
Annan, J, Betancourt, T, Rasmussen, A, Borisova, I. & Akinsulure-Smith, A.M. (2007, November). War-affected
         women and girls in three African co11jlicts - Wives, mothers, soldiers. Symposium conducted at the
         23 rd Annual Meeting of the International Society for Traumatic Stress Studies, Baltimore, MD.
Akinsulure-Smith, A.M. & Smith, H.E. (2006, October). Making therapy culturally relevant: Group therapy
         with African survivors of torture and refugee trauma. Workshop conducted at the Institute for the Study
         and Promotion of Race and Culture, Boston College, Chestnut Hill, MA.
Akinsulure-Smith,A.M. & Smith, H.E. (2006, October). Nah We Yone - It belongs to us. Structured Discussion
         conducted at the Institute for the Study and Promotion of Race and Culture, Boston College, Chestnut
                                                                                                                                        I
         Hill, MA.
Akinsulure-Smith, A.M., Rogers, J. & Smith, H.E. (2004, November). Nah We Yone, Inc.: Creating hope,
         support and safety out of chaos. Workshop conducted at the 20th Annual Meeting of the International
         Society for Traumatic Stress Studies, New Orleans, LA.
Akinsulure-Smith, A.M. & Porterfield, K. (2004, November). Two short-term group treatment models for
         war trauma survivors. Workshop conducted at the 20th Annual Meeting of the International Society for
         Traumatic Stress Studies, New Orleans, LA.
Akinsulure-Smith, A.M., Smith, H.E. & Nguyen, L. (2003, October). Identity and meaning: Psychotherapy with
         survivors of torture. Workshop conducted at the 19th Annual Meeting of the International Society for
         Traumatic Stress Studies, Chicago, II.
                                                                                                                                        ~
                                                                                                                                        oB

                                                                                                                                        I
                                                                                                                                        I
                                                                                                                                        ~


 ·~--.~-----                                                        ======"-                 _-,-,='-'-'"'~=-,..,....,a.=-'.~--·    J
                                                                                                                                   __
                                                                        : : • : :~ : :. ·.•.:- •• ~..... : ,~. '· -:·•• t,


Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page43
                                                  2832557, 46 of 133
                                                                   ofPageID
                                                                     62     #: 685


  Adeyinka M. Akinsulure-Smith
  Page 8

  Akinsulure-Smith, A.M., Smith, H.E., Sesay, S. & Moore, M. (2003, May). Working with African survivors of
           torture and refugee trauma. African Refugees: The Enduring Search for Durable Solutions. Ethiopian
          Community Development Council, Inc. Ninth National Conference, Washington, DC.
  Akinsulure-Smith, A.M., Rogers, J. & Smith, H. E. (2000, February). A challenge to cross-cultural psychology:
           Considerations for psychotherapl with war traumatized African refugees - Is there a place at the table?
           Symposium conducted at the 17 Annual Teachers College Winter Roundtable on Cross-Cultural
           Psychology and Education, Teachers College, Columbia University, New York, NY.
  Akinsulure-Smith, A.M. & Smith, H. E. (1997, February). Africans in America: Cultural and environmental
          considerations for psychotherapy. Families and Environmental Influences in Cross-Cultural Psychology
          and Education. Symposium conducted at the 14th Annual Teachers College Winter Roundtable on
          Cross-Cultural Psychology and Education, Teachers College, Columbia University, New York, NY.
  Carter, R.T., Sicalides, E.I., Lee, D.Y., Ota Wang, V., Akinsulure-Smith, A.M. & Smith, H.B. (1996, February).
          A process model for cultural competence. Workshop conducted at the 13th Annual Teachers College
          Winter Roundtable on Cross-Cultural Psychology and Education, New York, NY.
  Carter, R.T., Akinsulure, A.M., Lee, D.Y., Ota Wang, V., Sicalides, E.I. & Smith, H.B. (1995, August). The
          Evolution ofa training model for racial-cultural competencies. Symposium conducted at the 103 rd
          Annual American Psychological Association Annual Convention, New York, NY.
  Carter, R.T., Clauss, C.S., Akinsulure, A.M. & Smailes, E.M. (1995, August). The status ofcross-cultural
          research in Psychology: Committed or complacent? Poster presented at the 103'd Annual American
          Psychological Association Annual Convention, New York, NY.
  Carter, R.T., Akinsulure, A.M., Lee, D.Y., Ota Wang, V., Sicalides, E.l. & Smith, H.E. (1995, February).A
          model/or training racial-cultural competencies. Workshop conducted at the 12'h Annual Winter
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                               ~


          Roundtable on Cross-Cultural Psychology and Education, Teachers College, Columbia University, New
          York, NY.

 Invited Presentations
 Akinsulure-Smith, A.M. (2014, March). International Hu1J1an Rights, International House, and Me. The
         Women's International Leadership Program and The Davis Peace and Diplomacy Initiative at International
                                                                                                                                                                              I
                                                                                                                                                                              I
         House, New York, NY.
 Betancourt, T. & Akinsulure-Smith, A.M. (2013, July). Mental Health Issues among Former Child Soldiers in
                                                                                                                                                                              Ii
         Sierra Leone: A Longitudinal Perspective. Paper presentation at the 611, Pan Africa PCAF Psychotrauma
         Conference, Kampala, Uganda.
 Figley, K.R., Brancu, M., Akinsulure-Smith, A.M., & Figeley, C. (2013, July). Developing Resilience in Trauma
         Workers, Webinar. APA Division 56 (Trauma) and Early Career Psychologists (ECP) Committee.
                                                                                                                                                                              I
                                                                                                                                                                              ",..
                                                                                                                                                                              I:
 Betancourt, T. & Akinsulure-Smith, A.M. (2013, March). Child Development and Mental Health: Using
         Longitudinal Data to Develop a Youth Readiness Intervention. Paper presentation at the 2nd Annual Mental




                                                                                                                                                                             I
         Health Conference, Freetown, Sierra Leone.
 O'Hara, G., Akinsulure-Smith, A.M. & Porterfield, K. (2012, April). Refugees and Psychosocial Wellbeing.
         Panel discussion conducted for Sth Annual Psychology Day at the United Nations. Human Rights for
         Vulnerable People: Psychological Contributions and the United Nations Perspective, New York, NY.
 Akinsulure-Smith, A.M. (2012, March). Building on community strengths: Using group work to facilitate healing
                                                                                                                                                                              ~~
         in refugee communities. First Annual "It Takes a Community: Optimizing Refugee Resettlement"
         Conference. Franklin & Marshall College, Lancaster, PA.
 Akinsulure-Smith, A.M., Abdi, S. & Miller, C. (2011, July). Refugee health in FY201 l and 2012 challenges and
         innovative strategies. Panel Presentation conducted for Church World Service/fhe Immigration and
         Refugee Program National Conference, New York, NY.
 Akinsulure-Smitb, A.M. (201 l, March). Sexual Violence as a Tool of Torture and Weapon during Conflict,
         Webinar - http://gulfcoastiewishfamilyandcommunityservices.org/refugee/2011/04/15/sexual-violence-by-
         dr-akinsulure-smith-webinar/                                                                       ·
 Akinsulure-Smith, A.M., Constantino, G, Javier, R., Suzuki, L. & Wilkinson, L. & Clauss-Ehlers, C.S. (2010,
         April). Promoting social justice and positive mental health in educational settings. Panel Presentation
         Sponsored by NYSPA's Division of Culture. Race, and Ethnicity, New York, NY.
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                              ~
                                                                                                                                                                              I
                                                                                                                                                                              ~
                                                                                                                                                                              II
                                                                                                                                                                              ~
"~ -,--~,--,•.~---~=-                                                                                                        ·~----~c.-==-=-==---"==--,.....,.,e=,-=~ -,c.-==--~
......... , ... : ..... •, .; .. ·.•:.·:•:• ..._.._.
                          ':--. ....... '" .·, '.- .. :. ·.'' '.\.: .•.. :... \ .. :.,. .:.,. :.
                                                       \       •.

                Case 1:13-cr-00109-BMC
                          Case 20-1477, Document                     Document1-2,                66 05/05/2020,
                                                                                                     Filed 04/17/20 Page Page44
                                                                                                                 2832557, 47 of 133
                                                                                                                                  ofPageID
                                                                                                                                    62     #: 686


                     Adeyinka M. Akinsulure-Smith
                      Page9

                     Soysa, C., Saunders, A. & Akinsulure-Smith, A.M. (2010, March). Women's health and mental health in
                             times ofcrisis: War, natural disasters, epidemics. Panel Discussion conducted for The 54rdSession of
                            the Commission on the Status of Women Parallel Event, Sponsored by the American Psychological
                            Association (APA); the NGO Committee on HIV/AIDS; the NGO Committee on the Family, New York,
                            NY.
                     Akinsulure-Smith, A.M. (2009, April). The war on women: Gender based violence in armed coriflict,
                            2009 Women's Resource Center and Women's Studies Guest Lecture, College of Staten Island,
                            the City University ofNew York, NY.
                     Akinsulure-Smith, A.M. (2008, April). Caught in the crossfire -Violence against women during armed
                            conflict, 2008 Women and Gender Guest Lecture, University of Maine at Farmington,
                            Farmington, ME.
                     Akinsulure-Smith, A.M. (2008, April). Responding to the tragedy ofwar: The Nah We Yone Story.
                            Invited guest lecture, 2008 Culture and Diversity Program, University of Maine at Fannington,
                            Farmington, ME.
                     Akinsulure-Smitb, A.M. (2008, March). Women and genocide: The use of sexual violence against
                                                                                                                                                        II
                            women as a tool of genocide during armed conflict. Invited guest lecture, 2008 Women and                                    i~
                                                                                                                                                        j
                                             Genocide Lecture, Center for Holocaust/Gender Study & Women's Studies Program, Drew
                             University, Madison, N.J.
                   Mattis, J.S., Akinsulure-Smith, A.M., Mahoney, A.M. & Fullilove, R. (2008, February). Demographic profiles.
                             Panel Discussion conducted for The 3rd Annual Conference on the Health of the African Diaspora: Mental
                                                                                                                                                       I~
                                                                                                                                                        ~
                             Health, New York University School of Medicine and Bellevue Hospital Center, New York, NY.                                !I
                   Akinsulure-Smitb, A.M. (2007, December). Refugee women and violence. Workshop conducted at Episcopal
                             Migration Ministries/ Program for Survivors of Torture Refugee Mental Health Training
                             Atlanta, GA.
                   Akinsulure-Smith, A.M. (2007, December). Responding to refugee children and their families. Workshop
                             conducted at Episcopal Migration Ministries/ Program for Survivors of Torture Refugee Mental Health
                             Training Atlanta, GA.                                                           ·
                   Kodindo, G., Akinsulure-Smith, A.M., Hein, K. & Askew, G. (2007, December). Promoting health and human
                             rights ofwomen and children. Panel Discussion conducted for Profiles in Courage: Health and Human
                                                                                                                                                       II
                                                                                                                                                        ~



                             Rights in Action. Center for Health and Human Rights: New York University School of Medicine, New
                             York, NY.
                   Akinsulure-Smith, A.M. (2007, June). Therapeutic responses to displaced African female survivors ofsexual
                                                                                                                                                       I
                                                                                                                                                       J;
                             violence. Workshop conducted at Wa:r, Torture and Tettor: The Role of Psychology. FerkaufGraduate
                             School of Psyhcology. Yeshiva University, New York, NY.                                                                   f:

                                                                                                                                                       I
                   Myerfeld, J., Green, J. & Akinsulure-Smith, A.M. (2007, April). Torture and the body. Panel Discussion
                             conducted for Rutgers University's Human Rights Panel Series, New Brunswick, NJ.
                   Otto, J., Rone, J., & Akinsulure-Smitb, A.M. (2006, March). Between two fires: Torture and displacement in
                            Northern Unganda. Panel Discussion conducted for WITNESS, United Nations Plaza, New York, NY.
                   Akinsulure-Smith, A.M., Kante, A., Traore, T. & Gogo, M. (2005, August). A discussion on social relationships



                                                                                                                                                         I
                            and (X)ual politics for the African woman. A Day of A.W .E. African Women's Empowerment. Panel
                            Discussion conducted for Sanctuary for Families, New York, NY.
                   Waruzi, B.T., Brown, .C.J., Akinsulure-Smith, A.M., Dicker, R. & Agborsangaya. P. (2005, April). Female child
                            soldiers in the DR of Congo. Panel Discussion conducted for Citizens for Global Solutions, Woodrow
                            Wilson Center, Washington, DC.
                   Clauss-Ehlers, C.S., Wong, G., Camacho-Gringerich, A., Javier, R., Smith, H, Akinsulure-Smith, A.M. &




                                                                                                                                                         I
                            Mathur, S.J. (2005, March). Community Planning to foster resilience in children. Workshop sponsored
                            by the Division of Culture, Race & Ethnicity of the New York State Psychological Association, conducted
                            at Columbia University, Teachers College, New York, NY.
                   Akinsulur.e-Smith, A.M. & Smith, H.E. (2005, March). Overview oftorture and its consequences, secondary
                            trauma, and working with interpreters. Workshops conducted at the 2005 New Staff Institute, Center for                     .,,,
                                                                                                                                                       ti
                            Victims of Torture, Minneapolis, Ml.                                                                                       [
                   Akinsulnre-Smith, A.M. & Smith, H.E. (2004, December). Therapeutic work with African survivors ofwar and                            f
                                                                                                                                                       ~
                            trauma. Brown Bag Workshop conducted at The Institute of African Studies, School of International and                      ""
                                                                                                                                                       ~
                            Public Affairs, Columbia University, New York, NY.




                  -"'-~-~-~---------------~~~----                                                                                                   _ _ _I
 •   O   O •   •   O   •   O   O   O   O   O   O   O   O   O •   •   O •   O   •• 0   •'•   0   ~   ·•   \   •••--• ••••••   00:   O   •   t ..   •--·•--•••--••=••=••••••• \ ••• '• .• .. : :. ,•,:, •.\.•.=•••: ••••--••"   0   .. : . . , \ . :.   ~   ._::,•.:;   ~   ~-   ~   : . •-:..   .: .:~ : •   . -••   :,   o:   00 :   •• :   ~ . : . : •o'M o ; .   o   ••   _ ; _ . : . :• • . : ••   :.-•=••.: ,,:..   OMO~HO~HOMOOOOO••..:-••o: ••--MOoOH.:...:..:M




          Case 20-1477, Document
Case 1:13-cr-00109-BMC   Document1-2,
                                  66 05/05/2020,  2832557,
                                      Filed 04/17/20 Page Page45   ofPageID
                                                           48 of 133 62     #: 687


 Adeyinka M. Akinsulure-Smith
 Page 10

Akinsulure-Smitb, A.M. & Smith, H.B. (2004, October). Human rights advocacy: Stress and renewal.
         Workshop conducted for The Hwnan Rights Advocate Program, School oflnternational and Public
         Affairs, Columbia University, New York, NY.
Akinsulure-Smith, A.M. (2004, June). Speaking the unspeakable: Interpreting/or survivors oftorture, war, and
         refugee trauma. Global Security: Implications for Translation and Interpretation. Presentation at the 2nd
         International Translation Conference sponsored by NYU School of Continuing and Professional
         Studies' Center for Foreign Languages and Translation, New York, NY.
Akinsulure-Smith, A.M. & Smith, H.B. (2003, November). Working with survivors oftorture and refugee
         trawna. International Center, New York, NY.
Akinsulure-Smith, A.M. (2003, September). Assessing the credibility ofSierra Leonean trauma survivors.
         Workshop conducted for the New York Asylum Office, the Bureau of Citizenship and Immigration
         Services of the Department of Homeland Security, Rosedale, NY.
Akinsulure-Smitb, A.M. (2003, May). Women and trauma: A global perspective. Treating Women: Facilitating
         Cultural Connection. Princeton House Women's Program. Keynote Speech at the Spring Conference
         2003, Mt. Laurel, NJ.
Akinsulure-Smith, A.M. (2003, April). Working in the climate of war: Being compassionate in the face of                                                                                                                                                                                                                                                                                                                                                             I
        hostility. All Sides of Working in the Time of HIV and AIDS, Annual Conference of the Terry K.,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I
        Watanabe Volunteer Center& GMHC Action, New York, NY.
Akinsulure-Smitb, A.M. & Porterfield, K. (2003, April). Responding to disasters: Mental health assessment and
        self-care. Grand Rounds conducted for the Department of Social Work and Home Care Services, Beth
        Israel Hospital Center, New York, NY.
Akinsulure-Smith, A.M. & Rogers, J. (2002, October). Operation Fine Girl: The abuse ofwomen in war-torn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !


        Sierra Leone. Discussion conducted for the Barnard Forum on Migration, Barnard College, Columbia
        University, New York, NY.
Akinsulure-Smith, A.M. (2001, May). What is psychotherapy? Workshop conducted for African Refugee
        Women at the International Institute of New Jersey, Cross-Cultural Counseling Center, Jersey City, NJ.
Akinsulure-Smith, A.M. (200 I May). SierraLeonean women: The scars ofwar. Healing the Pain: Multicultural
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
        Responses to Violence Against Women, Annual Conference of the International Society of Traumatic
        Studies, Inc., New York Chapter, Fordham University, New York, NY.
Akinsulure-Smith, A.M. (2001, April). Interviewing survivors ofwar-related sexual violence. Workshop                                                                                                                                                                                                                                                                                                                                                                ti
        conducted for Witness. Lawyers Committee for Human Rights, New York, NY.                                                                                                                                                                                                                                                                                                                                                                                    •!·
Akinsulure-Smith, A.M., Rogers, J. & Smith, H.E. (2001, April). Impact ofwars in Africa: Case ofSierra
        Leone. School of Social Work. International Social Welfare Caucus, Columbia University, New York, NY.                                                                                                                                                                                                                                                                                                                                                       I.
Shinn, B., Evans-Tranumn, S., McAshan, J., Fatima, C., Akinsulure-Smith, A.M. & Beckman, D. (2000,                                                                                                                                                                                                                                                                                                                                                                  i.
        October). Poverty Unveiled· A Panel Discussion. Invited panelist at Women's Missionary Society,                                                                                                                                                                                                                                                                                                                                                             I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
        Aftican Methodist Episcopal Church: Mobilizing Against Poverty- A Clarion Call - Connect, Act,
        Respond, Experience - Care. I2th Annual NGO Conference, United Nations Headquarters, New York, NY.
Akinsulure-Smith, A.M. (2000, October). Issues ofreproductive health/or refugee women. The Changing
        Face of Resettlement. Church World Service/Episcopal Migration Ministry Joint National Conference,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   II".;·,
        Austin, TX.
Akinsulure-Smitb, A.M. & Smith, H. (2000, October). Challenges ofbeing a caseworker. The Changing Face of                                                                                                                                                                                                                                                                                                                                                           ~
        Resettlement. Church World Service/Episcopal Migration Ministry Joint National Conference, Austin, TX.                                                                                                                                                                                                                                                                                                                                                     I
Akinsulure-Smith, A.M. (2000, October). Adjustment issues in refugee children. The Changing Face of                                                                                                                                                                                                                                                                                                                                                                11
        Resettlement. Church World Service/Episcopal Migration Ministry Joint National Conference, Austin, TX.
Akinsulure-Smith, A.M. (2000, September). Considerations for psychotherapy with war and torture survivors.
        Invited lecture given at the Pre-Doctoral Psychology. Internship Program, New York Psychiatric Institute,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   If'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,111
        New York, NY.
Akinsulure-Smith, A.M. & de Jong, K. (2000, September). Refugee trauma: From Sierra Leone to New York.
        Doctors Without Borders/Medcines Sans Frontieres (MSF) Special Event -A Refugee Camp in the Heart                                                                                                                                                                                                                                                                                                                                                          I
        of the City, New York, NY.
Akinsulure-Smith, A.M. (2000, August), The Sierra Leonean civil War. Invited presentation given at the
        International Institute of New Jersey, Cross-Cultural Com1seling Center, Jersey City, NJ.                                                                                                                                                                                                                                                                                                                                                                 I,~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I     !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l     a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
.,.: .. .. ' .'
   '•                        : ... ' .. : ... :, : ... '. ~ : : .·. : ' ' ... '· ..... ·.. ·. : . : :. '· . .,_ . :~                        ... :...:...:....:.... :.
              Case   1:13-cr-00109-BMC   Document1-2,
                          Case 20-1477, Document  66 05/05/2020,
                                                      Filed 04/17/20 Page Page46
                                                                  2832557, 49 of 133
                                                                                   ofPageID
                                                                                     62     #: 688


           Adeyinka M. Akinsulure-Smith
           Page 11

          Akinsulure-Smith, A.M. (2000, August). Physical and mental health consequences ofthe Sierra Leone civil
                  war on women: Where do we go from eere? Perspectives of Sierra Leoneans in the New Millennium.
                  First Annual Conference of the National Organization of Sierra Leoneans in North America, Atlanta, GA.
          Akinsulure-Smith, A.M., Engo-Tjega, R.B., Taylor, B. &Zemele, P. (2000, August). Solidarity with Africa: A
                  call for more action. African Women and HIV/AIDS. Workshop conducted at 53 rd Annual DPI/NGO
                  Conference. Global Solidarity: The Way to Peace and International Cooperation. United Nations
                  Headquarters, New York, NY.
          Akinsulure-Smith, A.M. (2000, June). Mental health consequences ofsexual violence during the nine-year
                  civil war in Sierra Leone. Invited presentation given at the Annual Conference of the National
                  Organization of Sierra Leoneans in North America, Atlanta, GA.
          Akinsulure-Smith, A.M. & Eyega, Z. (2000, June). Reproductive health and rights for African immigrants and
                  refugee women: Strategies for community empowerment. Workshop conducted at Focus on Women's
                  Health Around the World in Support of the Beijing Platform for Action, Hunter College, New York, NY.
          AkinsuJure•Smith, A.M. & Impalli, E. (2000, March). Considerations for working with interpreters. Workshop
                  conducted at Conference on Refugee Resettlement: Therapeutic Factors and Interventions, New York
              . University Medical School, Bellevue Hospital, New York, NY.
          Akinsulure-Smith, A.M. & Burke, P. (2000, February). What women bring backfrom their sojourns in academia                                                                                    I
                  in the U.S.: Experiences of international professional women. Invited presentation given at NAFSA:
                  Association oflnternational Educators, Women's Right to Education: Building Global Leadership for the                                                                               I
                  21 st Century, United Nations, New York, NY.
          Akinsulure-Smith, A.M. & Smith, H.E. (1999, November). Sierra Leone: What are the healtWhuman rights
                  concerns in Sierra Leone? Why did the situation in Sierra Leone receive such little attention? Invited
                                                                                                                                                                                                      Ij


                  Lecture given for Course STC 398: Health and Human Rights in the World Community, Princeton
                  University, Princeton, NJ.
          Akinsulure-Smith, A.M., Rogers, J. & Smith, H.B. (1999, June). Refugee children traumatized by war.
                                                                                                                                                                                                      I
                  Children in Limbo. Symposium conducted at the Fifteenth Annual Manhattan Child and Adolescent
                  Services Committee Conference, Fordham University, New York, NY.
          Akinsulure-Smith, A.M. (1998, May). Overview ofthe Wechsler Adult Intelligent Scale Ill. Invited lecture given
                  at the Pre-Doctoral Psychology Internship Program, Kings County Hospital Center, Brooklyn, New York.
          Akinsulure-Smith, A.M. & Smith, H.E. (I 998, April). Recognizing, assessing and responding to suicidal risk
                 factors in sdolescents. Invited lecture given at ASP IRA of New York, Inc., New York, NY.
                                                                                                                                                                                                      Ii
          Akinsulure--Smith, A.M., Smith, H.E. & Van Harte, E. (1997, April). Psychotherapy with Africans in America.
                  Symposium conducted at the Perspectives on Black Psychology: Past, Present, and Future, Pace
                 University, New York, NY.                                                                                                                                                            f
                                                                                                                                                                                                      ~


          Akinsulure--Smith, A.M. (1996, October). Clinical issues for consideration in working with African populations.



                                                                                                                                                                                                     I
                 Invited lecture given at the Pre-Doctoral Psychology Internship Program, Kings County Hospital Center,
                 Brooklyn, NY.
          Akinsulure-Smith, A.M. & Smith, H.B. (1996, March). Each child has a gift. Workshop presented at the
                 Champions Academics & Sports Club, New York Junior Tennis League Parent Workshops, Brooklyn
                 Public Schools, Brooklyn, NY.                                                                                                                                                        f
          Akinsulure-Smith, A.M. (l 996, January). Working with African populations. Invited lecture given at the Pre-
                 Doctoral Psychology Internship Program, Kings County Hospital Center, Brooklyn, NY.



                                                                                                                                                                                                     I11



                                                                                                                                                                                                     I"'I
                                                                                                                                                                                                      I
                                                                                                                                                                                                      II
                                                                                                                       ----~------~-,--,-                               ===--~=--=-=,s.~--   ,~--,--~-J
                                               : .... ·... ·..... ·, ....·.· .·. ·.· .. ·... . ·.:. •...... ".' ... · .... ·.:...·....
Case 1:13-cr-00109-BMC   Document1-2,
          Case 20-1477, Document  66 05/05/2020,
                                      Filed 04/17/20 Page Page47
                                                  2832557, 50 of 133
                                                                   ofPageID
                                                                     62     #: 689


 Adeyinka M. Akinsulure-Smith
 Page 12

 PROFESSIONAL ACTMTIES
 3/10- Present EXPERT WITNESSAND LEGAL CONSULTATION
               *Retained by Trial Chamber III {"the Chamber") to serve as a joint expert on gender
                crime and Post Traumatic Stress Disorder ("PTSD") for all parties and participants in
                the case of the Prosecutor v. Jean-Pierre Bemba Gombo (case number ICC-01/05-
                0 I/08) before the International Criminal Court (ICC).
               *Provided expert testimony on gender crime and Posttraumatic Stress Disorder to plaintiffs
                and defendants in the case
               *Completed report was submitted to the court for distribution to prosecutor and defendant in
                the trial
               *Evaluated and documented the psychological trauma suffered by survivors of gender crimes
                in Central African Republic during the armed conflict from October-November 2002

 8/08-12/10    AMERICAN PSYCHOLOGICAL ASSOCIATION TASK FORCE ON THE
               PSYCHOLOGICAL EFFECT OF WAR ON CHILDREN AND FAMILIES WHO ARE                                                                  ;
               REFUGEES FROM ARMED CONFLICTS RESIDING IN THE UNITED STATES
               (PEWCF)
               *Appointed to a task force created to assist psychologist in the U.S. to meet the challenges of
                working with children and families who are refugees from armed conflicts residing in the U.S.
               *Review the research on the psychosocial effects of war on children and families
               *Identify areas of needed culturally and developmentally appropriate research
               *Develop recommendations for culturally and developmentally appropriate practice and programs

 5/97-7/10    NAH WE YONE, (NWY) Inc., New York, New York
              Chairperson of the Board of Directors and Co-Founder:



                                                                                                                                           I
              *Co-founded voluntary, non-profit group that assists displaced and traumatized Africans with their
               adjustment within the New York City metropolitan area
              *Oversee all aspects NWY's programs, including, effective coordination of the board, staff and
               volunteers; establishment and implementation of programs; and evaluations                                                    ..
              *Provide clinical services to NWYs clients, including psychological evaluations and psychotherapy
              *Evaluate individuals to verify their claim of Sierra Leonean nationality for asylum



                                                                                                                                           I
               hearings in New York and New Jersey
              *Conduct jnformation and training sessions on the needs of displaced and traumatized Africans for
               local and national organizations
              *Develop funding proposals and ensure that funder required controls are carried out
                                                                                                                                           ~l
                                                                                                                                           [~
 1/01-2/01    PHYSICIANS FOR HUMAN RIGHTS, Boston, Massachusetts & UNITED NATIONS
              MISSION IN SIERRA LEONE, HUMAN RIGHTS DIVISION, Sierra Leone
                                                                                                                                           1;
              Human Rights Investigation in Sierra Leone
              *Participated in a month long quantitative study of women's health and human rights in Sierra Leone
              *Participated in meetings with local and international Non Governmental Organizations to gather
                                                                                                                                           I
                                                                                                                                           If{,~
               infonnation about available mental health services in Sierra Leone
              *Trained and supervised local research staff, and provided counseling                                                        Ii
              *Participated in survey instrument development and translation into Krio
              *Prepared reports of the mission to assist in an advocacy campaign in the United States                                      i
                                                                                                                                           f;
 9/99-9/00    AFRICAN SERVICES COMMITTEE, New York, New York                                                                               ll
              African Community Prevention Campaign
              *Provided HfV/STD!fB education, prevention and care workshops as well as counseling and
               referrals to African immigrant and refugee communities
                                                                                                                                           I
                                                                                                                                           i(
              *Promoted HIV /STDffB prevention and care on African community radio stations                                                11
                                                                                                                                           ~




                                                                                                                                           I
                                                                                                                                         -- I
~              . . .. ' . ·... ·...... ·.. . . . . . ........ ,. . ·.. ' . . . . . . . . ..... : . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . ,.
    ... , . '• .... ,.   •                                :
            Case 1:13-cr-00109-BMC   Case 20-1477, Document                   Document1-2,         66 05/05/2020,
                                                                                                              Filed 04/17/20         2832557,  Page Page48   51 of 133
                                                                                                                                                                     ofPageID
                                                                                                                                                                       62     #: 690


                    Adeyinka M. Akinsulure-Smith
                    Page 13

                    3/00               PHYSICIANS FOR HUMAN RIGHTS, Boston, Massachusetts
                                       Human Rights Investigation in Sierra Leone
                                       *Participated in a two-week humanitarian mission to Sierra Leone
                                       *Conducted preliminary research on the extent and impact of sexual violence during the war
                                        by interviewing women, young girls, child soldiers and other casualties of the war
                                       *Facilitated and participated in meetings with local and international Non Governmental
                                        Organizations to gather information about the extent and type of the trauma
                                       *Prepared reports regarding the mission to assist in a public awareness campaign in the United
                                        States

                   PROFESSIONAL MEMBERSHIPS
                   1998-Present American Counseling Assocjation
                                         Division - Association for Multicultural Counseling and Development (AMCD)
                                         Division-Association for Specialists in Group Work (ASGW)
                   1998-Present New York State Psychological Association
                                                                                                                                                                                                                   'i
                                                                                                                                                                                                                   i
                   1997-Present International Association for Play Therapy, Inc. & New York Association for Play Therapy                                                                                           I
                                                                                                                                                                                                                 II
                   1995-Present American Psychological Association
                                         Division 17 - Counseling Psychology
                                         Division 35 - Psychology of Women
                                         Division 45 - Society for the Psychological Study of Ethnic Minority Issues
                                         Division 49 - Group Psychology and Group Psychotherapy
                                                                                                                                                                                                                  II-
                  RESEARCH GRANTS AND CONTRACTS:                                                                                                                                                                   ~
                                                                                                                                                                                                                  !
                  2014-2015

                  Spring 2013
                                      Exploring Factors that Hinder and Help Women's Wellness in Post-Conflict Sierra Leone
                                      Fulbright Africa Regional Research Program Award, PI
                                      Female Genital Cutting and West African Immigrants: Current Attitudes, Beliefs and Practice
                                                                                                                                                                                                                 Ii
                                      Professional Staff Congress - City University of New York (PSC-CUNY) Award #

                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                  ~

                                      66771-00 44, PI
                  2008-2013           HIV knowledge, risk and protective factors among West African forced migrants in New York City.
                                      National Institute of Mental Health (NIMH) Fellow, Minority Research in IIlV Intervention: Skills

                  Spring 2011
                                      for the Community (RHISC) (NIMH, R25MH083602), PI
                                      HIV knowledge, risk and protective factors among West African forced migrants in New York City.
                                      Professional Staff Congress - City University of New York (PSC-CUNY) Award #                                                                                              I
                                                                                                                                                                                                                II
                                      64459-0042, PI
                  Spring 2010         An Interdisciplinary Approach to Developing and Testing Evidence-based Mental Health
                                      Interventions for War Affected Youth in Sierra Leone. Harvard Catalyst Pilot Grant, Co-PI
                  Fall 2010           The Colin Powell Center for Policy Studies Community Based Research Grant, The City'
                                      College of New York, Pl
                  Spring2008          Responding to Vicarious Trauma: A Survey of Torture Treatment Programs in the United States
                                      Professional Staff Congress - City University of New York (PSC-CUNY) Award #
                                      61253-0039, PI

                 Research grants under review:
                                 *Social Networks and Health Among West African Refugees. National Institute of Health (NIH),
                                  Research Project Grant (Parent RO 1), Co-PI
                                 *FGC and West African Immigrants: Current Attitudes, Beliefs and Practices. National Institute of
                                  Health (NIH),Support of Competitive Research Program (SCORE), PI
                                                                                                                                                                                                                I
                                                                                                                                                                                                                I""
                                                                                                                                                                                                                I
                 REVIEW PANELS
                                                                                                                                                                                                                I
                                                                                                                                                                                                                I
                 Ad hoc Reviewer                 Psychological Trauma: Theory, Research, Practice and Policy                                                                                                    i
                 January 2012-2015               Journal ofMulticultural Counseling and Development                                                                                                             ~

                 Summer2006                      Critical Half                                                                                                                                                  .,i11'
                                                                                                                                                                                                                .,I
                                                                                                                                                                                                                il
                                                                                                                                                                                                                ii1
                                                                                                                                                                                                                I~
                                                                                                                                                                                                                ~
                                                                                                                                ·s~,ot;s_.,..~=~~----=-'-'.="'°"----=c,=b.·.S..c==--~------•   =·=   =•==-~-
                                                                                                                                                                                                                ~
                                                                                                                                                                                                               -~
       Case 1:13-cr-00109-BMC   Document1-2,
                 Case 20-1477, Document  66 05/05/2020,
                                             Filed 04/17/20 Page Page49
                                                         2832557, 52 of 133
                                                                          ofPageID
                                                                            62     #: 691




                                                                 .a.
                                                                 UNJTEDSTJJ.TES
                                                                 l'OSrA.LSERVICEt»




                ~
                             ~
                                                                        1000
<>82814-0~3<>      (!_(,e;)L uf .. /-
       United States o·      .
       Judge John Gl eeson
                        1str1ct Court
       225 Cadman Plaza East
       Brooklyn NY 11201
                           Case 1:13-cr-00109-BMC   Document1-2,
                                     Case 20-1477, Document  66 05/05/2020,
                                                                 Filed 04/17/20 Page Page50
                                                                             2832557, 53 of 133
                                                                                              ofPageID
                                                                                                62     #: 692
CLERK OF U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
     225 CADMAN PLAZA EAST
      BROOKLYN, NY      11201

         OFFICIAL BUSINESS
    PENALTY FOR PRIVATe>'USE $300




                                                             J4---tkr c ie , , t (s a i+'i e___e__
                                                      lJnifC?d ·s111tes Cou(+ o~· IJ 1t.:µ?o
                                                                          for        tt~ Sero"Cl Clvc u,f-
                                                                                                 C.
                                                                     t-f D       Folel          ci)LOfC

                                                               New              ycYr       I      N"-1 !Ct_,'-~~ '
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 1 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page51  ofPageID
                                                                       54 of 133 62     #: 693



                          Query    Reports    Utilities   Help   What's New     Log Out

                                                                                             CLOSED

                                U.S. District Court
                      Eastern District of New York (Brooklyn)
                CRIMINAL DOCKET FOR CASE #: 1:13-cr-00109-JG-1


Case title: USA v. Babafemi                                 Date Filed: 02/21/2013
                                                            Date Terminated: 08/17/2015

Assigned to: Judge John Gleeson

Defendant (1)
Lawal Olaniyi Babafemi                       represented by Lisa Hoyes
TERMINATED: 08/17/2015                                      Federal Defenders of New York
also known as                                               One Pierrepont Plaza, 16th Floor
Abdullah                                                    Brooklyn, NY 11201
TERMINATED: 08/17/2015                                      718-330-1253
also known as                                               Fax: 718-855-0760
Ayatollah Mustapha                                          Email: lisa_hoyes@fd.org
TERMINATED: 08/17/2015                                      LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment

                                                             Chase A. Scolnick
                                                             Federal Defenders of New York, Inc.
                                                             One Pierrepont Plaza
                                                             16th Floor
                                                             Brooklyn, NY 11201
                                                             (718)330-1213
                                                             Fax: (718)855-0760
                                                             Email: chase_scolnick@fd.org
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Public Defender or
                                                             Community Defender Appointment

Pending Counts                                               Disposition

                                                             Dft to be imprisoned for a term of 15
                                                             years on Count One and 7 years on
                                                             Count Two to run consecutively on
                                                             each count, totaling 22 years of
                                                             incarceration. It is the court's
PROVIDING MATERIAL SUPPORT                                   understanding that the dft will be given
OR RESOURCES TO TERRORISTS                                   credit for time served since August 19,



https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                       5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 2 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page52  ofPageID
                                                                       55 of 133 62     #: 694


(1)                                                        2011 in Nigeria. The court recommends
                                                           to the bureau of prisons for
                                                           incarceration at an FCI that is at the
                                                           most minimal level as deemed
                                                           appropriate by the bureau of prisons.
                                                           No term of supervised release. Special
                                                           Assessment of $200.00.
                                                           Dft to be imprisoned for a term of 15
                                                           years on Count One and 7 years on
                                                           Count Two to run consecutively on
                                                           each count, totaling 22 years of
                                                           incarceration. It is the court's
                                                           understanding that the dft will be given
PROVIDING MATERIAL SUPPORT
                                                           credit for time served since August 19,
OR RESOURCES TO TERRORISTS
                                                           2011 in Nigeria. The court recommends
(2)
                                                           to the bureau of prisons for
                                                           incarceration at an FCI that is at the
                                                           most minimal level as deemed
                                                           appropriate by the bureau of prisons.
                                                           No term of supervised release. Special
                                                           Assessment of $200.00.
VIOLENT
                                                           All open counts dismissed on the
CRIME/DRUGS/MACHINE GUN
                                                           motion of the U.S.
(3)
CONSPIRACY TO USE FIREARMS                                 All open counts dismissed on the
(4)                                                        motion of the U.S.

Highest Offense Level (Opening)
Felony

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None


Plaintiff
USA                                         represented by Hilary Ley Jager
                                                           United States Attorneys Office
                                                           271 Cadman Plaza East
                                                           Brooklyn, NY 11201




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                     5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 3 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page53  ofPageID
                                                                       56 of 133 62     #: 695


                                                             (718)254-6248
                                                             Fax: (718)254-6320
                                                             Email: hilary.jager@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             William M. Narus
                                                             U.S. Department of Justice
                                                             Counterterrorism Section
                                                             950 Pennsylvania Avenue, N.W.
                                                             Washington, DC 20530
                                                             202-307-0789
                                                             Fax: 202-514-8714
                                                             Email: william.narus@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Zainab Ahmad
                                                             United States Attorneys Office
                                                             for the Eastern District of New York
                                                             271 Cadman Plaza East
                                                             Brooklyn, NY 11201
                                                             (718)254-6522
                                                             Fax: (718)254-6076
                                                             Email: zainab.ahmad@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text
 02/21/2013       1 SEALED INDICTMENT as to Lawal Olaniyi Babafemi (1) count(s) 1-2, 3, 4.
                    (Attachments: # 1 SEALED COVER SHEET) (Piper, Francine) (Additional
                    attachment(s) added on 2/21/2013: # 2 Criminal Information Sheet) (Piper,
                    Francine). (Entered: 02/21/2013)
 02/21/2013       4 ORDER FOR ISSUANCE OF Arrest WARRANT as to Lawal Olaniyi
                    Babafemi. Ordered by Magistrate Judge Viktor V. Pohorelsky on 2/21/2013.
                    (Marziliano, August) (Entered: 03/14/2013)
 02/27/2013       2 NOTICE OF ATTORNEY APPEARANCE Hilary Ley Jager appearing for
                    USA. (Marziliano, August) (Entered: 02/27/2013)
 02/27/2013       3 LIMITED Order to Unseal Document as to Lawal Olaniyi Babafemi. 1
                    Indictment (Sealed). Ordered by Magistrate Judge Viktor V. Pohorelsky on
                    2/21/2013. (Marziliano, August) (Main Document 3 replaced on 2/27/2013)
                    (Marziliano, August). (Entered: 02/27/2013)
 03/12/2013       5 LIMITED UNSEALING ORDER as to Lawal Olaniyi Babafemi, the
                    information previously ordered sealed may be unsealed for the limited purpose
                    of disseminating the information to relevant U.S., foreign, or intergovernmental
                    authorities.. Ordered by Magistrate Judge Lois Bloom on 3/12/2013.




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                      5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 4 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page54  ofPageID
                                                                       57 of 133 62     #: 696


                     (Attachments: # 1 Application, # 2 Sealing Cover Sheet) (Piper, Francine)
                     (Entered: 03/14/2013)
 08/28/2013       6 Order to Unseal Indictment and Arrest Warrant as to Lawal Olaniyi Babafemi..
                    Ordered by Magistrate Judge Vera M. Scanlon on 8/27/2013. (Piper, Francine)
                    (Entered: 08/29/2013)
 09/27/2013     11 Minute Entry for proceedings held before Judge John Gleeson:Arraignment as
                   to Lawal Olaniyi Babafemi (1) Count 1-2,3,4 held on 9/27/2013, Initial
                   Appearance as to Lawal Olaniyi Babafemi held on 9/27/2013, Status
                   Conference as to Lawal Olaniyi Babafemi held on 9/27/2013, Plea entered by
                   Lawal Olaniyi Babafemi (1) Count 1-2,3,4. by Lawal Olaniyi Babafemi Not
                   Guilty to all counts. Order of Speedy Trial entered, Code XT, Start 9/27/13 -
                   Stop 10/30/13. Order of Detention pending trial entered. The parties are
                   beginning discover and negotiations. The court has designated this case as
                   complex for speedy trial purposes. ( Status Conference set for 10/30/2013 11:30
                   AM in Courtroom 6C South before Judge John Gleeson.) AUSA Zainab
                   Ahmad; Defense Counsel, Lisa Hoyes. (Court Reporter Mary Agnes Drury.)
                   (Piper, Francine) (Entered: 10/03/2013)
 09/27/2013     12 CJA 23 Financial Affidavit by Lawal Olaniyi Babafemi (Piper, Francine)
                   (Entered: 10/03/2013)
 09/27/2013     13 ORDER OF DETENTION PENDING TRIAL as to Lawal Olaniyi Babafemi.
                   Ordered by Judge John Gleeson on 9/27/13. (Piper, Francine) (Entered:
                   10/07/2013)
 09/27/2013     15 Arrest Warrant Returned Executed on 9/27/13. in case as to Lawal Olaniyi
                   Babafemi. (Piper, Francine) (Entered: 10/17/2013)
 09/30/2013          Order to Unseal the entire case as to Lawal Olaniyi Babafemi. Ordered by
                     Judge John Gleeson on 9/30/2013. (Lee, Ilene) (Entered: 09/30/2013)
 09/30/2013       7 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                    Babafemi (Ahmad, Zainab) (Entered: 09/30/2013)
 10/01/2013       8 NOTICE OF ATTORNEY APPEARANCE: Lisa Hoyes appearing for Lawal
                    Olaniyi Babafemi (Hoyes, Lisa) (Entered: 10/01/2013)
 10/01/2013       9 NOTICE OF ATTORNEY APPEARANCE: Chase A. Scolnick appearing for
                    Lawal Olaniyi Babafemi (Scolnick, Chase) (Entered: 10/01/2013)
 10/02/2013     10 STIPULATION AND ORDER, Regarding Protective Order as to Lawal
                   Olaniyi Babafemi. Ordered by Judge John Gleeson on 10/2/2013. (Piper,
                   Francine) (Entered: 10/02/2013)
 10/08/2013     14 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                   Babafemi (Ahmad, Zainab) (Entered: 10/08/2013)
 10/17/2013     16 NOTICE OF ATTORNEY APPEARANCE William M. Narus appearing for
                   USA. (Narus, William) (Entered: 10/17/2013)
 10/25/2013     17 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                   Babafemi (Ahmad, Zainab) (Entered: 10/25/2013)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                     5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 5 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page55  ofPageID
                                                                       58 of 133 62     #: 697


 10/25/2013     18 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                   Babafemi (Ahmad, Zainab) (Entered: 10/25/2013)
 10/30/2013          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Olaniyi Babafemi, in custody, appears with counsel Lisa
                     Hoyes, Esq. AUSA Zainab Ahmad and AUSA William M. Narus appears for
                     the government. Status Conference as to Lawal Olaniyi Babafemi held on
                     10/30/2013. The parties are still in discovery negotiations. The next Status
                     Conference is set for January 6, 2014 at 10:30 AM in courtroom 6C South
                     before Judge John Gleeson. The speedy trial time is excluded until the next
                     conference date. (Court Reporter Gene Rudolph.) (Lee, Ilene) (Entered:
                     10/30/2013)
 01/03/2014     19 PRETRIAL MEMORANDUM of Law in Support of Motion for a Pretrial
                   Conference Pursuant to CIPA as to Lawal Olaniyi Babafemi (Ahmad, Zainab)
                   (Entered: 01/03/2014)
 01/06/2014          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Olaniyi Babafemi, in custody, appears with counsel Lisa
                     Hoyes, Esq. AUSA William M. Narus and AUSA Daniel S. Silver appear for
                     the government. Status Conference as to Lawal Olaniyi Babafemi held on
                     1/6/2014. The parties are still in discovery and negotiations. The government's
                     CIPA section 4 application is to be filed by 2/28/2014. The defendant's
                     objection to an ex parte section 4 filing shall be briefed as: Motion due by
                     1/31/14; Opposition due by 2/14/14; and the Reply is due by 2/21/14. The next
                     Status Conference is set for March 7, 2014 t 12:30 PM in courtroom 6C South
                     before Judge John Gleeson. The speedy trial time is excluded since the case has
                     been designated complex. (Court Reporter Lisa Schmid.) (Lee, Ilene) (Entered:
                     01/06/2014)
 01/06/2014          SCHEDULING ORDER as to Lawal Olaniyi Babafemi: It occurs to the Court
                     that we need a trial date we can all plan around. Accordingly, jury selection and
                     trial is scheduled for June 16, 2014, at 9:30 AM. Ordered by Judge John
                     Gleeson on 1/6/2014. (Herling, Adam) (Entered: 01/06/2014)
 01/31/2014     20 PRETRIAL MEMORANDUM Opposing Government's Request to File CIPA
                   Application Ex Parte as to Lawal Olaniyi Babafemi (Hoyes, Lisa) (Entered:
                   01/31/2014)
 02/07/2014          NOTICE OF Change in date for the Status Conference as to Lawal Olaniyi
                     Babafemi due to Court related matters. The new Status Conference date is now
                     rescheduled for Thursday, March 6, 2014 at 10:30 AM in courtroom 6C South
                     before Judge John Gleeson. (Lee, Ilene) (Entered: 02/07/2014)
 02/14/2014     21 MOTION in Limine to permit government to file CIPA Section 4 motion ex
                   parte, responding to defense submission of 1/31/14 by USA as to Lawal Olaniyi
                   Babafemi. (Ahmad, Zainab) (Entered: 02/14/2014)
 02/24/2014     22 Letter to the Court requesting ex parte conference regarding CIPA briefing and
                   classified discovery as to Lawal Olaniyi Babafemi (Jager, Hilary) (Entered:
                   02/24/2014)
 02/24/2014          ORDER: The government's 22 letter request for an ex parte conference is




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                        5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 6 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page56  ofPageID
                                                                       59 of 133 62     #: 698


                     granted. The conference will be held on February 25, 2014, at 2:30 PM in
                     chambers, Room 727 South. Ordered by Judge John Gleeson on 2/24/2014.
                     (Herling, Adam) (Entered: 02/24/2014)
 02/25/2014          ORDER: The government's 21 motion for permission to file its CIPA Section 4
                     motion ex parte for in camera review is granted over the defendant's objection.
                     The defendant's requests for alternative relief are denied except the defendant
                     may file an ex parte submission regarding how classified material may be
                     helpful and material to the defense. Ordered by Judge John Gleeson on
                     2/25/2014. (Herling, Adam) (Entered: 02/25/2014)
 02/25/2014          ORDER: Based on an ex parte on the record application, the government's time
                     to file their CIPA Section 4 application is extended until March 21, 2014. In
                     light of this extension, the status conference originally scheduled for March 7,
                     2014, is adjourned until March 27, 2014, at 3:00 PM in Courtroom 6C South.
                     Because the ex parte application relates to matters of national security, the
                     transcript is ordered sealed. Ordered by Judge John Gleeson on 2/25/2014.
                     (Herling, Adam) (Entered: 02/25/2014)
 03/25/2014          NOTICE OF Change in time for the Status Conference as to Lawal Olaniyi
                     Babafemi. The date remains set for Thursday, March 27, 2014, but the time is
                     now changed to 12:30 PM in courtroom 6C South before Judge John Gleeson.
                     (Lee, Ilene) (Entered: 03/25/2014)
 03/27/2014     23 MOTION for Protective Order pursuant to CIPA by USA as to Lawal Olaniyi
                   Babafemi. (Attachments: # 1 Exhibit) (Jager, Hilary) (Entered: 03/27/2014)
 03/27/2014          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Babafemi, in custody, appears with counsel Lisa Hoyes, Esq.
                     AUSA Zainab Ahmad and AUSA Hilary Jager appear for the government.
                     Status Conference as to Lawal Olaniyi Babafemi held on 3/27/2014. Discovery
                     and CIPA filings are almost completed. The following briefing schedule was
                     given: Defendant's Motion(s) due by 5/9/14; Opposition due by 5/23/14; Reply
                     due by 5/30/14. An evidentiary hearing is scheduled on June 19, 2014 at 9:30
                     AM in courtroom 6C South before Judge John Gleeson. In light of this motion
                     schedule, the Jury Selection and Trial date is now adjourned to July 14, 2014 at
                     9:30 AM in courtroom 6C South before Judge John Gleeson. The speedy trial
                     time is excluded until the next hearing date. (Court Reporter Ronald Tolkin.)
                     (Lee, Ilene) (Entered: 03/27/2014)
 04/07/2014     24 MOTION for Disclosure of Grand Jury Transcripts by Lawal Olaniyi
                   Babafemi. (Scolnick, Chase) (Entered: 04/07/2014)
 04/08/2014          ORDER: The government shall respond to the defendant's 24 motion for
                     disclosure of grand jury transcripts by April 11, 2014. Defendant's reply, if any,
                     shall be filed by April 15, 2014. Ordered by Judge John Gleeson on 4/8/2014.
                     (Herling, Adam) (Entered: 04/08/2014)
 04/09/2014     25 MOTION for Protective Order pursuant to CIPA Section 3 by USA as to Lawal
                   Olaniyi Babafemi. (Attachments: # 1 Proposed Order, # 2 Exhibit) (Jager,
                   Hilary) (Entered: 04/09/2014)
 04/11/2014     26 RESPONSE in Opposition re 24 MOTION for Disclosure of Grand Jury




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                         5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 7 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page57  ofPageID
                                                                       60 of 133 62     #: 699


                     Transcripts (Ahmad, Zainab) (Entered: 04/11/2014)
 04/14/2014     27 Protective Order as to Lawal Olaniyi Babafemi (1). Ordered by Judge John
                   Gleeson on 4/10/2014. (Piper, Francine) (Entered: 04/14/2014)
 04/14/2014     28 MOTION for Extension of Time to File Motions by Lawal Olaniyi Babafemi.
                   (Hoyes, Lisa) (Entered: 04/14/2014)
 04/15/2014     29 REPLY TO RESPONSE to Motion re 24 MOTION for Disclosure of Grand
                   Jury Transcripts (Scolnick, Chase) (Entered: 04/15/2014)
 04/16/2014     30 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                   Lawal Olaniyi Babafemi held on March 27, 2014, before Judge Gleeson. Court
                   Reporter/Transcriber Ronald E. Tolkin, Official Court Reporter, Telephone
                   number 718-613-2647. Email address: ronald_tolkin@nyed.uscourts.gov.
                   Transcript may be viewed at the court public terminal or purchased through the
                   Court Reporter/Transcriber before the deadline for Release of Transcript
                   Restriction. After that date it may be obtained through PACER. Redaction
                   Request due 5/7/2014. Redacted Transcript Deadline set for 5/19/2014. Release
                   of Transcript Restriction set for 7/15/2014. (Tolkin, Ronald) (Entered:
                   04/16/2014)
 04/17/2014          ORDER granting 28 Motion for Extension of Time to File: The following
                     briefing schedule will apply for defendant's motions. The motions are due by
                     May 23, 2014; the government's opposition is due by June 6, 2014; defendant's
                     reply, if any, is due by June 13, 2014. An evidentiary hearing will be held on
                     June 20, 2014, at 9:30 AM in courtroom 6C South. Ordered by Judge John
                     Gleeson on 4/17/2014. (Herling, Adam) (Entered: 04/17/2014)
 04/18/2014          ORDER: The defendant's 24 motion for an order unsealing the general
                     instructions to the grand jury that indicted him is denied. Ordered by Judge
                     John Gleeson on 4/18/2014. (Herling, Adam) (Entered: 04/18/2014)
 04/18/2014     31 ORDER: For the reasons explained in the attached Memorandum and Order,
                   the government's 23 Motion for Protective Order is granted. Ordered by Judge
                   John Gleeson on 4/18/2014. (Herling, Adam) (Entered: 04/18/2014)
 04/29/2014     32 Minute Entry for proceedings held before Judge John Gleeson:Change of Plea
                   Hearing as to Lawal Olaniyi Babafemi held on 4/29/2014, Plea entered by
                   Lawal Olaniyi Babafemi (1) Guilty Count 1-2., ( Sentencing set for 8/27/2014
                   03:30 PM in Courtroom 6C South before Judge John Gleeson.) AUSA Zainab
                   Ahmad, Hilary L. Jager and William Narus. Defense Counsel, Lisa Hoyes and
                   Chase Scolnick. (Court Reporter Allan Sherman.) (Piper, Francine) (Entered:
                   04/30/2014)
 08/14/2014     34 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)
                   (Entered: 08/14/2014)
 08/15/2014          ORDER granting 34 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi (1). The sentencing date is now set for November 14, 2014 at 3:00
                     PM in Courtroom 6C South before Judge John Gleeson. Ordered by Judge John
                     Gleeson on 8/15/2014. (Lee, Ilene) (Entered: 08/15/2014)
 10/20/2014     35 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                       5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 8 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page58  ofPageID
                                                                       61 of 133 62     #: 700


                     (Entered: 10/20/2014)
 10/21/2014          ORDER granting 35 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi (1). The sentencing date is set for January 9, 2015 at 2:30 PM in
                     Courtroom 6C South before Judge John Gleeson. Ordered by Judge John
                     Gleeson on 10/21/2014. (Lee, Ilene) (Entered: 10/21/2014)
 12/18/2014     36 Final MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes,
                   Lisa) (Entered: 12/18/2014)
 12/22/2014          ORDER granting 36 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi (1): The sentencing date is now set for Thursday, January 22, 2015,
                     at 3:00 PM in Courtroom 6C South before Judge John Gleeson. Ordered by
                     Judge John Gleeson on 12/22/2014. (Levin, Sarah) (Entered: 12/22/2014)
 01/09/2015     37 SENTENCING MEMORANDUM by Lawal Olaniyi Babafemi (Attachments:
                   # 1 Exhibit B: psychological evaluation, # 2 Exhibit C: letter from Mr.
                   Babafemi, # 3 Exhibit D: letter from Adenike Toyyibah Lawal, # 4 Exhibit E:
                   statement of Ahmad Lawal, # 5 Exhibit F: statement of Bolatito Obakemi, # 6
                   Exhibit G: statement of Mrs. Alhaja Modupe Lawal, # 7 Exhibit H: statement of
                   Tosin Olykoya, # 8 Exhibit I: statement of Ibrahim Bornidele, # 9 Exhibit J:
                   statement of Abdul Waheed Iwaloye, # 10 Exhibit K: letter from Nasrul-Lahi-
                   Il-Fathi Society of Nigeria, # 11 Exhibit L: Inmate Work Performance Rating, #
                   12 Exhibit M: medical records, # 13 Exhibit N: Nigerian court document, # 14
                   Exhibit O: Nigerian court document) (Hoyes, Lisa) (Entered: 01/09/2015)
 01/15/2015     38 MOTION for Extension of Time to File Sentencing Memorandum by USA as to
                   Lawal Olaniyi Babafemi. (Jager, Hilary) (Entered: 01/15/2015)
 01/16/2015          ORDER granting 38 Motion for Extension of Time to File as to Lawal Olaniyi
                     Babafemi: The government's sentencing memorandum shall now be due on or
                     before Friday, January 23, 2015. The sentencing date is adjourned to January
                     30, 2015, at 3:30 p.m. in Courtroom 6C South. Ordered by Judge John Gleeson
                     on 1/16/2015. (Levin, Sarah) (Entered: 01/16/2015)
 01/22/2015     39 Second MOTION for Extension of Time to File Sentencing Memorandum by
                   USA as to Lawal Olaniyi Babafemi. (Jager, Hilary) (Entered: 01/22/2015)
 01/23/2015          ORDER granting 39 Motion for Extension of Time to File as to Lawal Olaniyi
                     Babafemi: The government's sentencing memorandum shall be due on or before
                     Friday, February 27, 2015. The sentencing date is adjourned to Friday, March
                     6, 2015, at 2:00 p.m. in Courtroom 6C South. Ordered by Judge John Gleeson
                     on 1/23/2015. (Levin, Sarah) (Entered: 01/23/2015)
 02/25/2015     40 Third MOTION for Extension of Time to File Response/Reply regarding
                   Sentencing by USA as to Lawal Olaniyi Babafemi. (Jager, Hilary) (Entered:
                   02/25/2015)
 02/26/2015          ORDER: The government's motion 40 is granted. The government shall file its
                     sentencing memorandum on or before April 24, 2015. The sentencing will now
                     take place on April 30, 2015. Ordered by Judge John Gleeson on 2/26/2015.
                     (Ross, Peter) (Entered: 02/26/2015)
 04/30/2015     42 SENTENCING MEMORANDUM by USA as to Lawal Olaniyi Babafemi




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                      5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                   Page 9 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page59  ofPageID
                                                                       62 of 133 62     #: 701


                     (Attachments: # 1 Exhibit A) (Jager, Hilary) (Entered: 04/30/2015)
 05/11/2015     43 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)
                   (Entered: 05/11/2015)
 05/12/2015          ORDER granting 43 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi. The sentencing date is adjourned to Friday, July 17, 2015, at 2:00
                     p.m. in Courtroom 6C South. Ordered by Judge John Gleeson on 5/12/2015.
                     (Levin, Sarah) (Entered: 05/12/2015)
 05/20/2015     44 Letter as to Lawal Olaniyi Babafemi from Stephanie Clifford (New York
                   Times) to Judge Gleeson, requesting that the court unseal dft's sentencing
                   memorandum. (Piper, Francine) (Entered: 05/21/2015)
 05/22/2015          ORDER TO SHOW CAUSE as to Lawal Olaniyi Babafemi: The defendant is
                     directed to show cause in writing on or before Friday, June 5, 2015, why the
                     May 20, 2015 application 44 to unseal Babafemi's sentencing memorandum 37
                     should not be granted. If the defendant believes that part of the memorandum
                     should be redacted, he should indicate the portion(s) to be redacted and the
                     reasons for the proposed redaction(s). Ordered by Judge John Gleeson on
                     5/22/2015. (Levin, Sarah) (Entered: 05/22/2015)
 06/08/2015     45 RESPONSE TO ORDER TO SHOW CAUSE by Lawal Olaniyi Babafemi
                   (Attachments: # 1 proposed redactions part A, # 2 proposed redactions part B)
                   (Hoyes, Lisa) (Entered: 06/08/2015)
 06/09/2015          ORDER: In a sealed submission dated June 5, 2015, the defendant has agreed
                     to unseal his sentencing memorandum subject to redactions of certain "sensitive
                     portions." The defendant is directed to file a copy of the memorandum with the
                     proposed redactions on the public docket. Ms. Clifford may respond in writing,
                     if she wishes, on or before Friday, June 12, 2015. Whether she responds or not,
                     oral argument on the application 44 will be held on Friday, June 19, 2015, at
                     4:00 p.m. in Courtroom 6C South. Ordered by Judge John Gleeson on 6/9/2015.
                     (Levin, Sarah) (Entered: 06/09/2015)
 06/10/2015          ORDER: Oral argument on the application to unseal the defendant's sentencing
                     memorandum 44 is changed to Thursday, June 18, 2015, at 12:30 p.m. in
                     Courtroom 6C South. Ordered by Judge John Gleeson on 6/10/2015. (Levin,
                     Sarah) (Entered: 06/10/2015)
 06/11/2015     46 SENTENCING MEMORANDUM by Lawal Olaniyi Babafemi (Attachments:
                   # 1 Exhibit B: psychological evaluation, # 2 Exhibit C: statement from Mr.
                   Babafemi, # 3 Exhibit D: letter from Adenike Toyyibah Lawal, # 4 Exhibit E:
                   statement from Ahmad Lawal, # 5 Exhibit F: statement from Bolatito Obakemi,
                   # 6 Exhibit G: statement from Mrs. Alhaja Modupe Lawal, # 7 Exhibit H:
                   statement from Tosin Olykoya, # 8 Exhibit I: statement from Ibrahim
                   Bornidele, # 9 Exhibit J: statement from Abdul Waheed Iwaloye, # 10 Exhibit
                   K: letter from religious organization, # 11 Exhibit L: MCC work performance
                   evaluation, # 12 Exhibit M: blood test report, # 13 Exhibit N: Nigerian court
                   document, # 14 Exhibit O: Nigerian court document) (Hoyes, Lisa) (Entered:
                   06/11/2015)
 06/12/2015     47 Letter Opposing Sealing as to Lawal Olaniyi Babafemi (McCraw, David)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                      5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 10 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page60  ofPageID
                                                                       63 of 133 62     #: 702


                     (Entered: 06/12/2015)
 06/17/2015     48 Letter submitting affidavit in support of request for redactions as to Lawal
                   Olaniyi Babafemi (Attachments: # 1 Affidavit) (Hoyes, Lisa) (Entered:
                   06/17/2015)
 06/18/2015          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Olaniyi Babafemi, in custody, appears with counsel Lisa
                     Hoyes, Esq.. AUSA Zainab Ahmad appears for the government. David
                     McCraw and Jeremy Kutner appear on behalf of the New York Times
                     Company. Oral Argument as to Lawal Olaniyi Babafemi held on 6/18/2015
                     regarding the New York Times Company's motion to unseal the defendant's
                     sentencing submission 44 . The Court's decision is reserved and will be filed via
                     ECF separately. (Court Reporter Anthony Frisolone.) (Lee, Ilene) (Entered:
                     06/18/2015)
 06/18/2015          ORDER: The application in the government's letter 49 is granted. Ordered by
                     Judge John Gleeson on 6/18/2015. (Levin, Sarah) (Entered: 06/18/2015)
 06/25/2015     50 Letter in support of New York Times's Unsealing Application as to Lawal
                   Olaniyi Babafemi (Attachments: # 1 Exhibit 1) (Ahmad, Zainab) (Entered:
                   06/25/2015)
 06/25/2015     51 Letter containing redacted version of Doc 50, letter in support of New York
                   Times's Unsealing Application as to Lawal Olaniyi Babafemi (Ahmad, Zainab)
                   (Entered: 06/25/2015)
 06/29/2015     52 Letter regarding briefing schedule as to Lawal Olaniyi Babafemi (Hoyes, Lisa)
                   (Entered: 06/29/2015)
 06/29/2015     53 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)
                   (Entered: 06/29/2015)
 06/30/2015          ORDER granting 53 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi. The sentencing is adjourned to Wednesday, August 12, 2015, at 2:00
                     p.m. in Courtroom 6C South. Ordered by Judge John Gleeson on 6/30/2015.
                     (Levin, Sarah) (Entered: 06/30/2015)
 06/30/2015          ORDER: The defendant's request in the letter dated June 29, 2015 52 is granted.
                     Ordered by Judge John Gleeson on 6/30/2015. (Levin, Sarah) (Entered:
                     06/30/2015)
 07/02/2015     54 MOTION for Extension of Time to File Response and Reply by Lawal Olaniyi
                   Babafemi. (Hoyes, Lisa) (Entered: 07/02/2015)
 07/06/2015          ORDER granting 54 Motion for Extension of Time to File as to Lawal Olaniyi
                     Babafemi. Ordered by Judge John Gleeson on 7/6/2015. (Levin, Sarah)
                     (Entered: 07/06/2015)
 07/13/2015     55 Letter in reply to government's letter opposing sealing as to Lawal Olaniyi
                   Babafemi (Hoyes, Lisa) (Entered: 07/13/2015)
 07/13/2015     56 Letter documenting classified filing as to Lawal Olaniyi Babafemi (Hoyes,
                   Lisa) (Entered: 07/13/2015)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                       5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 11 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page61  ofPageID
                                                                       64 of 133 62     #: 703


 07/16/2015     57 Letter supplementing classified letter filed on July 13, 2015 as to Lawal Olaniyi
                   Babafemi (Hoyes, Lisa) (Entered: 07/16/2015)
 08/11/2015          ORDER as to Lawal Olaniyi Babafemi: Before the Court is the New York
                     Times's application to unseal the defendant's sentencing memorandum 44 . I
                     conclude that the defendant has failed to establish a substantial probability that
                     the unsealing of the redacted portions of his sentencing memorandum will
                     result in prejudice to the compelling interest he advances that does not already
                     exist. See United States v. Zazi, No. 09-CR-663 (RJD), 2010 WL 2710605, at
                     *2 (E.D.N.Y. June 30, 2010) (setting forth standard articulated in United States
                     v. Doe, 63 F.3d 121, 128 (2d Cir. 1995)). Accordingly, with the exception of
                     the psychological evaluation itself, which may remain under seal pending
                     further order of the Court, the defendant is directed to file an unredacted
                     version of his sentencing memorandum by no later than 11:00 am tomorrow. In
                     addition, the government is directed to file an unredacted version of its own
                     sentencing memorandum immediately after the defendant files his. Ordered by
                     Judge John Gleeson on 8/11/2015. (Levin, Sarah) (Entered: 08/11/2015)
 08/11/2015     58 SENTENCING MEMORANDUM by Lawal Olaniyi Babafemi (Attachments:
                   # 1 Exhibit B: psychological evlauation (redacted), # 2 Exhibit C: statement
                   from Mr. Babafemi, # 3 Exhibit D: letter from Adenike Toyyibah Lawal, # 4
                   Exhibit E: statement from Ahmad Lawal, # 5 Exhibit F: statement from Bolatito
                   Obakemi, # 6 Exhibit G: statement from Mrs. Alhaja Modupe Lawal, # 7
                   Exhibit H: statement from Tosin Olykoya, # 8 Exhibit I: statement from
                   Ibrahim Bornidele, # 9 Exhibit J: statement from Abdul Waheed Iwaloye, # 10
                   Exhibit K: letter from religious organization, # 11 Exhibit L: MCC work
                   performance evaluation, # 12 Exhibit M: blood test report, # 13 Exhibit N:
                   Nigerian court document, # 14 Exhibit O: Nigerian court document) (Hoyes,
                   Lisa) (Entered: 08/11/2015)
 08/11/2015     59 SENTENCING MEMORANDUM by USA as to Lawal Olaniyi Babafemi
                   (Jager, Hilary) (Entered: 08/11/2015)
 08/12/2015     60 Minute Entry for proceedings held before Judge John Gleeson:Sentencing held
                   on 8/12/2015 for Lawal Olaniyi Babafemi (1), Count(s) 1, 2, Dft to be
                   imprisoned for a term of 15 years on Count One and 7 years on Count Two to
                   run consecutively on each count, totaling 22 years of incarceration. It is the
                   court's understanding that the dft will be given credit for time served since
                   August 19, 2011 in Nigeria. The court recommends to the bureau of prisons for
                   incarceration at an FCI that is at the most minimal level as deemed appropriate
                   by the bureau of prisons. No term of supervised release. Special Assessment of
                   $200.00.; Count(s) 3, 4, All open counts dismissed on the motion of the U.S
                   AUSA Zainab Ahmad; Defense Counsel, Lisa Hoyes. (Court Reporter Fred
                   Guerino.) (Piper, Francine) (Entered: 08/17/2015)
 08/13/2015          ORDER: The court spoke to Adam Johnson today from the MCC regarding the
                     defendant's request for updates on and treatment for his medical condition as
                     discussed at his sentencing proceeding on August 12, 2015. Mr. Johnson
                     reported that he will have the defendant seen by a doctor as soon as possible,
                     and hopefully today. Mr. Johnson will also update the court in writing on or
                     before Wednesday, August 19, 2015, as to the defendant's medical condition
                     and the plan for treatment. Ordered by Judge John Gleeson on 8/13/2015.




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                         5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 12 of 12
                Case 20-1477, Document
  Case 1:13-cr-00109-BMC         Document1-2,
                                           66 05/05/2020,    2832557,
                                                Filed 04/17/20    Page Page62  ofPageID
                                                                       65 of 133 62     #: 704


                     (Levin, Sarah) (Entered: 08/13/2015)
 08/17/2015     61 JUDGMENT as to Lawal Olaniyi Babafemi (1), Count(s) 1, 2, Dft to be
                   imprisoned for a term of 15 years on Count One and 7 years on Count Two to
                   run consecutively on each count, totaling 22 years of incarceration. It is the
                   court's understanding that the dft will be given credit for time served since
                   August 19, 2011 in Nigeria. The court recommends to the bureau of prisons for
                   incarceration at an FCI that is at the most minimal level as deemed appropriate
                   by the bureau of prisons. No term of supervised release. Special Assessment of
                   $200.00.; Count(s) 3, 4, All open counts dismissed on the motion of the
                   U.S.Ordered by Judge John Gleeson on 8/14/2015. (Piper, Francine) (Entered:
                   08/17/2015)
 08/20/2015          ORDER as to Lawal Olaniyi Babafemi: The Court has received a report from
                     the MCC regarding Babafemi's medical condition and treatment plan, which
                     will be filed under seal. In light of the report, it does not appear that relief from
                     the Court is warranted. If Babafemi feels differently, he should notify the Court
                     accordingly, and he should also notify the MCC. Ordered by Judge John
                     Gleeson on 8/20/2015. (Levin, Sarah) (Entered: 08/20/2015)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                           5/5/2020
        Case 1:13-cr-00109-BMC
                    Case 20-1477,Document
                                 Document66   Filed 04/17/20
                                          2, 05/05/2020,     PagePage1
                                                         2832571, 66 of 133  PageID #: 705
                                                                         of 62

                                                                                                                   F /LED
                                                                                                         IN CLERK'S OFF/CE
                                                                                                U.S. DISTRICT COURT E.D.N.Y.
                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT
                                                                                                *             tWR 17 2020                            *
                                                            ·
                     MOTIONFORANORDERAUTHORIZINGTHEDISTRICTCOURT            ""
                                                                                                  BROOVtYN                            o
                                                                                                                                      . FFICE
                                                                                                                                               ,
                                                                                                                                           \
                TO CONSIDER A SUCCESSIVE OR. SECOND HABEAS CORPUS APPLICATION
                               PURSUANT to 28 U.S.C. §§ 2244 (b), 2254·
                                HY A PRISONER IN STATE CUSTODY.



          NAME:
                  Lawal Babafemi

           PLACE OF CONFINEMENT:                                PRlSONER NUMBER:

                  A).lenwood Low                                  82814-053


                                             Instructions~Read Carefully

        · (1)     This motion must be legibly handwri:tten or typewritten and signed by the movant under
                  penaltynfperjury. All documents must be on 8½ x 11 inch paper; the Court will not
                  accept other paper sizes. Any false statements of a material fact may serve as the basis
                  for prosecution and conviction for perjury.
                                                                                                                            ,..._,,
                                                                                                                            <=;-..:,

         (2)      All questions must be answered conci.sely in the proper space on the form.                                '"'""
                                                                                                                            =
                                                                                                                          ---<
                                                                                                                              I
         (3)      Movant seeking leave to file a second or successive petition is required to use fbis fonfi 1
                  In capital cases only, the use of this form is optional. · -                     · · •. =::::                           fJ::::
                                                                                                                       ._,.::;...,.
                                                                                                                                           ,-,~,.
                                                                                                                       N
                                                                                                         :;;re..       ~
         (4)      Movant may use.additional pages only to explain additional grounds· for relieiand setc:> ·
                  forth additional facts and documents supporting any alleged grounds. Separate petitiqns,
                  motions, briefs, arguments, etc. should not be submitted.                          ·


          (5)     In capital cases only, the use of this form is optional, and separate. petitions; motions,
                  briefs, arguments, may be submitted.                                     ·




                                                          Page 1 ·                                    Rev. 1.24.2018




-~---~-------·---                                                                    .~-..----.. ~-      -----~·----                           ~------..--.~---·~-- --.
 Case 1:13-cr-00109-BMC
             Case 20-1477,Document
                          Document66   Filed 04/17/20
                                   2, 05/05/2020,     PagePage2
                                                  2832571, 67 of 133  PageID #: 706
                                                                  of 62
  UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCillT
   ..   •    ; - ----.--.,1




CAPTION:

 Lawal Babafemi
                                     11petitioner)                    CERTIFICATE OF SERVICE*

                                                                      Docket Number: 13-CR-109-1 IJG)
                                        v.
                                                                  Civil Action No.:
                                                                                          ------
 United States of America
                     I,
            Lawal Babafemi                            hereby certify under penalty of perjury that
    ,          /   r, ."I {print name)                                   .
on f-ll_vv(.,,(-v -<.:.-t-t/:..-2 2,0 )_£), I served a. copy of Memorandum Brief and Attachments
     ·         (date)

                                                         (list all documents)
by (select all applicable)**
                                                        Certified
_. Personal-Delivery                                 x United States Mail              _· Federal Express or other
                                                                                          Overnight Courier
            Commercial Carrier                   . - E..,Mail (on consent)
on the following parties:

  Clerk of Court/Hon. J. Gleeson/EDNY 225 Cadman Plaza East Brooklyn NY 11201
 Name                   Address                 City        State   Zip Code
  AUSA Zainab Ahmad/Office US Atty                           271 Cadman Plaza East Brooklyn NY 11201                 ·
 Name·                                        Address                           City          State      Zip Code


 Name                                         Address                           City          ·state     Zip Code


 Name                                         Address                           City          State·     Zip Code

 *A party must serve a copy of each paper on the other parties, or their counsel, to the appeal or
,proceeding. The Court will reject papers for filing if a certificate of service is not simultaneously
 filed.

**If different methods of service have been used on different parties, please complete a separate
certificate of service for each party.


            2,t:,te /1&:vG( J 2.JJ 2f)
                              ,Today's Date
 . Certificate of Service Form (Last Revised 12/2015)
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage3
                                                 2832571, 68 of 133  PageID #: 707
                                                                 of 62




                                           MOTION

 1.   (a)    Name and location of court which entered the judgment of conviction under attack
             United States District Judge, Eastern District of New York,
             225 Cadman Plaza East! Brooklyn New York 11201
      (b)    Case number      13 - t:R - toq

2.                                     _____:_~-------
      Date of judgmentof conviction August 12, 2015

 3.   Length of sentence    22 years       Sentencing Judge       Hon. John Gleeson

 4.   Nature of offense or offenses for which you were convicted:------=---=----=---=---
       Gonspiracy to Provide Material Support to a Foreign TerrQrist Organ-
       ization 18 USC 2339B (A~ (1), 2239b(d) and 3551; and· attempted provision
        same as above and (2)
 5.   Have you ever filed a posf-conviction petition, application, or motion for collateral relief
      in a]y fjderal court related to this conviction and sentence?
      Yes        No LJLl                         .
      If "yes", ho_w many times? ______ (if more than one, complete 6 and 7 below as
      necessary)                                                                           ·
      (a) Name of court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (b) Case number _ _ _ _- _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (c) Nature of proceeding_______________________



       (d) Grounds raised (list all grounds; use extra pages if necessary)_ _ _ _ _ _ __




       (e) lid. you receive an evidentiacy hearing on your petition, application, or motion?
       Yes        No[!]                     .            ·          ·
       (f) Result_·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


       (g) D a t e o f r e s u l t . - ' - - - - - - : - - - - - - - - - - - - - - - - - - -

 6.    As to any second federal petition, application, or motion, give the same information:
       (a) Name of court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       (b) Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- - ' - - - - - - -


                                             Page3                                 Rev. 1.24.2018
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage4
                                                 2832571, 69 of 133  PageID #: 708
                                                                 of 62




      (c) Nature of proceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


      (d) Grounds raised "(list all grounds; use extra pages if necessary) _ _ _ _ _ _ __




      (e) ~ o u r~ve an evidentiary hearing on your petition, application, or motion?
      YesLJ No~
      (f) Result_·- - - - - - - - - - - - - - - - , - - - - - - - - - - - -
      · (g) Date of result_·_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 7.   As to any third federal petition, application, or motion, give the same information:
      (a) Name of court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (b) Case number _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      (c) Natureofproceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _- - ' - - - - - - - -


       (d) Grounds raised (list all grounds; use extra pages if necessary)_ _ _ _ _ _ __




       (e) D~ou rM-ve an evidentiary hearing on your petition, application, or motion?
       TuLJ~~                                                                .
       00h~                                                                   .
       (g) Date of result_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 8.    Did you appeal the result of any action taken on your federal petition, application, or
       motion? (Use extra pages to reflect additional petitions if necessary)
                                 El D
       (1) First petition, etc. No    Yes     Appeal No. _ _ _ _ _ __
       (2) Second petition, etc. No(i] YesTI Appeal N o . - - - · - - - -
                                 I1 D
       (3) Third petition, etc. No x Yes         Appeal No. _ _ _ _ _ __




                                              Page4                                 Rev. 1.24.2018
     Case 1:13-cr-00109-BMC Document 66 Filed 04/17/20 Page 70 of 133 PageID #: 709
                 Case 20-1477, Document 2, 05/05/2020, 2832571, Page5 of 62
           ,.,._--:,'




      9.                If you did not appeal from the adverse action on any petition, ap_plication, or motio_n, ·
                        explain briefly why you did not: New laws .were not available at_ the tl.lne
                        of sentencing.




      10.               State concisely every ground on which you now claim that you are being held unlawfully;·
                        Summarize briefly the facts supporting each ground.

                        A.     Ground one: Petitioner's sentence was procedurally' &
                               substantively unreasonable.

                                Supporting FACTS (tell your story briefly without citing cases or law):
                                 Petitioner's sentencing transcripts do not appropriately
                                 address any actual crime that Petitioner committed pertaining
                                                                roateri al support to a foreign




                                Was this claim raised in a prior federal petition, application, or motion?
                                YesO No[]                                      .                       .
                                                                                                                 a




                                Does this claim rely on a "new rule of constitutional law?II Yes   D   No    [K}
                                If "yes," state the new rule of constitutional law (give case name and citation):


'·
                                Does this clain:i rely on "newly discovered evidence?" Yes   [iJ       D·
                                                                                                      No
                                If 11 yes, 11 briefly describe the newly discovered evidence, attach a copy (if
                                available), state when you obtained it, and why it was not previously available to
                                you.
                                 Recent new case laws and decisions not previously available.
                                 at the ti roe af seoteod og; abtai oed wbi Je · incarcerated.




                                                               · Page5                                 Rev. 1.24.2018
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage6
                                                 2832571, 71 of 133  PageID #: 710
                                                                 of 62
"'-




                 ~                             .
            B.       Ground two: Change in language pursuant to the statute of
                     comd C ti one
                     Supporting FACTS (tell your story briefly without citing cases or law):
                     Petitioner was sentenced on ao illegal first impression, now
                     Supreme Court decision that, individuals cannot be charged
                     or enhanced on actual or relevant conduct; only tbe statute
                     of conviction.


                     Was this ciaim raised in a prior federal petition, application, or motion?
                     YesO No[i}                                             .

                     Does this claim rely on a "new rule of constitutional law?" Yes    D    No~
                     If "yes," state the new rule of constitutional law (give case name and citation):




                     Does this claim rely on "newly discovered evidence?" Yes ~ No          D
                     If "yes," briefly describe the newly discovered evidence, attach a copy (if
                     available), state when you obtained it, and why it was not previously available to
                     you
                     Recent new case laws (Supreme Court Rulings) not previously
                     avai Jah] e a.t the ti me of sentencing and ohtai ned wbi Je incarcer-




                     [Additional gro:nnds and facts and docum«?nts supporting any alleged grounds
                     may be set forth on extra pages if necessary)

      11.   Do you have any motion or ~eal now pending in any court as to the judgment ~ow
            under attack? Yes   D  No l!J    ·             ..                  ·. .
            If yes, Name of court _ _ _ _ _ _ _ _ _ _ _Case number_ _ _ _~ - - -




                                                     Page6                                 Rev. l.24.2018
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage7
                                                 2832571, 72 of 133  PageID #: 711
                                                                 of 62
~-   -~--"




             c.   Ground' three: The Court (nor Govt)- stated any material support
                   ar resources that an actual crime w.as committed.

                  Supporting FACTS (tell your story briefly without citing cases or law):
                   The Court allowed erroneous assertions not ·supported by
                   :ceaJ facts that were not supported by actual or material
                   :cesanrces, thus violated Petitioner's 5th Amendment ·Rights.




                  Was this claim raised in a prior federal petition, application, or motion?
                  YesO No@                             _                         _

                  Does this claim rely on a "new rule of constitutional law?" Yes     D  No I x-·I
                  If "yes," state the new rule of constitutional law (give case name and· citation):



                  Does this claill?- rely on nnewly discovered evidence?" Yes  IX'!   No  D
                  If "yes, 11 briefly describe the newly discovered evidence, attach a copy (if
                  available), state when you obtained it, and why it was not previously available to
                  you.                                                                           .
                    Recent new case laws (Supreme Court Rulings) not previouslr
                     available at the time of sentencing obtained while incarcerated.




                                                 Page 6A:                                 Rev. 1.24.2018
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage8
                                                 2832571, 73 of 133  PageID #: 712
                                                                 of 62




         D. Ground four: Toe Court erred in. not sentencing Petitioner
             based on the national sentencing disparities of others or
             similar conduct and charges.
            Supporting FACTS (tell your story briefly without citing cases or law):
             The District Court must avoid unwarranted sentencing
             disparities amorig def~ndnats who have been found gulity
            --0f si roil ar correct charges,




            Was this claim raised in a prior federal petition, application, or motion?
            YesO No[i]

            Does this claim rely on a 11 new rule of constitutional law?" Yes    D     No[!]
            If 11yes, 11 state the new rule of constitutional law (give case name and citation):




            Does this claim rely on "newly discovered evidence?" Yes       Ix,· I D
                                                                               No
            If "yes," briefly describe the newly discovered evidence, attach a copy (if
            available), state when you obtained it, and why it was not previously available to
            you        .                    (                     .     )
              Recent new case ·1aws Supr~e Court Rulings not previous y .·           •    1
              available at the time.of sentencing obtained while incarcerated.




            [Additional grounds and facts and docum~nts supporting any alleged grounds
            may be set forth on extra pages if necessary]

      Do you have any motion or ~eal now pending in any court as to the judgment now
      under attack? Yes D    No~       ·        .                        · _· · .
      If yes, Name of court _ _ _ _ _ _ _ _ _ _ _Case number_ _ _ _ _ _ __
                                                                                     .




                                       Page 6B.                                     Rev. 1.24.2018
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage9
                                                 2832571, 74 of 133  PageID #: 713
                                                                 of 62




      Wherefore, movant prays that the United States Court of Appeals for the Second Circuit
      grant an Order Authorizing the Pistrict Court to ConsiderApplicant' s :ilecond or
      Successive Petition for a Writ of Habeas Corpus under 28 JJ._S.C. § 2:--··




      I declare under Penalty of Perjury that my answers to all the ques~s in this motion are
      true and correct.                       ·           ~
      ·Executed on   fU-t{_,/11,cv~}pp . ·. ~ ·                                                        .
                       [date]   ·                     .         o . nt'. s Signature




                                         PROOF OF SERVICE

       Movant must send a copy of this motion and all attachments to the attorney general of the
       state in which applicant was convicted.

       I certify that on   ffl.#<./c.J;_,· Z,f.t(,.,J 202.i)   I mailed a copy of this motion*
                                [date]

      -a~d all attachments to         !
                                Ju5,1- C(c.t:/2../Lof {!_CfU/1,f ~t the following address:                     N~ //2.D/
      ./li£zlt _.z_d;n!t,6           /li~1/4U                   1.h !rtfJ 211 {a,/_,., it,bi                  1 &lir,ld:J~
      c,/4,,;:.    U;urZ:-~n               -T 01/u~"1r-/Ebµ'/       2,2&   ~-(;1,1.     /kz~ b,st.~.        1-~n tJY tt 2-" 1




 *    · Purs~ant to FRAP 25(a), "Papers filed by an imnate confined in an institution are Jimely filed ··
        if deposited in the institution's internal mail system on or before the last ~ay offiling. Timely
        filing of papers by an inmate confined in an institution may be shown by a notarized
        statement or declaration (in compliance with 28 U.S.C. § 1746) setting forth the date of
        deposit and stating that first-class postage has been prepaid."



                                                  Page7                                Rev.1.24.2018
           Case 20-1477, Document 66
Case 1:13-cr-00109-BMC            2, 05/05/2020, 2832571,
                                      Filed 04/17/20 PagePage10  of 62
                                                          75 of 133 PageID #: 714
....




       Federal Rules of Appellate Procedure Form 7. Declaration of Inmate Filing



       . United States District Court for the District of    Eastern District of New York

        United States of America
                                               )
                        Plaintiff,             )
               v.                              )                CaseNo.   13-CR-109 (JG)

                                               )
       Lawal Babafemi
                                               )
                                                       Civil Action No.
                                                                           ------
                       Defendant.              )



     . I am an inmate con:Qned in an institution. To·day, 3 ~              [insert date], 1 am
depositing the 2255(h)(2~' [insert title ofdocument;for exa le, "notice ofappeal"] in this
case in the institution's internal mail system. Fjrst-class postage is being prepaid either by me or
by the institution on my behalf.                                      ·

    . I declare u.nder penalty of perjury that. the,fo!~g.oing is, true and correct (see 28 U.S.C. §
1746, 18 u.s.c. § 1621).           ·     I(\~ .-
             Sign your n~me here       d,~              'U




[Note to inmate filers: Jfyour institution has a system designed for legal mail, you must use that
system in order to receive tfle timing benefit ofFe¢. R. App. P. 4(c){J) or fed. R. App. P.
25{a)(2)(C).]




                                                                                1·
Case 1:13-cr-00109-BMC
           Case 20-1477, Document
                         Document 66  Filed 04/17/20
                                  2, 05/05/2020,     PagePage11
                                                 2832571, 76 of 133 PageID #: 715
                                                                 of 62
              _.,..;<



                                                   UNITED STATES DISTRICT COURT
                                                               FOR TIIE
                                                   EASTERN DISTRICT OF. NEW YORK

Lawal Babaf emi
     (Petitioner)
                                                                  Civil Action No.
V                                                                 Criminal Action No.: 13-CR-109 (JG)

United States of America
     (Respondents)

                                        PETITIONER'S MEMORANDUM OF lAW IN SUPPORT
                                              (AND IN LIGHT OF NEW CASE lAWS)
                                         t-OTION TO VACATE, SET ASIDE OR CORRECT
                                             CONVICTION AND SENTENCE PURSUANT
                                              TO PETITIONER'S 28 U.S.C. §2255
                                                      (h)(2) PETITION

      NOW COMES the Petitioner, Lawal Babefemi, Pro Se, and moves this Honorable
 Court to vacate, set aside or correct his conviction and sentence pursuant
 to this 28 U.S.C. §2255(h)(2) petition, and Petitioner states as follows:

                                 I. BACKGROUND
      On or around February 2013; the Government (by way of a Court Order)
 issued an arrest warrant against Petitioner based on an indictment carrying
 four (4) counts ranging from Conspiracy to Provide Material Support to a Foreign
 Terrorist Organization to multiple 924(c) charges.
      Post facto of an Extradition Order in which Petitioner willingly agreed
 to (after being tortured in his own home country's jail of Nigeria, Africa);
 Petitioner ultimately plead to the following two counts such as: (l)

                                                               COUNT ONE
                                         (Conspiracy to Provide Material Support
                                          to a Foreign Terrorist Organization)
       In or about and between January 2010 and August 2011, both dates being
  approxiw.ate and inclusive, within the extraterritorial jurisdiction of the
  United States, the defendant LAWAL OLANIYI BABAFEMI, also known as "Abdl\llah"

  Footnote (1): See Attachment of the Psychology Report (#:2)

                                                                      i



--=.,.~--~,.:,,-cc-cs.--==-•••<"-"--=      •   """""~"-~='"-    -•,c-------'=="~-""-----.-=
         Case 1:13-cr-00109-BMC
                    Case 20-1477, Document
                                  Document 66  Filed 04/17/20
                                           2, 05/05/2020,     PagePage12
                                                          2832571, 77 of 133 PageID #: 716
                                                                          of 62

      and "Ayatollah Mustapha," together with others, did knowingly and intentioaally·
      conspire to provide material support and resources, as defined in Title 18,
      United States Code, Section 2339A(b), including services and personnel, including
      himself, to a foreign terrorist organization, to wit: al-Qaeda in the Arabian
                                                               I

      Peninsula.
           (Title 18, United States Code, Sections 2339B(a)(1), 2339B(d) and 3551
      et seq.)

                                                            COUNT TWO
                                (Provision and Attempted Provision of Material
                                 Support to a Foreign Terrorist Organization)
           In or about and between January 2010 and August 2011, both dates being
      approximate and inclusive, within the extraterritorial jurisdiction of the
      United States, the defendant LAWAL OLANIYI BABAFfl1I, also known as "Abdullah"
      and "Ayatollah Mustapha," together with others, did knowingly and intentionally
      provide and attempt to provide material support and resources, as defined
      in Tit'ie i8, United States Code, Section 2339(A(b), including services and
      personnel, including himself, to a foreign terrorist organization, to wit:
      al-Qaeda in the Arabian Peninsula.
           (Title 18, United States Code, Sections 2339B(a)(1), 2339(d), 2 and 3551
      et seq.)

           Petitioner now appropriately fiies this timely motion pursuant to a 2255(h)(2);
      based on the Grounds that new case laws in support not available at the time
      of Petitioner's sentence had occurred. ( 2)

            Petitioner is now 40 years old at the time of this filing; having served
       about 8\ years of his 22 year(s) sentence.

                                 II. PRELIMINARY STATEMENT
            Petitioner seeks relief under statute 28 USC 2255 Habeas Petition; pursuant
       to a second and successive filing under the Rule where it states when an individual
       could (or should) file pursuant to the 2255 statute. The Rules pursuant 28
       USC §2255 does address that an individual can file even past the one (1) year
       statute of limitations; when or on the grounds that he is "actually innocent11

       Footnote (2): Petitioner was sentenced on August 12, 2015; yet was taken into
       custody on or around August 201i in Nigeria, Africa.


                                                                     2


                                                                                 ·-~---~---~~~·   -~L.~

- - - - - - · . -~.A   ·•-·-•- - - - - - - - - - - - - - - - - - -
         Case 1:13-cr-00109-BMC
                    Case 20-1477, Document
                                  Document 66  Filed 04/17/20
                                           2, 05/05/2020,     PagePage13
                                                          2832571, 78 of 133 PageID #: 717
                                                                          of 62

      of a particular charge (or enhancement illegally derived) and in the interest
      of brevity and judicial economy, when a correction of an illegal sentence
      must be further adjudicated such as:

         1) To.pr.ev.ent :a complete miscarriage of Justice that would
            result from allowing a unconstitutional sentence to stand
            (U.S. v. Gabey) 429 F.3d 93 (2005) (Also see), (U.S. Maybeck)
            23.F.3d-888 (1994),-· (u:'..~L ..:v-~ i'-1:ikalajunas) 186 F.::Sd--:-°£~.90, 495
            (1999)
         2) A new claim raised could not have been raised in a prior
            motion; nor presented previously because the issue raised
            was n6t available at the time of sent~ncing; ((2255)(h)(2))
       · 3) A change in the law that directly eff'ect the guideline ·range
            of his sentence or incorrectly created r~sulting in an im-
            proper.classification (U.S. v. Whitley), 737 F.App x 147,
            148-49 (4th Cir. 2018);_ (Also ·see) (U~s-~- v. McCollum),885
            F.3d 300, 30-7--09 f2018).; or·:·· .::.

         4) Newly discovered evidence that if proven and.viewed in the
            light of the evidence as a whole would be sufficent to est-
            ablish.by clear and convincing evidence; that no reasonable
            fact finder would have found the movant guilty •of th~ offense.
                                    -:-•,   ..


                                                 III. STATEMENT OF FACTS
            Petitioµer acknowledges ~hat in his plea (~igned) agreement;.he agreed
       to not file an appeal or otherwise challenge, by petition pursuant to 28 USC
       §2255 or any other provision, the conviction or sentence in the event that
       the Court imposes a term of imprisonment of 360 months or below. Thus waiving
       all his rights to appeal Post Facto of the sentence.
            However; Petitioner now understands that he·cannot waive his rights
       constitutionally (even as a non-U.S. citizen); when challenging his rights
       pursuant to any violation of the amendments of the United States. Petitioner
       now challenges that his 5th Amendment Rights of Due PrGcess were in fact violated.
            Accordingly, Petitioner cites New Supreme Court Ruling that clearly contradicts
       any district court's decision that Petitioner waived his rights by signing
       arid/or agreeing to do so during the sentencing process now decided in (U.S.
       v. Class).
                                                            3


---------~-     ---~      ..   --..---~-· --·
             Case 1:13-cr-00109-BMC
                        Case 20-1477, Document
                                      Document 66  Filed 04/17/20
                                               2, 05/05/2020,     PagePage14
                                                              2832571, 79 of 133 PageID #: 718
                                                                              of 62
        .,
             As recently as February 21, 2018, Supreme Court decided in favor in the
       case (Class v. United States), 138 S.Ct. 798, 200 L.E.cl. 2d 37; 2018 US Lexis
       1378; 86 U.S.L.W 4055; 27 FLA.L.Weekly Fed.5.60 No. 16-424; that a valid guilty
       plea forgoes not only a fair trial, but also~other accompanying constitutional
       guarantees. "while those simultaneously relinquished rights include the privilege
       against compulsory.: self-incrimination, the jury trial right, and the right
       to confront accusers, they do not include a waiver of the privileges which
       exist beyond the confines of the trial.
             By its own terms, Fed.Rule.Crirn.P.11(a)(2) itself does not say whether
       it sets forth the exclusive procedure for a defendant to preserve a constitutional
       claim following a guilty plea. At the same time, the drafters' notes acknowledge
       that the United States Supreme Court has held that certain kinds of Constitutional
       objections may be raised after a plea of guilty. The notes then specifically
       refer to the Menna-Blackledge doctrine. They add that the Rule should not
       be interpreted as either broadening or narrowing that doctrine or as establishing
       procedures for its application. And the notes state that Rule 11(a)(2) has
       no application to the kinds of constitutional objections that may be raised
       under that doctrine.
             Furthering, the Court found that a guilty plea, by itself does not bar
        a federal criminal defendant from challenging the constitutionality of his
        statute of conviction on direct appeal or collateral proceedings.
             This holding flows directly from this Court's prior decisions. Fifty
        years ago, in Haynes v. United States, the Court addressed a similar claim
        challenging the Constitutionality of a criminal statute. Justice Harlan's
        opinion for the Court stated that the defendant's l!plea of guilty did not,
        of course, waive his previous [constitutional] claim.II 390 US 85, 87, n.2
        88 s.ct. 722, 19 L.E.cl.2d 923, 1968-1 c.B. 615. That [200 L.Ed.2d 40] clear
        statement reflects an.understanding of the nature of guilty pleas that stretches,
        in broad outline, nearly 150 years. Subsequent decisions have elaborated upon
        it. In Blackledge v. Perry, 417 US 21, 94 S.Ct. 2098, 40 L.Ed.2d 628, the
        Court recognized that a guilty plea bars some"' :anecdotal constitutional violations';',"
        related to events (such as grand jury proceedings) that "'occu[r] prior to
        the entry of the guilty plea.                        rn
                                          Id., at 30, 94 s.ct. 2098, 40 L.ed.2d 628
        (quoting Tollett v. Henderson), 411 US 258, 266-67, 93 S.Ct. 1602, 36 L.Ed.2d
        235). Mowever, where the claim implicates "the very power of the State" to
        prosecute the defendant, [138 S.Ct. 801]-a guilty plea cannot by itself bar
                                                                  4


                                                                                           ~--~~-_,,,_,~~~
~----·--=~--'   _o,.~.,...,..,,___ -=--..c..   "--">-•~.--
  Case 1:13-cr-00109-BMC
             Case 20-1477, Document
                           Document 66  Filed 04/17/20
                                    2, 05/05/2020,     PagePage15
                                                   2832571, 80 of 133 PageID #: 719
                                                                   of 62


  the claim." Id, at 63, n.2d, 96 S.Ct. 241°, 46 L.Ed.2d 19. In more recent years,
  the Court has reaffirmed the Menna-Blackledge doctrine's basic teaching that"
  'a plea of guilt to a charge does not waive a claim that -- _iudged on its face"'."-
  the charge is one which the State may not constitutionally prosecute.' "United
  States v. Broce, 488US 563, 575, 109 S.Ct. 757, 102 L.Ed.2d 927 (quoting Menna,
  supra. at 63, n.2 96 S.Ct. 241, 46 L.Ed.2d 19). Pp. _ _ _-_ _ , 200, L.Ed.2d,
  at 42-44.
      In this case the Government and Petitioner agreed on a Plea Agreement.
  As in (Class v. U.S.). the Government contends that by entering a guilty plea
  and the Court (colloquy) explains the waiver conditions on which Petitioner
  inherently relinquished his constitutional claims in similar circumstances such
  as Petitioner as in (Class)i
      The Supreme Court's most recent ruling in (Class v. U.S.) puts to rest
  claims made by the Court that Petitioner waived his rights to appeal per his
  plea agreement and sentencing colloquy. This decision is a harmful plain error
  and violation of Petitioner's Constitutional Rights.
      It is safe to say now; that any claims to be made by the Gov't. that Petitioner
  waived all his rights to appeal is legally inconsistent with the Supreme Court's
  decision; and such a claim would be harmful error and cannot stand based
  specifically on (but not limit to) (U.S. Class)(2018).
                         IV.   ARGUMENT(S)/GR0UNDS
     Petitioner's case at bar has been affected tremendously with new changes
in Higher and Lower Court rulings not available at the time of Petitioner's
sentence. Petitioner cites both 5th and 6th Amendment violations (herein),
when given misadvice led to harmful errors made by·counsel and allowed the
Court to adopt an incorrect PSR, and such allowing Petitioner to be exposed
illegally to an incorrect Guidel~ne Range and increased sentence unnecessarily.
    .Counsel's misadvice having Petitioner plead to two'(2) counts of (Count 1)
and (Count 2) p~ovision and attempted provision of material support to a foreign
terrorist organization; both carrying 15-year sentences pursuant to 18 USC
§2339B(A)(1); and supervised release of life pursuant to 3583(b) and (e).
Based on the charges applied, Petitioner faced a consecutive imprisonment
term of 30-years. The Court reduced the range d ~ to 22-years (a differerre of 8-years).

                                        5
           Case 1:13-cr-00109-BMC
                      Case 20-1477, Document
                                    Document 66  Filed 04/17/20
                                             2, 05/05/2020,     PagePage16
                                                            2832571, 81 of 133 PageID #: 720
                                                                            of 62

               Petitioner now cites new laws/grounds ih favor of his case for relief,
        and had he not received misadvice, Petitioner _was sentenced more harshly th~n
        he should have been.

        GROUND I: Peiitioner's sentence was procedurally and substantively unreasonable.

             Recently, in Petitioner's same circuit (2nd), the Court ruled that a
        Court that failed to sufficiently articulate its reasoning for imposing the
        statutory maximum sentence; along with failing to provide sufficient opportunity
        to address the Court~ must not be allowed; and shall be remanded back for
        resentencing. Petitioner cites:
 United States v. Pugh, (No. 17--1"889) (2nd Cir. August 29, 2019) Pugh was charged with attempting to provide material support
 to a foreign terrorist organiz~tioh (count one) and obstruction of justice (count two). At trial, the government admitted into
 evidence, over Pugh's objection, a draft lette·r that Pugh had purportedly written to his wife which, inter alia, professed his
 allegiance to the Islamic State. Pugh was convicted by a jury on both counts and sentenced to 180 months of incarceration on
count one, and 240 months of incarceration ·on count two, the sentences to run consecutively, for a total effective sentence of
420 months of incarceration, the maximum allowable sentence. Pugh argued on appeal, among other things, that his sentenc~
was procedurally and substantively unreasonable because the court (1) failed·to sufficiently articulate its reasoning for imposing
the statutory maximum sentence; and (2) failed to provide Pugh sufficient opportunity to address the court. The Court agreed
that further articulation of the sentence determination was required and vacated the sentence, and remanded for resentencina.

             Petitioner's sentencing transcripts do not appropriately address any
        actual crime that Petitioner committed pertaining to attempting to provide
        material support to a foreign terrorist organization. In fact, when the Court
        inquired about Petitioner's involvement,· the Govt. made false claims that
        someone told them Petitioner had some involvement on a publication for Al-
        Qaida; without providing any physical proof to such claims.
             The Record clearly shows that Petitioner had signed onto a group; however,
        Petitioner's involvement led to nothing against the United States. Accordingly,
                 .                 .      '          .                 .
        other individuals arrested by the Government were released from custody when
        the Govt. finally determined these individuals also had little to no
        involvement with Al-Qaida.
             Petitioner understands that he could have received what amounted to a
        a 30-year- sentence, and received a lesser sentence of 22-years-. However, based
        on no evidence provided by the Govt, Petitioner plead to a Count of Conspiracy
        (Count 1) that cannot stand based on what the Government claimed to be his
        involvement. Period! Petitioner will address the false claims of Relevant
        Conduct in Ground 2.



                                                              6
   Case 1:13-cr-00109-BMC
              Case 20-1477, Document 66  Filed 04/17/20
                                     2, 05/05/2020,     PagePage17
                                                    2832571, 82 of 133 PageID #: 721
                                                                    of 62

 GROUND II: Petitioner qualifies for relief based on the change in language
 pursuant to the statute of conviction (new evidence not available at sentencing).


      Of great legal co~sequence, in (U.S. v. Maupin) No. 19-6817; speaks to
 what Supreme Court makes clear, that~ covered offense is determined by the
 Statute of Conviction, not "actual conduct" or Hrelevant conduct' 1 • This ruling
 the Govt. conceded to in the Fourth Circuit (See United States Motion to Remand,
 (E.C.F. No. 26)~.
      Therefore, in this case; Petitioner was told of his supposed actions
 to the Court but nothing ever actually proven to have occurred. Accordingly, when
                such is the case, then the Courts have decided that relevant
conduct not presented to a jury may not.be used to -enhance a defendant beyond
the findings _of a jury (See Ro~ales - Mireles v._ U.S. 138 S.Ct. N~ •. 187 (2018);
Also, U.S. v. Antonucci, 667 Fed.Appx 121, 2016 US App.Lexis 11396).
      Subsequently the Govt. enhancement being illegal would mean th_at Petitioner
was sentenced on a calculation of applicable guideline range used that was
in error. Such.is the case, that on April 20, 2016 in (Molina - Martinez
v. U.S.) 136,- S.Ct. 1338, 1344 -the Court determined that the district court
had errored and should have sentenced the defendant to a lower guideline
range because.the Court found that a sentencing procedure which begins with
an incorrectly calculated guideline range level is infected with "plain"
error and requires resentencing even when there-has been failure to object
(by way of plea) to the Court's guideline calculation. (In further support
also see •••• (Haskell v. Superintendent Green SCI, 2017 BL 266640 3rd Cir.
·No •. 15-3427 (2017); Harris   v. U.S.·, No. 17-3341 (3rd Cir.)(2018).

       The record will show that such relevant conduct cited by the Govt.
 and adopted by the Court should not have been used at Sentencing, now based
 on the a<lrrJitted change in the lang~age perta~ning to_ a sub$equent charges.•
      Even if the Govt. provided written statements of others never cross-examined
 by Defense Counsel; now also cannot be used against Petitioner at sentencing
 of suggested relevant (or actual) conduct. Accordingly to the change in the
 language in (Maupin), Petitioner was illegally sentenced harmfully on first
 impressions now pursuant to new caselaws, proves that should not have happened!

                                            7
 Case 1:13-cr-00109-BMC
            Case 20-1477, Document 66  Filed 04/17/20
                                   2, 05/05/2020,     PagePage18
                                                  2832571, 83 of 133 PageID #: 722
                                                                  of 62


GROUND III: Petitioner is deserving of relief due to the fact that the Court
(nor the Govt.) stated any material support or resources that an actual crime
was committed.

     Petitioner was charged (in Count One) with Conspiracy to Provide Material
Support to a Terrorist Organization; however, neither the Govt. nor the Court
provided any factual support materials or resources beyond mere ''hearsay speculation"
and "accusations.,;
     Accordingly, the Court in the (1st Dist.) decided that, when a Court
gives (or allows) erroneous assertions not supported by real facts supported
by actual materials or resources during a trial (or at a sentencing; then
the Court violated a defendant's 5th Amendment Rights. (See recent case in
U.S. v. Wright; 1st Cir. - Aug. 28, 2019).
      In further support; (similar to Petitioner's claims) in (U.S. v. Harris),
No. 18-1174 (8th Cir. Feb. 21, 2020); that the Court fails when it in the
materials suggested by the Govt. does not speak plainly, then the categorical
approach's (used by the Court) "demand for certainty"; and falling short of
such means the burden on the Govt. has not been met. (See Also, Mathis v.
u.s., 136 s.ct. 2243 (2016)).
      The record provides proof that much of the Govt's claims against Petitioner
was not consistent with other (states) laws pursuant to felony offenses of
terroristic threatening claims where Petitioner should have been sentenced
to Category History VI; where essentially qualifying Petitioner as a Career
Offender or under an act of crime of violence of any sort had ever occurred
against the United States. Period! (See U.S. v. Myers, also 8th Cir.).
      Petitioner claims clearly that he is innocent of Count One of his Indictment;
and thus could not have plead to this charge. What's more, failure by Defense
Counsel led to a violation of Petitioner's 5th Amendment substantive rights
when allowing the Court to adopt an incorrect PSR Report which findings were
not found to support the Court's determination at sentencing).
      As of 2019; Courts have vastly agreed as found in (U.S. v. Sterling);
 No. 18-2974 (8th Cir.)(Nov 1, 2019); similar to Petitioner 1 s new claims, that
his PSR Report based on information contained in the PSR did not have sufficient
 indicia of reliability to support its probable accuracy. The record is clear
 that Petitioner's indictment had no material support for such a charge to
 be levied.
                                       8
          Case 1:13-cr-00109-BMC
                     Case 20-1477, Document 66  Filed 04/17/20
                                            2, 05/05/2020,     PagePage19
                                                           2832571, 84 of 133 PageID #: 723
                                                                           of 62

            In conclusion, Petitioner's case is in-line with Sterling where the Court
       stated, "it is the Govt's burden to prove the quantity of drugs a person is
       responsible for by a preponderance of the evidence ••. and the Govt's sole argument
       that the amount stipulated (by co-defendants) by Informants claiming relevant
       conduct, without testimony from those informants at sentencing hearings to
       establish quantity and forseeability, cannot stand and must be viewed as mere
       speculation by the govt. The Court reversed and remanded (Sterling's) case
       for resentencing; as should this Court due to the fact;: that like Sterling~
       this court adopted a PSR and Plea Agreement not suppJrted by a d~ug amount
       given to Petitioner on mere speculation. (See Attachment #1- the Sterling
       decision).

        GROUND IV. Petitioner now qualifies to be sentenced in light of new laws
        affecting the correct sentencing Guideline Range and national sentencing disparities
        of others of similar conduct and correct charges.


             It must not be understated, when imposing a Federal Sentence (or Resentence)
        disparities; District courts must also consider "the need to avoid unwarranted
        sentence disparities among defendants who have been found guilty of similar
        conduct." (18 USC §3553(A)(6). See,-(Kimbrough v. U.S.) 552 US 85, 108 (2007).
        Additionally; this statute requires a sentencing court to consider any re-
        sentencing of co-defendants by also reviewing nationwide sentencing disparities
        under procedural reasonableness. (See, Titchell v. U.S.), 261 F.3d 348, 2001
        Appx. Lexis 18480 (3rd Cir. 2001).
             Of great importance; a review of the discrepancies that arose (at sentencing
        and/or resentencing) when the sentencing courts did not look at the actual
        participants in the crime in determining the minor role reduction, regardless
        if co-defendants not having similar records, applies to Petitioner in comparison
        to others, where in summary is as such:
             Some courts "assessed" a defendant against a hypothetical average participant.
        See, e.g. US v. Teeter, 257 F.3d 14, 30-31 (1st Cir. 2001)(writing that a
        defendant must demonstrate that he is both less culpable than most other participants
        in his crime and also less culpable than the majority of those within the
        universe of persons participating in similar crimes). In the Ninth and Seventh
        Circuits, however, the "relevant comparison" was between the Defendant and
        other actual participants in the same crime. See U.S.S.G.App.C.Amend.794:
        U.S. v. Roias-Millan, 234 F.3d 464. 473 (9th Cir): US v. Davis 938 F.2d 744, 747 (7th1991).

                                                  9

,-------~ .••                                                          -                         ····-~-~--
  Case 1:13-cr-00109-BMC
             Case 20-1477, Document 66  Filed 04/17/20
                                    2, 05/05/2020,     PagePage20
                                                   2832571, 85 of 133 PageID #: 724
                                                                   of 62

     Finally, at best, defense counsel would have argued similar conduct of other
co-defendants by law needing to avoid sentencing disparities; and at best,
counsel should have argued and presented a nationwide approach to address
the ridiculous sentence imposed on Petitioner of twenty (20) years.
     What really establishes Petitioner's counsel's performance as falling
below an objective professional standard of reasonableness is counsel's failure
to address correctly both sentencing disparity matters. Every circuit court
to address the subject of sentencing disparity has concluded that to "base
a defendant's sentence on a co-conspirator's sentence is a short-sighted approach,
and that the guideline's goal is national sentencing uniformity across the
country."
      See United States v. Joyner, 924 F.3d 454, 460 (2d Cir. 1991); United
States v. Parker, 462 F.3d 273, 277 (3d Cir. 2006); United States v. Whithers,
100 F.3d 1142, 1149 (4th Cir. 1996); United States v. Simmons, 501 F.3d 620,
623 (6th Cir. 2007); United States v. Saeleurn, 504 F.3d 1175, 1181 (9th Cir.
2007); and United States v. Williams, 980 F.3d 1463, 1467 (DC Cir. 1992).
All these circuit courts clarify that the goal of the US Sentencing Commission
was to eliminate unwarranted sentencing disparities nationwide.
      In summation, Petitioner's counsel could have easily consulted the national
statistics concerning defendants who were similarly situated as Petitioner.
These statistics are readily available on the U.S. Sentencing Commission Website.
As the record demonstrates, however, Petitioner's counsel made no attempt
whatsoever to investigate what the national average sentence defendants have
been receiving for the past five years for the Petitioner's crime. If
properly investigated and further advocated at sentencing, Petitioner's counsel
could have very well secured a substantially lower sentence for the Petitioner,
 in conformity with the national average.


                                 V. CONCLUSION
     Petitioner's §2255(h)(2) petition is to correct the sentence imposed wrong-
fully due to massive and repeated violations of ineffective assistance of
counsel. Petitioner never claimed innocence of his actions throughout any
and all procedural processes: and in fact sought to cooperate to assist the
Govt.'s efforts substantially, yet was preiudiced immeasurably in the negative
at no fault of his own. Petitioner's Habeas Corpus filing makes clear that
had his legal counsel not given improper (yet curable) advice; along with

                                        10
  Case 1:13-cr-00109-BMC
             Case 20-1477, Document
                           Document 66  Filed 04/17/20
                                    2, 05/05/2020,     PagePage21
                                                   2832571, 86 of 133 PageID #: 725
                                                                   of 62


incorrectly vitally important documentation and alike, the outcome_ ~o Petitioner's
sentence would have been much different a~d a downwar.d departure arid under
3553(E) must apply when weighing all th~ facts against the debacle of a shameless
attempt by counsel, violated Petitioner's Fifth and S1xth Amendment rights.
     Petitioner ~as given an unproven,_mis-charged, non-covered offense violation
based on what seems to be relevant "supposed" conduct;·that is now considered
illegal when not presented to a jury of his peers. Pursuant to new laws (evidence)
cited throughout this motion; Petitioner was illegally sentenced .. (See U.S.
v. Maupin), No. 19-6817, concerning actual or relevant conduct issues.
      Based upon the foregoing undisputed factual and legal issues, Petitioner
contends that, cumulatively speaking, there can be no doubt that he was denied
a fair sentence in violation of the Fifth and Sixth Amendment's mandate that
a defendant is entitled to the effective assistance of counsel. Moreover,
both U.S. Supreme Court authorities in Strickland v. Washington and Molina-Martinez
have been violated because of counsel's deficient performance, causing counsel
finally to be removed as defense counsel by the Court as well as the "plain
harmful errors" committed by the Court at sentencing.
      Under Molina-Martinez, Petttioner is not required to prove any additional
facts or provide.additional evidence to show that the sentencing errors--where
 the district court applied the incorrect Guidelines--affected his substantial
rights.


     Similarly, where defense counsel failed to review and discuss the PSR
with Petitioner; while exposing him to.enhanced range on.misadvice of a plea;
there-is no excuse for-Petitioner to suffer iniustice~ Therefore, the court.
                  I                 ,                 I                 !



retains the power to set aside the restitution order. Restitution ordered
by the Court has to relate_ to the offense charged, and be within the statutory
powers of the court, and restitution that is outside the statutory powers
of the court will be set-aside on appeal as "plain" error even if the amount ·
of res.titution was stipulated to at sentencing. See, United States v. Behrman,
235 F.3d 1049, 1052-1053 (7th Cir. 2000). An illegal sentence is an illegal
sentence!




                                        11

                ~------~                     --=---~~-------------
  Case 1:13-cr-00109-BMC
             Case 20-1477, Document
                           Document 66  Filed 04/17/20
                                    2, 05/05/2020,     PagePage22
                                                   2832571, 87 of 133 PageID #: 726
                                                                   of 62


                      REASONS FOR GRANTING THE PETITION
     There exists multiple Supreme Court (case precedent) decisions that address
specifically in the Second Circuit, issues similar to Petitioner's case at
bar that was overlooked by the_District Court. Petitioner provides key claims
of Constitutional (5th and 6th Amendment), factual and legal matters that
the District Court cannot/would not consider due to any faulty claims that
Petitioner waived his rights to appeal based on a colloquy at sentencing would
be a plain harmful error if allowed by the Court.
     Petitioner seeks to have his claims heard before the Court on new claims
raised (presented) previously because issues raised were not available at
the time of sentencing to prevent a complete miscarriage of Justice that would
result from allowing an unconstitutional sentence to stand; changes in the
law (and statutes) that directly effect the Guideline Range of Petitioner's
sentence or incorrectly created resulting in an improper classification of
sentence; and newly discovered evidence that the District Court errored (harmfully)
by ruling on Petitioner's first 2255 petition when not uncovering that Petitioner
still had legal representation unbeknownst to Petitioner or the District Court.
Accordingly, Petitioner claims his innocence of claims and charges never proven;
as well as, due to new laws in support of Petitioner's Motion for Relief.

                            VI.   PRAYER FOR RELIEF
     The Petitioner, Lawal Babafemi, pros~, prays that this Honorable Court
GRANT RELIEF on this Petition for Habeas Relief pursuant to 28 USC (Second
and Successive) Section 2255(h)(2) to include:

     1) Vacation of both his conviction and sentence; and
     2) Resentencing to time-served (based on new case laws that, at worst,
Petitioner could have only plead to one of the counts of 15-years pursuant
to 18 USC §2339b(A)(1); and utilizing the 8-year downward departure the Court
previously applied, would be a correct sentence of 7-years. NOTE: As of this
filing, Petitioner has served 8 years which now puts him 1-year past the correct
time the Court could (should) have allowed or to which Petitioner could
(should) have plead to.
     3) Reduction of Supervised Release to no more than three (3) years



                                       12
 Case 1:13-cr-00109-BMC
            Case 20-1477, Document 66  Filed 04/17/20
                                   2, 05/05/2020,     PagePage23
                                                  2832571, 88 of 133 PageID #: 727
                                                                  of 62


     4) reduction of restitution and for any other relief deemed necessary
and appropriate in the Interest of Justice.


Dated:   /1-ifJ,/c/v J_(,   , 2020                         u~d ,



                                                      (

                                            Lawal Babaferni, prose
                                            Fed. Reg. #82814-053
                                            LSCI Allenwood-LOW
                                            PO Box 1000
                                            White Deer PA 17887.




                                       13
                  Case 20-1477, Document 66
       Case 1:13-cr-00109-BMC            2, 05/05/2020, 2832571,
                                             Filed 04/17/20 PagePage24  of 62
                                                                 89 of 133 PageID #: 728


                                             AFFIDAVIT
          I Hereby
                .· .Certify that the foregoing
                                     .
                                               facts are
                                                     . .
                                                         true and ' correct. to the
     best of my knowledge and belief u11der penalty of perjury· as per 28 USC Section ·
     1746.


                                              • I


\:




                                  CERTIFICATE OF SER.VIcy:
                                         .          .   .       .        .•   .   .   .   '   .·
         I Hereby Certify th~t a copy    of    the·foregoing Petition/Motion w~; maiied
     on thi~ 2.}tf.day of    /1,,B,Cc£ ,                2020; by First Class Mail, postage
     prepaid to:



                9ffice of th~ US Attorney
              · AUSA Zainab Ahmad/EDNY
                271 Cadman Plaza- East
                Brooklyn NY: 11201




                                                        Lawal-Babaferni pro- se
                                                                                                   •   J
Case 1:13-cr-00109-BMC
           Case 20-1477, Document 66  Filed 04/17/20
                                  2, 05/05/2020,     PagePage25
                                                 2832571, 90 of 133 PageID #: 729
                                                                 of 62




                                                                     '.
              Case 1:13-cr-00109-BMC
                         Case 20-1477, Document 66  Filed 04/17/20
                                                2, 05/05/2020,     PagePage26
                                                               2832571, 91 of 133 PageID #: 730
                                                                               of 62

                                      FEDERAL PRISON NEWSLETTER FOR NOVEMBER 15, 2019




  . United States v. StElrling, No. 1a.:.2974 (8th 9ir.. Nov. 1, 2019)

   Sterling pied guilty to two counts of cocaine distribution and one count of conspiracy to distribute 28 grams or more of cocaine,
   in violation of 21 U.S.C. 841(a}(1), (b)(1)(B), (b)(1)(C}, and 846.

   The PSR calculated quantities of powdered cocaine and cocaine base involved in controlled buys, and the quantities of drugs
   and cash seized during a warrant search of a co-defendant's residence. The PSR found Sterling accountable for 168 kilograms
   of marijuana equivalent based on the controlled buys and seizure, which resulted in a Base Offense Level ("BOL"} of 24
   (U.S.S.G. 2D1 .1 (c}(8) calls for a BOL of 24 for 100 to 400 kilograms of marijuana equivalent}. However, the PSR noted that
   Sterling's two co-defendants' plea agreements contained stipulations to being accountable for distributing at least 400 but less
   than 700 kilograms of marijuana equivalent. Sterling objected to this being included in the PSR, as it raised his BOL from 24 to
   26.

   At sentencing, the government produced no further evidence regarding the drug quantity. Instead, it called three witnesses who
   testified to an unrelated offense that occurred during the conspiracy period to underscore Sterling's criminal history. At the end
   of the hearing, the district court overruled Sterling's objection to the BOL of 26 based on "what was presented in the [PSRJ."

   On appeal before the _Eighth Circuit, Sterling argued that the district court's Guidelines calculations were clearly erroneous. The
  .~ighth Circuit agreed.

 The court noted that it i~ the government's burden to prove the quantity of drugs for which Sterling is responsible for by a
 preponderance of the evidence. Further, since Sterling was charged in a conspiracy, he was liable for acts of his co-defendants
 that were in furtherance of the conspiracy and reasonably foreseeable. U.S.S.G. 181 .3(a}(1)(B). In addition, the court discussed
 how "[wJhen the amount of narcotics seized by the government does not reflect the scale of the drug trafficking offense 'the
 court shall approximate the quantity of the controlled substance' and may consider, for example, 'similar transactions in
 controlled substances by the defendant.' U.S.S.G. 2D1 .1, comment. (n.5}."

. In Sterling's case, the l;ighth Circuit held, "[m]9ny. defendants have. appealed estimated drug qt,1antity findings; few have cleared
                                                                                                                             a
  the high bar of clear error review." But here, the PSR combined with the plea agreement conclusively established only BOL of
  24 based on the 168 kilograms of marijuana equivalent. As the court found, the "PSR made no attempt to quantify the 'multiple
  individually wrapped baggies' the undercover detective observed during five controlled buys, and the detective did not testify.

The government's sole argument on appeal is that the amount Sterling's co-defendants stipulated to was reasonable
foreseeable to Sterling as relevant conduct. The Eighth Circuit found that without the co-defendants' testimony at the
~ente~cing hearing to e~tablis~ quantity and foreseeability, the government's argument was mere speculation.
   .   .                     . .                    . .   .   .             . .    .                 . .     .

Because the information contained in the PSR did not have "sufficient indicia of reliability to support its_ probable accuracy,"
U.S.S.G. 6A1.3(a), the Eighth Circuit held that the district court clearly erred in relying on the Probation Officer's unsupported
_opinion. The court reversed and remanded the case for resentencing.




                                                                            Attachment      #1

~------~~---- ~~----------------·~-----------------·-~~·---~-·-·-·-                                                        - -••-~ --
                                                   .. .   . .. . ... . .   -, :~ ..

Case 1:13-cr-00109-BMC
           Case 20-1477, Document 66  Filed 04/17/20
                                  2, 05/05/2020,     PagePage27
                                                 2832571, 92 of 133 PageID #: 731
                                                                 of 62


                       ADEYINKA M. AKINSULURE-SMITH, Ph.D.
                              275 West 96 th Street, Suite 80
                                                     New York, New York 10025
                                                          (917) 332-8904
                                                       NYS License # 013405


                                                    PSYCHOLOGICAL EVALUATION

                             THIS INFORMATION IS PRIVILEGED AND CONFIDENTIAL


                                                                                                      I
                                                                                                      i
 Name: Lawal Olaniyi Babafemi                                                                         I
 Date of Birth: June 4, 1980
 Place of Birth: Ibadan, Oyo State, Nigeria
                                                                                                      II
 Gender: Male                                                                                         j
 Age: 34 years                                                                                        iI
 Date(s) of Examination: June 23, July 10, July 17, July 24, & September 5, 2014
 Date of Report: September 23, 2014                                                                   ,.
                                                                                                      I:
                                                                                                      ~
 Qualifications of Evaluating Clinician:                                                              I,
                                                                                                      li
        My qualifications to render a psychological opinion in this case can be found in
 the attached curriculum vitae. To summarize, I am a counseling psychologist, licensed
 to practice in the State of New York (NYS License# 013405). I received my Doctorate
                                                                                                      l
 of Philosophy in Counseling Psychology from Columbia University in 1997. My clinical,
 advocacy, research and teaching experiences have focused on the areas of severe
                                                                                                      i~
                                                                                                      IJ
 psychopathology, trauma, and refugee/immigrant mental health.

         Since 1999, I have been on staff at the Bellevue/NYU Program for Survivors of
 Torture (PSOT) in New York City as a Senior Supervising Psychologist. PSOT
 continues as the leading torture survivor and refugee trauma treatment and resource
 center in New York City. The Program is the first and only comprehensive treatment
 program for survivors of torture and refugee trauma in the New York metropolitan area.
 This unique program provides interdisciplinary care to victims of torture and other
 human rights abuses, traumatized refugees, and to their families. As a tri-lingual
 clinician (English, French, and Krio), my responsibilities include providing intensive               i
 treatment for refugees and traumatized asylum seekers who have a history of torture or
 war-related trauma, sexual violence, and other human rights abuses. This includes                    i
 conducting forensic evaluations in support of asylum proceedings, providing
 consultation and training to healthcare, legal, and human rights agencies in the matters
 of interviewing and managing various posttraumatic psychological dysfunctions in
                                                                                                      I
                                                                                                      f\
 trauma victims. I am also an Assistant Clinical Professor in the Department of
 Psychiatry at the New York University School of Medicine and, in addition to my clinical             'i
                                                                                                      ~
                                                                                                      El~

                                                                                                      I~
                                                                                      Attachment #2   ff
                                                                                                      ~
                                                                                                      ~.


 -~""---~-   ~:-,.0'"'-""=-=t. ~ - - - - - - - - ~ - ~ - -
                                                                                                       ""
Case 1:13-cr-00109-BMC
           Case 20-1477, Document
                         Document 66  Filed 04/17/20
                                  2, 05/05/2020,     PagePage28
                                                 2832571, 93 of 133 PageID #: 732
                                                                 of 62

 Name: Babafemi, Lawal 0.                                                                   2
 DOB: 06/04/1980


 duties, I supervise and train psychology interns and externs and psychiatric residents in
 the diagnosis and treatment of torture and war trauma survivors.

 I am a recipient of a 2014-2015 Fulbright Africa Regional Research Program Award.


 Conditions of Evaluation:

        Prior to this psychological evaluation, Mr. Babafemi agreed to the condition that I
 approach the psychological evaluation with no particular result in mind and that I would
 exercise independent professional judgment in all aspects of this evaluation. When we
 first met on June 23, 2014 and during our subsequent meetings, I informed Mr. ·
 Babafemi of the limits of confidentiality in a psychological evaluation. In this regard, I
                                                                                                               II
                                                                                                               ~
 advised him that I would share my findings with his attorney and submit a written report
 which could be used in court at the discretion of his attorney. Mr. Babafemi understood
                                                                                                               I
                                                                                                               i
 the limits of confidentiality and consented.                                                                  Il
                                                                                                               §
 Sources of Information:                                                                                       i'
                                                                                                               I
                                                                                                               ~
         The following report is based on 22 hours of detailed inquiry into Mr. Babafemi's                     •
 life history and background, along with a detailed mental status exam, and four self-                         f.
                                                                                                               '
 report psychological measures.
                                                                                                               i.
 Presenting Problem:

         Mr. Lawal Olaniyi Babafemi is a Nigerian male, who reports suffering through
                                                                                                               l
                                                                                                               I:.
 many traumatic events in his country of origin, while in the custody of the Nigerian                          I\
 Police in Abeokuta, Ogun State and later on while detained in the headquarters of
 State Security Service of Nigeria in Abuja, the Federal Capital Territory, Nigeria. Mr.                       l
 Babafemi described extensive physical and psychological torture, including repeated
 beatings (with wire cables), electric shocks (to his neck), verbal abuse, verbal threats
 (including death threats to him and threats to his immediate family), forced postures
 (while held in iron chains with a black hood placed over his head), and sensory
                                                                                                               I
                                                                                                               .,.
                                                                                                               I
 deprivation ..                                                                                                I
 Demographic Information:

        Mr. Babafemi is a 34-year-old Yoruba, Muslim, married Nigerian male. Mr.
                                                                                                               I
                                                                                                               I
 Babafemi married Ms. Lawal Adenike in 2007; the couple have two young children, a 5-
 year-old son, Abdallah, and a 3.ayear-old daughter, Fareeda. Mr Babafemi was
 extradited to the United States (US) on September 27, 2013. He has resided in the
 Metropolitan Correctional Center in New York, New '(ork since his arrival.
                                                                                                                I
                                                                                                               II
                                                                                                                   ~

                                                                                                                I   ~

                                                                                                                   I~
                                                                                                                    ~
   ""·•'-=---c......=.=--;                ·-------~-------·-- -~~··· "~·-----~------·           --~~--•vo•<-"C~~•
           Case 1:13-cr-00109-BMC
                      Case 20-1477, Document
                                    Document 66  Filed 04/17/20
                                             2, 05/05/2020,     PagePage29
                                                            2832571, 94 of 133 PageID #: 733
                                                                            of 62

              Name: Babafemi, Lawal 0.                                                                  3
              DOB: 06/04/1980


              Education!Employment:

                    By his own admission, Mr. Babafemi was ''a very poor student." Due to his
             family's limited resources, he struggled to complete elementary and secondary school
             repeating several grades along the way. Eventually with the emotional, educational and
             financial support of an older brother, Mr. Babafemi was able to complete secondary
             school and go on to attend Lagos State University. Unfortunately, due to several
             problems at the University (e.g., strikes by faculty and student gang misconduct) which
             forced students to have to repeat the academic year, Mr. Babafemi became
             discouraged and dropped out of university. In an effort to support himself and his family,
             Mr. Babafemi unsuccessfully tried several business ventures (including fish farming and
             transportation).
                                                                                                                          i

                                                                                                                      I
             Mental Status and Clinical Impressions:

                    Our sessions were conducted in a visiting room of the Metropolitan Corrections
             Center, New York, New York during June, July and September of 2014 over a total of                           I
                                                                                                                          ~
             22 hours. Mr. Babafemi arrived to each session wearing his brown detainee jump suit                          '~
             and sneakers. He presented as a well-groomed man who wore a tidy goatee and had a
             dark spot in the middle of his forehead. He informed me that he speaks English and                       I
             Yoruba. English was the language of communication throughout the duration of our
           , session.
                                                                                                                      I
                     Initially, Mr. Babafemi appeared guarded, and pulled on his left ear nervously.
             However, as our sessions progressed and he became comfortable, he offered
             spontaneous, detailed information. Early on, Mr. Babafemi informed this clinician, "My
             story is a very long story, so bear with me. I want you to get it straight.'' It was not until
                                                                                                                      I   !~-
             our second session after this clinician conveyed full permission to Mr. Babafemi from his
             attorney to talk to tne, that he really opened up. Despite this initial hesitation, Mr.
             Babafemi carefully reflected on all questions asked of him and provided detailed
             information. He made good eye contact, smiled gently and was very polite, often
                                                                                                                      I   s-~=~
             pausing to make sure that his responses were fully understood, "Do you get me?" Mr.
             Babafemi did become visibly upset when discussing his torture experiences, particularly
             when describing being told that his mother, wife and young children had been
             imprisoned because of his actions.

                    Once trust was established and he felt comfortable, Mr. Babafemi spoke fluidly                        s:.


             and without hesitation and his speech was normal in rhythm and rate. His affect
             (emotional presentation) was calm. He spoke politely and deferentially to this clinician.
             Mr. Babafemi's judgment and insight were good. He was oriented to person, place,
             time, and situation. He demonstrated no apparent difficulty understanding questions
             asked of him. His thought processes and content were clear, coherent, logical, and goal
             directed. No psychotic processes were noted. Mr. Babafemi's overall remote and recent
             memory was intact and he appeared to be within the average range of intellectual
             functioning. Mr. Babafemi adamantly denied all aggressive impulses including any
                                                                                                                      II  ~
                                                                                                                          f;

                                                                                                                          I
                                                                                                                          ~
                                                                                                                          ~
                                                                                                                          w.
                                                                                                                          Ii\ll
                                                                                                                           ~
                                                                                                                           ~
------- ... ~--~   "'---·~-··•-··                                "·=-~·--···-··~---··~·-··~~·-----            -~---   -
                                                                                                                           ~
                                                                                                                           "'
•••••• : •   • • • •     • ••• .-•• !   ~   • • • • • •   • •••• •• • • !


Case 1:13-cr-00109-BMC
           Case 20-1477, Document 66  Filed 04/17/20
                                  2, 05/05/2020,     PagePage30
                                                 2832571, 95 of 133 PageID #: 734
                                                                 of 62

  Name: Babafemi, Lawal 0.                                                               4
  DOB: 06/04/1980


  suicidal or homicidal ideation. He also denied any substance use·or abuse and any
  previous psychiatric history.

  Trauma History

         According to Mr. Babafemi during the Holy Month of Ramadan, early on the
 morning of August 19, 2011, four men in black uniforms carrying "heavy guns" burst into
 his compound, beat him up and dragged from his home in ljebu-Ode, Ogun State into a
 waiting car. Initially Mr. Babafemi thought he had been kidnapped, it was not until they
 arrived at the State Capital of Abeokuta, that he realized he was in the custody of the
 Nigerian Authorities. He was taken straight to the Command Office of the State Security
 Service (SSS) branch in Abeokuta, Ogun State. Mr. Babafemi recalled that as soon as                                          'i§
                                                                                                                              i
 he was taken out of the vehicle, he was handcuffed and forced to sit on the ground.
 Later he was held in a separate room where his captors informed him, "We heard you
                                                                                                                              i
 went to Pakistan." Eventually, Mr. Babafemi was taken to a larger room where his
 photograph was taken and he was told to write a statement. Mr. Babafemi reported that
 he was so shocked by the events and the accusations that he began to cry. He was
 later interrogated for approximately three hours. Afterwards, he was thrown into a small,
 filthy holding cell filled with mosquitos. At that time, Mr. Babafemi was informed that his
                                                                                                                              l
                                                                                                                              i
                                                                                                                              I
 wife would also be arrested. The next morning, when he was given a djellaba to wear
 (he had been wearing his night singlet and shorts the morning of his arrest the previous



                                                                                                                              I
 day) and he saw a bag with some of his possessions, Mr. Babafemi realized that the
 SSS had gone back to his home and searched it.

         Mr. Babafemi recalled that the next morning the armed guards drove him to the
 SSS Headquarters in Abuja, the Federal Capital Territory. During the 11-12 hour drive,                                       I;
 he was kept in handcuffs. Upon his arrival at the SSS Headquarters that night, Mr.                                           I!
                                                                                                                              i
 Babafemi was given a fresh set of handcuffs and his legs were now also chained with                                          ~
 iron cuffs. He was then forced to sit on the ground and wait. Eventually, he was taken                                       I:e.
 into the "Interrogators Office" (the office of the "Chairman of SSS," who was also the                                       f;'
                                                                                                                              r.
 "Chairman of Interrogations"). According to Mr. Babafemi, in the beginning, he was
 interrogated about his friends, contacts, and his recent travels. Later on, he was given                                     II
 forms to complete and told to write a statement. Shortly after, "the Chairman" (the man
 who later on would direct much of his torture) came to Mr. Babafemi's cell to interrogate
 and threaten him. Mr. Babafemi was questioned until about midnight and then taken to
 a "segregation cell" where his handcuffs and leg chains were removed and left there.
 For the first 28 days, Mr. Babafemi was interrogated twice a day for several hours.
 Whenever he was moved from the "Segregation Cell" to the "Interrogation Office" (or
 vice versa}, Mr. Babafemi was placed in handcuffs and leg chains (the chains around
 his ankles were so tight that they began to peel the skin, creating painful sores. Later he
 would tear material from his clothes to wrap around his ankles to protect the skin) and a
 black hood (made out of "rough khaki material" with a drawstring to pull it closed around
 his neck) was placed over his head. The first time the hood was placed over his head;
 Mr. Babafemi thought he was going to be executed. During his interrogation sessions,
 the hood was only removed when he was asked to write something or when he was
                                                                                                                              II
                                                                                                                              ~

                                                                                                                              ~
                                                                                                                              ii!;!
                                                                                                                              ~


                                                                                                                              I
                                                                                                                              ~




                                                                                                                              -
                                                                                                                              a,J
                                                                                                                              ii

 ,C~-         •~•      -~'    ,~~.          ------------------------
                                                                                             . . - . , , = c_____         .i
                                                                                                                    ---. __
        Case 1:13-cr-00109-BMC
                   Case 20-1477, Document 66  Filed 04/17/20
                                          2, 05/05/2020,     PagePage31
                                                         2832571, 96 of 133 PageID #: 735
                                                                         of 62

         Name: Babafemi, Lawal 0.                                                                   5
         DOB: 06/04/1980


         returned in his isolation cell and later when he was with other prisoners in the
         underground cell.

                  It was not until approximately the third day of his captivity that the "real" torture
         started. Mr. Babafemi recalled that he was tortured primarily by three men (the
         Chairman and two of his "caseworkers"). From then on, Mr. Babafemi described being
         beaten repeatedly with wire cables (three cables woven together), kicked, slapped,
         threatened, and receiving relentless verbal abuse. His torturers also gave him electric
         shock to various parts of his anatomy, but seemed to enjoy applying electric shock most
         of all to his neck. The first time he experienced both the electric shock and beating
         together, the pain was such that Mr. Babafemi passed out. He recalled, "My heart was             l
         beating like it wanted to burst out of my chest.I'd never experienced something like that        ii
         in my life.'' He woke up with the foot of the Chairman kicking him in the face and calling ·
         him "coward!" The beatings and the electric shocks continued.

                According to Mr. Babafemi, over the next month, he was tortured twice a day,
                                                                                                          II
                                                                                                          ~
                                                                                                          ~
         every day. Mr. Babafemi recalled that no matter what his responses were to the                   I
         questions, the torture continued. Often during the more severe beatings, paper was               i
                                                                                                          '
         stuffed into his mouth to muffle his cries of pain. Often the paper was left in his mouth,
         even after he was returned to his cell. To make matter worse, Mr. Babafemi was
                                                                                                          I
         informed that his mother, wife and children had been arrested and imprisoned. His
         captors gave such intimate details about his family members, that Mr. Babafemi
         believed them.
                                                                                                          I
                                                                                                          ~
                                                                                                          I
                Approximately 28 days later, Mr. Babfemi was moved from his isolation cell, to an
         underground location (in the same building) and placed in a small cell with
         approximately 17-25 other prisoners. Although he was no longer in isolation, Mr.
         Babafemi realized that he was now placed with Boko Haram suspects. For Mr.
                                                                                                          I
                                                                                                          t,
                                                                                                          t
         Babafemi, this placement created further distress. These men were all from Northern              r
         Nigeria and spoke neither Yoruba nor English, so he could not communicate with them.             f;
         His torture (beatings and electric shock) continued in a cell next door and he was able          1;
         to hear the screams and cries of other prisoners as they were being tortured. It was
         during this time, that Mr. Babafemi heard one of his interrogators calling for his friend,
                                                                                                          Ii
         Luqman to be brought in. Mr. Babafemi could hear his friend crying. Later on, Mr.
         Babafemi learned from Luqman that his torturers had shown him pictures of Mr.
         Babafemi with his injuries, in an effort to intimidate him.                                      I
                After approximately a week of being held in the underground cell, and not
         admitting to anything, Mr. Babafemi was abruptly moved. This time, he was hooded,
         handcuffed, his legs placed in iron chains, with several chains around his body, and
                                                                                                          I
         then he was shackled to the iron bars of an unused office in the ~allway. Mr. Babafemi
         described being "chained all over my body." He was bound by his chains so tightly he
         could not sit up and he could only lie down awkwardly on his back, creating intense
         physical discomfort (because of the chains, his arms and feet were suspended in the
                                                                                                          II
                                                                                                          t
         air). Mr. Babafemi was kept shackled to the iron bars with the hood over his head for            m
                                                                                                          ~
         nearly an entire month. He was only removed from the chains when was fed or the                  "'§;-:
                                                                                                          If
                                                                                                          i
                                                                                                          I
                                                                                                          I
                                                                                                          ,1)
                                                                                                              ~
'-------~--~--<'~--------------------                                                                     i
              Case 1:13-cr-00109-BMC
                         Case 20-1477, Document 66  Filed 04/17/20
                                                2, 05/05/2020,     PagePage32
                                                               2832571, 97 of 133 PageID #: 736
                                                                               of 62

                Name: Babafemi, Lawal 0.                                                                  6
                DOB: 06/04/1980


                times when he was allowed to go to the bathroom. Mr. Babafemi was not allowed to
                wash his body and was kept in the same soiled clothes. When he needed to urinate, the
                guards gave him a bottle to use. On some occasions, he was ushered into a bathroom,
                where depending on the whims of guard one of his chains might be removed to allow
                him to move with minimal discomfort.

                         During this time, Mr. Babafemi also struggled with extensive sleep deprivation.
                He could not sleep (in large part because of the way he was shackled). Whenever he
                heard the doctor come by, Mr. Babafemi would call out to him, pleading for a sleep aid.
                Initially, the doctor gave him something, but the medication did not help and Mr.
                Babafemi asked for more. However, the doctor told him, "The problem is within you, I
                can't give you any more. In fact I am stopping the medicine." In addition to the sleep          i
                deprivation, Mr. Babafemi also experienced sensory deprivation. Cold air from an air·
                conditioner in the unused office was blasted at him. He shivered constantly from the
                cold. At one point the Chairman had one of the nurses give him an injection to stop the
                shivering. Mr. Babafemi firmly believes that his current Hypertensive diagnosis is due to
                the sleep deprivation and the extreme physical and emotional distress that he
                                                                                                                I
                                                                                                                i


                                                                                                                I
                encountered during that period. Mr. Babafemi described that month as "the most difficult
                time I have ever spent since I have been in incarceration."



                                                                                                                i
                        At various points during that month, the "case officers" (the authorities) informed
                Mr. Babafemi that his mother, wife and young children had been arrested and detained
                (later he learned that this was a lie and all part of the psychological torture). Often his
                torturers would say things like "I referred your greetings to your mum" or "When I went
                                                                                                                f:
                to your wife, I delivered your greetings to her"). The thought of his elderly mother, his
                wife and their young children being held under similar circumstances was too- much for          ti
                                                                                                                [}
                him to bear. On many occasions, Mr. Babafemi recalled, "I was thinking I was going              Ii
                mad, it was too difficult for me, I trembled from head to toe all the time ... "                l~
                                                                                                                ti
                                                                                                                f;;
                        After a month of being shackled in this manner, the relentless torture sessions
                (being kicked in the face and chests, relentless insults, electric prods placed on his neck
                and repeated shocks, being hooded, interrogations that lasted for hours, along with
                                                                                                                i
                                                                                                                f1

                numerous death threats), his fears for his family wore Mr. Babafemi down. Ultimately,
                his fears for the wellbeing of his family compounded by a warning from the Chairman,
                                                                                                                i
                "You refuse to cooperate, I will force you to cooperate ... by all means ... l give you three
                days ... " overwhelmed Mr. Babafemi, and he told his interrogators "anything you want
                me to say, I'll agree with it." After he made the next set of statements, the-torture
                stopped completely. A few days later, he was informed by his captors that his mother
                had been released from prison, and then told, "Congratulations, your wife has been
                freed with your baby, she's gone back home." About a week later, he was released from
                his chains and hood and taken back to the underground cell with the other men. Mr.              !'5l;




                                                                                                                II
                Babafemi would be held in this underground cell for another 10 months.

                                                                                                                ~;




                                                                                                                I
                                                                                                                I
                                                                                                                Bl~
                                                                                                                Jl~
                                                                                                                I
--~---------'"~---,~------                         ----"                                                        ~
        Case 1:13-cr-00109-BMC
                   Case 20-1477, Document 66  Filed 04/17/20
                                          2, 05/05/2020,     PagePage33
                                                         2832571, 98 of 133 PageID #: 737
                                                                         of 62

         Name: Babafemi, Lawal 0.                                                                                              7
         DOB: 06/04/1980


         Current Symptoms and Diagnostic Profile

                 Mr. Babafemi is currently struggling with symptoms consistent with a diagnosis of
         Posttraumatic Stress Disorder (PTSD) and Major Depressive Disorder (MOD),
         conditions most likely associated with the traumatic events he reports experiencing
         while incarcerated in his country. During this psychological evaluation, he manifested
         and articulated classic symptoms of PTSD. He described intrusive PTSD symptoms,
         including distressing recollections of his physical and psychological torture, along with
         frequent trauma-related nightmares. Mr. Babafemi reported flashback episodes and
         intense psychological distress when exposed to internal and external cues that remind                                     I
         him of these draumatic events. He also demonstrated avoidance symptoms such as                                            I
         trying to avoid thoughts, feelings, and conversations associated with the trauma,                                         I'
         emotional numbing, and feelings of detachment and isolation from others. Furthermore,
         he experiences the increased arousal and related physical sensations that often
         correlate with PTSD, such as difficulty breathing, increased heart rate and nervousness.                                  l
                                                                                                                                   :
                                                                                                                                   !

                In terms of depressive symptoms, Mr. Babafemi exhibited typical symptoms of
         this condition. He continues to report depressed mood, feelings of loneliness, loss of
                                                                                                                                   i
         interest in daily activities, decreased appetite and insomnia. At one point during our
         session, we had to pause so Mr. Babafemi could go to the bathroom to recompose                                            I
         himself. He stated, "I don't like to remember all this, I feel depressed, I don't feel
         comfortable, the memory is flashing back, I don't want to remember it, my heart is
         beating ... "

                At the end of the clinical interview, four psychological instruments, the
                                                                                                                                   I
                                                                                                                                   f
                                                                                                                                   t
         Posttraumatic Stress Diagnostic Scale1 qios), the Harvard Trauma Questionnaire2
         (HTQ), the Patient Health Questionnaire (PHQ-9) and the Beck Depression lnventory-
                                                                                                                                   t
                                                                                                                                   i~
         114 (BDI-II) were administered to Mr. Babafemi. The PDS and the HTQ are both
         measures of Posttraumatic Stress Disorder and the PHQ-9 and the BDI-II are measures                                       l
                                                                                                                                   g!

         of depressive symptoms. All of these instruments have been used widely in research
         and clinical settings, with a variety of populations and have been shown to have strong
                                                                                                                                   Iiti
         psychometric properties.                                                                                                  %.1



                For the purposes of this assessment, these instruments offered collateral,
         objective support to the findings of the clinical interview. They are especially valuable for
         evaluating symptoms in trauma victims. Mr. Babafemi willingly agreed to have the
         psychological instruments administered to him. On the PDS, Mr. Babafemi consistently
         endorsed items in a manner that indicated difficulty in areas (i.e., symptoms of re-
         experiencing, hyperarousal, avoidance, and avoidance) relevant to Posttraumatic Stress
                                                                                                                                   I
         1   McCarthy, S. (2008). Post-traumatic diagnostic scale (PDS). Occupational Medicine, 58, 379.
         2   Kroenke K, Spitzer R, Williams W. (2001} The PHQ-9: Validity of a brief depression severity measure. Journal of
                      General Internal Medicine, 16(9), 606-616.
         3   Oruc, L., Kapetanovic, A., Pojskic, N., Miley, K., Forstbauer, S., Mollica, R., & Henderson, D.C. (2008). Screening
                      for PTSD and depression in Bosnia and Herzegovina: Validating the Harvard Trauma Questionnaire and
                      the Hopkins Symptom Checklist. Jntemational Journal of Culture and Mental Health, 1(2), 105-116.
         4   Beck, A.T., Steer, R.A. & Brown, G.K. (1996). Manual for the Beck Depression Inventory-II. San Antonio,
                     TX: Psychological Corporation.
                                                                                                                                   Ii
                                                                                                                                   I
                                                                                                                                   :ft-)
                                                                                                                                   ""
                                                                                                                                    i@

                                                                                                                                   I~
----------   ""'""~   -~~----                                                  ~----- -------                                       I
Case 1:13-cr-00109-BMC
           Case 20-1477, Document 66  Filed 04/17/20
                                  2, 05/05/2020,     PagePage34
                                                 2832571, 99 of 133 PageID #: 738
                                                                 of 62

 Name: Babafemi, Lawal 0.                                                                 8
 DOB: 06/04/1980


 Disorder. Concordant with the DSM-5, he satisfied all criteria to be considered PTSD
 positive. On this measure, he endorsed 11 out of the 17 PTSD related items and
 received a symptom severity rating of "Moderate to Severe." Mr. Babafemi scored 2.63
 which is above the clinical cut-off of 2.50 on the HTQ, and is indicative of significant
 post traumatic symptomatology. He endorsed items related to feeling distressed quite a
 bit by reminders of distressing events and having sudden emotional and physical
 reactions when reminded of the events. He reported being extremely upset by feeling
 jumpy or easily startled and feeling irritable at times. He described feeling quite a bit
 distressed by feeling as though the event is happening again, feeling detached or
 withdrawn from people, and feeling on guard.

          On the PHQ-9, Mr. Babafemi earned an 11, indicating moderate depression. He
 endorsed having little interest or pleasure in doing things or feeling down, depressed, or
 hopeless "several days over the past 2 weeks." On this measure, he reported having
 little energy and feeling bad about himself nearly every day. Mr. Babafemi's score on
 the BDl-11 where he earned a total score of 24 out of a possible 63 echoed this finding,
                                                                                              II
                                                                                               '
 placing him in the "Moderate" depression range. With the deep feelings of depression
 and sadness, along with tearfulness, insomnia, and loss of pleasure that he reported,        I
 Mr. Babafemi clearly suffers from MDD.                                                       i•
                                                                                              ;,


         Mr. Babafemi's scores on all four measures along with the findings in the clinical
 interview are consistent with the DSM-5 diagnoses for Posttraumatic Stress Disorder,
                                                                                              I"
                                                                                              i




                                                                                              I
 Chronic and Major Depressive Disorder, Initial Onset, Moderate.

 Medical and Medication History:

         Mr. Babafemi reports his childhood health and development was normal, but
 stated that he developed severe headaches, insomnia, along with Hypertension during
                                                                                              i
 the torture he experienced while incarcerated in Nigeria. Mr. Babafemi reports that at
 the time he was placed on medication to alleviate his insomnia, but that the medication
 did not help him. He currently takes Hydrochlorothiazide, 15mg/day and Lisipril 5mg/day
 to manage his Hypertension. Since his incarceration in the US, he has been told that he
                                                                                              I
                                                                                              ~:
                                                                                              Ii


                                                                                              iI
 has problems with his kidneys. Approximately 3 months ago, Mr. Babafemi reports that
 he was taken to "an outside hospital in Brooklyn," for tests on his kidneys. To date he
 has not been given the results of any testing that was conducted.

 Summary Assessment:
                                                                                              11
         Mr. Lawal Babafemi is a 34-year-old Nigerian male who reports extensive torture
 during his detention by Nigerian Authorities. He was extradited to the US in September
 2013 and has been incarcerated since his arrival. He was oriented x4 throughout our
 sessions and displayed a range of affect. Mr. Babafemi currently meets diagnostic
                                                                                              II
 criterion for Posttraumatic Stress Disorder, Chronic, and Major Depressive Disorder,
 according to the Diagnostic and Statistical Manual of Mental Health Disorders, Fifth
                                                                                              I
                                                                                              lf.
 Edition (DSM-5). Furthermore, those past stressors continue to impact his current daily      I
 psychosocial functioning in significant ways.
                                                                                              I
                                                                                              !
                                                                                              I
                                                                                              Ii;
                                                                                              l1J
                                                                                              Il!i
                                                                                              l\'
                                                                                              !le
                                                                                              ~
~-'~'"~"-~-~-,----------------------------
      ...·.. . . .  ~. ..
                   Case 20-1477,Document
Case 1:13-cr-00109-BMC          Document66
                                         2, 05/05/2020, 2832571,
                                             Filed 04/17/20 PagePage35   of 62
                                                                 100 of 133  PageID #: 739
 .
     Name: Babafemi, Lawal 0.                                                               9
     DOB: 06/04/1980


             In my professional opinion, Mr. Babafemi's traumatic experiences during his
     imprisonment and interrogation by the State Security Service of Nigeria meet criteria for
     torture as outlined by the United Nations Convention Against Torture. During the time I
     met with Mr. Babafemi his presentation and narrative were consistent. I found him to be
     believable. Mr. Babafemi's account of torture while in the custody of the Nigerian
     authorities is consistent with my knowledge of other individuals held under similar
     circumstances.

     Diagnostic Impression:

         309.81    Posttraumatic Stress Disorder, Chronic
         296.22    Major Depressive Disorder, Initial onset, Moderate
         V62,5     Imprisonment or other Incarceration
         V62.89    Victim of Torture
         401.9     Hypertension


                                                                                                 Ii
                                                                                                 II
  Adeyinka M. Akinsulure-Smith, Ph.D.                                                             I
                                                                                                  I
  Psychologist, New York State License #013405
                                                                                                 ,~
                                                                                                 t·
                                                                                                 l
                                                                                                  ~-I
                                                                                                  ~



                                                                                                 I.
                                                                                                  ~-
                                                                                                 I
                                                                                                 f;"



                                                                                                 il
                                                                                                 f-;
                                                                                                 l'f,;
                                                                                                 I~
                                                                                                 t:
                                                                                                 Ii
                                                                                                 ,~
                                                                                                 Ii




                                                                                                 II
                                                                                                 ,I,,,,~
                                                                                                 I
                                                                                                 Iii'
                                                                                                 I
                                                                                                 I
                                                                                                 ~
                                                                                                 ~

                                                                                                 I
                                                                                                 ~
                                                                                                 I
                                                                                                 I...
                                                                                                   ......   ~   . .. .   . . . . .. . . . . .   ..   . . . . .... ,.
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage36
                                                 2832571, 101 of 133  PageID #: 740
                                                                  of 62




                    ADEYINKA M. AKINSULURE-SMITH, PH.D.
                                    The Department of Psychology
                                The City College of New York, CUNY
                                  160 Convent Avenue, NAC 7/120
                                        New York, NY 10031
                                             XXX-XX-XXXX
                                  aakinsulure•smith@ccny.cuny.edu
                                                                                                                                                                   I
                                                                                                                                                                   !:!
                                                                                                                                                                   f
 ACADEMIC DEGREES                                                                                                                                                 I:,;

 1997
 1995
                Ph.D.
                M.Phil.
                                Counseling Psychology, Columbia University
                                Counseling Psychology, Columbia University                                                                                        I
 1992
 1991
 1989
                Ed.M.
                M.A.
                B.A.
                                Psychological Counseling, Teachers College, Columbia University
                                Psychological Counseling, Teachers College, Columbia University
                                Honors Psychology, University of Western Ontario
                                                                                                                                                                  I
 LICENSURE AND CERTIFICATIONS
                                                                                                                                                                  I
                                                                                                                                                                  1
                                                                                                                                                                   f.
                                                                                                                                                                  f
 2000           Eye Movement Desensitization and Reprocessing Level II                                                                                            f:
 1999           Eye Movement Desensitization and Reprocessing Level I                                                                                             i•
 1999           Registered Play Therapist- Supervisor, International Association for Play Therapy, Inc.
 1998           Psychologist, Licensed in the State ofNew York                                                                                                    I
 HONORS AND AWARDS

 2014-2015      Fulbright Scholar, Africa Regional Research Program Award
 2008-2012      Fellow, Minority Research in HIV Intervention: Skills for the Community (RHISC),
                National Institute of Mental Health (NIMH, R25MH083602)
 2010           Community-Based Research Fellow, Colin L. Powell Center for Leadership and Service, the
                City College on New York
 2005           Early Career Award, Teachers College, Columbia University
 2003           Union Square Award for Community Organizing, Fund for the City of New York
 1989           Honors degree in Psychology, University of Western Ontario

 ACADEMIC APPOINTMENTS
                                                                                                                                                                 II
 8/06-Present   DEPARTMENT OF PSYCHOLOGY, City College oftheCityofNewYork, New York,
                New York
                Associate Professor of Psychology
                *Teach and develop curriculum for undergraduate and graduate psychology courses:
                        Adolescent & Youth (PSY 25600)
                        Women & Violence (PSY 3 l 823E)
                        Contemporary Issues in Human Rights and Social Justice (PSY 41000)
                        Theories and Techniques of Counseling (PSY B9732)
                       Multicultural Issues in Counseling (PSY B 9760)
                *Provide student mentorship and advisement
                *Conduct research related to human rights abuses and refugee trauma
                                                                                                                                                                 ~
                *Submit manuscripts for publication in these areas                                                                                               ~
                *Write grant proposals                                                                                                                           I~


                                                                                                                                                     ~J
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage37
                                                 2832571, 102 of 133  PageID #: 741
                                                                  of 62


  Adeyinka M. Akinsulure-Smith
  Page2

  7/09-Present   DEPARTMENT OF PSYCHIATRY, New York School, Langone Medical Center, New York,
                 New York
                 Assistant Professor of Psychology, part-time
                 *Provide weekly individual and group supervision to graduate students who conducted
                  psychotherapy to a diverse population at a university based medical and mental health clinic
  9/98-5/00      DEPARTMENT OF COUNSELING AND CLINICAL PSYCHOLOGY
                 Teachers College, Columbia University, New York, New York
                 Adjunct Assistant Professor of Psychology and Education:
                 Course: Racial-Cultural Counseling Laboratory, CCPJ5165
                 *Lectured on multicultural theory and clinical applications to masters and doctoral students
                 *Taught masters and doctoral students multicultural awareness and competence using a didactic,
                  experiential and skill-building model
                 *Assessed students multicultural development through their written and experiential contributions                     t
                 *Supervise teaching associates using an individual and small group format                                             I


                                                                                                                                      I
  9/97-12/98     DEPARTMENT OF COUNSELING AND CLINICAL PSYCHOLOGY
                 Teachers College, Columbia University, New York, New York
                 Adjunct Assistant Professor of Psychology and Education, Clinical Supervisor:
                 Course: Practicum in Individual Counseling, TJ 5360                                                                   ~

                 *Provided weekly individual and group supervision to masters students who conducted
                  psychotherapy and vocational counseling to a diverse population at a university based mental
                  health clinic

 CLINICAL EXPERIENCE

  10/99-Present BELLEVUE/NYU PROGRAM FOR SURVIVORS OF TORTURE, Bellevue Hospital Center,
                                                                                                                                      IE
                                                                                                                                       "
                New York, New York                                                                                                     f:
                Trilingual Psychologist (English, French and Krio):
                *Provide a range of psychological services to survivors of torture, traumatized refugees, and their
                                                                                                                                       ,.
                                                                                                                                       t.

                                                                                                                                       f
                 families within the framework of a multidisciplinary team
                ~Provide supportive individual, family and group therapy to help patients cope with their post-
                 traumatic stress symptoms and immigration adjustment
                                                                                                                                      I!=:

                *Evaluate and document the psychological trauma suffered by survivors of torture and civil                            1~
                 war for asylum hearings in New York and New Jersey
                *Evaluate individuals to verify their claim of Sierra Leonean nationality for asylum hearings
                 in New York and New Jersey
                                                                                                                                      f
 12/96-12/01
                *Supervise psychology extems and interns

                 THE LUCY A. WICKS HIV/AIDS MENTAL HEALTH CLINIC, DEPARTMENT OF
                 PSYCHIATRY, New York Presbyterian Hospital Center and Columbia University College of
                 Physicians and Surgeons, New York, New York
                 Psychologist and Assistant Professor in Clinical Psychology:
                 *Provided a broad range of individual, family, couples, and group outpatient psychological
                                                                                                                                      I
                                                                                                                                      I~
                                                                                                                                      f'

                  services to a diverse adult urban population diagnosed with chronic terminal illness
                 *Supervised psychology externs and intems




                                                                                                                                      I
                                                                                                                                      ,;;
                                                                                                                                      ~


                                                                                                                                      I
                                                                                                                                      ~
                                                                                                                                      ~
                                                                                                                                      rli

                                                                                                                     .-~·-·~··-~·······~
                                                      •••••••• :   • •   •   •   •   •   •   • • •   •   •   • • • • • • • ... • •   • •••• t   •   ~




          Case 1:13-cr-00109-BMC
                      Case 20-1477,Document
                                   Document66   Filed 04/17/20
                                            2, 05/05/2020,     PagePage38
                                                           2832571, 103 of 133  PageID #: 742
                                                                            of 62


            Adeyinka M. Akinsulure-Smith
            Page3

            6/96-9/99      DEPARTMENT OF PSYCHOLOGICAL SERVICES, Seamen's Society for Children and
                           Families, Staten Island, New York
                           Psychologist:
                           *Provided outpatient individual, family, and group psychotherapy to diverse children,
                            adolescents, adults and collateral others involved with foster care
                           *Perfonned a broad range of psychological services to diverse families with member(s)
                            diagnosed with chronic terminal illness
                           *Perfonned psychological evaluations
                           *Conducted training to staff, clients, and collateral others
                           *Supervised psychology extems and social work interns
                           *Contributed to program development by serving on multiple departmental committees

           8/96-12/96      FOSTER BOARDING HOME PROGRAM AND ADOPTION SERVICES, Central
                           Brooklyn Coordinating Council, Brooklyn, New York
                           Psychotherapist:
                           *Performed a variety of outpatient psychological services including psychological
                            evaluations, individual, family and group psychotherapy to a diverse children,                                                                   1
                            adolescents, adults and collateral others involved with foster care                                                                              ;
           7/95-6/96       PSYCHOLOGY DEPARTMENT, Kings County Hospital Center, Brooklyn, New York
                           Psychology Intern:
                                                                                                                                                                             I
                                                                                                                                                                             I
                           *Provided psychological services to a multi problem, high risk, chronic, diverse                                                                  i
                            urban population with a broad range of psychological issues and diagnoses, at                                                                    I
                            different levels of functioning, using multiple assessment and treatment
                            approaches. Services ranged from admission through discharge and diagnostic
                            evaluations. Treatment modalities utilized included dynamically oriented
                                                                                                                                                                             I
                            individual psychotherapy, cognitive-behavioral therapy, group therapy, family
                            therapy, brief therapy, and play therapy                                                                                                         i
                                                                                                                                                                             ~


           PUBLICATIONS
                                                                                                                                                                             It
                                                                                                                                                                             i
           Refereed articles:                                                                                                                                                i
           Akinsulure-Smith, A.M. (in press). Displaced African female survivors of conflict-related sexual violence:                                                        l<·
                  Challenges for service providers. Violence Against Women.
           Akinsulure-Smith, A.M. & Keatley, E. (2014). Secondary Trauma and Local Mental Health Professionals in Post-                                                      r
                                                                                                                                                                             r
                  Conflict Sierra Leone. International Journal for the Advancement of Counseling. 36(2), 125-135.
           Akinsulure-Smith, A.M., Jones, W. L. & Dachos, N. (2013). Nah We Yone's De Fambul Camp: Facilitating
                  resilience in displaced African children Journal ofImmigrant and Refugee Studies, I 1(3), 221-240.
           Rasmussen, A., Chu, T., Akinsulure-Smith, A.M., & Keatley, E. (2013). The social ecology ofresolving family
                  conflict among West African immigrants in New York: A grounded theory approach. American Journal of
                                                                                                                                                                            I
                  Community Psychology 52(1), 185-196. DOI I0.1007/s10464-0.13-9588-0.
           Akinsulure-Smith, A.M. (2013, April). Exploring IBV knowledge, risk and protective factors among West
                   African forced migrants in New York City. Journal ofImmigrant and Minority Health. Advance online
                   publication. DOI 10. 1007/s I0903-0 I3-9829-1.
           Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (2013). Intimate partner violence among West
                  African immigrants. Journal ofAggression, Maltreatment & Trauma, 22, 109-126.
           Muzacz, A. & Akinsulure-Smith, A.M. (2013). Older adult sexuality: Implications for counseling ethnic and
                  sexual minorities. Journal ofMental Health Counseling, 35, 1-14.
           Akinsulure-Smith, A.M. (2012, Dec). Exploring female genital cutting among West African immigrants. Journal
                  ofImmigrant and Minority Health, 14(6). Advance online publication. DOI 10.1007/sl0903-012-9763-7.
           Akinsulure-Smith, A.M. (2012). Responding to the trauma of sexual violence in asylum seekers: A clinical case
                  study. Clinical Case Studies, 11(4), 285-298.
           Akinsulure-Smith, A.M. (2012). Using group work to rebuild family and community ties among displaced                                                             ~~
                  African men, Journal for Specialists in Group Work, 37(2), 95-112.                                                                                        ~
                                                                                                                                                                            I
                                                                                                                                                                            I
                                                                                                                                                                            !!1
                                                                                                                                                                            I"'
~--------- ·-~- ~~~-~--·------------=-                                                                                                                             ---~--,~~J]
                                                                                                                                                        ·~~--·~=··--
         Case 1:13-cr-00109-BMC
                     Case 20-1477,Document
                                  Document66   Filed 04/17/20
                                           2, 05/05/2020,     PagePage39
                                                          2832571, 104 of 133  PageID #: 743
                                                                           of 62


           Adeyinka M. Akinsulure-Smith
           Page4

           Rasmussen, A., Akinsulure-Smith, A.M., Chu, T. & Keatley, E. (2012, May 15). H91 I" among West African
                   immigrants in New York City: A qualitative study of disciplinary practices and perceptions of child
                   welfare authorities. Social Science & Medicine, Advance onHne publication. doi:
                   10.1 Ol 6/j.socscmed.2012.03.042.
           Akinsulure-Smith, A.M., Keatley, E. & Rasmussen, A. (2012). Responding to secondary traumatic stress: A pilot
                   study of torture treatment programs in the United States. Journal ofTraumatic Stress, 25, 232-235.
           Akinsulure-Smith, A.M, & Smith, H. (2012). Evolution offamily policies in post-conflict Sierra Leone. Journal
                   of Child and Family Studies, 21, 4-13.
           Akinsulure-Smith, A.M. & O'Hara, M. (2012). Working with forced migrants: Therapeutic issues and
                   considerations for mental health counselors. Journal ofMental Health Counseling, 34, 38-55.
           Smith, H.E. & Akinsulure-Smith, A.M. (2011). Needed-Not Just Needy: Empowennent as a Therapeutic Tool
                   in the Treatment of Survivors of Torture and Refugee Trauma. African Journal of Traumatic Stress, 2, 17-
                   31.
           O'Hara, M. & Akinsulure-Smith~ A.M.(2011). Working with interpreters: Tools for clinicians conducting
                    psychotherapy with forced immigrants, International Journal ofMigration, Health, and Social Care, 7,
                    33-43.                                                                 .
           Akinsulure-Smith, A.M. & Jones, W. L. (2011 ). Nab We Yone - A grassroots community based organization in
                    New York City: Successes, challenges, and lessons learned, International Journal ofMigration, Health      l
                                                                                                                              i
                                                                                                                              i
                    and Social Care, 7, 44-57.                                                                                !'
           Akinsulure-Smith, A,M. (2010). Torture. In Clauss-Ehlers, C.S. (Ed.). Encyclopedia of Cross-Cultural School
                    Psychology (Vol. 2, pp. 27-29). New York, NY: Springer.                                                   I
                                                                                                                              1
           Akinsulure-Smith, A.M., Ghiglione, J. & Wollmershauser, C. (2009). Healing in the midst of chaos: Nah We
                    Yone's African women's wellness group, Women & Therapy, 32, 105-120.
           Akinsulure-Smith, A.M., (2009). Brief psychoeducational group treatment with re-traumatized refugees and           I
                    asylum seekers. Journal for Specialists in Group Work, 34(2), 137-150.
           Amowitz, L.L., Reis, C., Lyons, K.H., Vann, B., Mansaray, B., Akinsulure-Srnith, A.M., Taylor, L. & Iacopino,
                    V. (2002). Prevalence of war-related sexual violence and other human rights abuses among internally       I
                    displaced persons in Sierra Leone. Journal of the American Medical Association, 287, 513-521.
           Carter, R.T., Akinsulure-Smith, A.M., Smailes, E.M. & Clauss, C.S. (1998). The Status of Racial/Ethnic
                   'Research in Counseling Psychology: Committed or Complacent? Journal of Black Psychology.,_ 24, 322-
                                                                                                                              iI
                    334.                                                                                                      Ii
           Carter, R.T. & Akinsulure-Smith, A.M. (1996). White racial identity and expectations about counseling. Journal
                    ofMulticultural Counseling and Development, 24, 218-228.

           Manuscripts under review:

           Jeswani, S., Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (under review). Coping strategies
                                                                                                                              II
                                                                                                                              "'
                                                                                                                              ~-
                                                                                                                              [
                   among West African youth. Cultural Diversity and Ethnic Minority Psychology.                               Ii
           Betancourt, T.S., McBain, R.K., Newnham, E.A., Hann, K., Akinsulure-Smith, A.M., Brennan, R.T., Weisz, J.R.,



                                                                                                                              I
                    & Hansen, N.B. (under review). A randomized trial of a mental health intervention for war-affected
                    youth. New England Journal ofMedicine.
           Newnham, E.A., Akinsulure-Smitb, A.M., Hansen, N. & Betancourt, T.S. (in progress). A Collaborative Model
                    for Building Capacity in Mental Healthcare: Training and Supervision for the Youth Readiness
                    Intervention in Sierra Leone. American Journal of Community Psychology.
           Betancourt, T.S., Newnham, E.A., Hann, K., McBain, R.K., Akinsulure-Smith, A.M., Weisz, J.R., & Hansen,
                    N.B. (under review). Developing a group mental health intervention for war-affected youth: A mixed
                    methods approach. Health Services Research.
                                                                                                                              I
                                                                                                                              ii




                                                                                                                              I
                                                                                                                              II
                                                                                                                              Ii
                                                                                                                              ~


---~----~-~~"-"-"--                                                                                  -----~----~-~c~-------~="J
      Case 1:13-cr-00109-BMC
                  Case 20-1477,Document
                               Document66   Filed 04/17/20
                                        2, 05/05/2020,     PagePage40
                                                       2832571, 105 of 133  PageID #: 744
                                                                        of 62


        Adeyinka M. Akinsulure-Smith
        Page 5

        Manuscripts in progress:
        Akinsulure-Smith, A.M., Chu, T., & Rasmussen, A. (in progress). Recruitment, Retention and Research with
                  African Immigrants. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Exploring Female Genital Cutting
                   among Survivors of Torture. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., & Diallo, A. (in progress). Female Genital Cutting and West African
                  Immigrants: Current Attitudes, Beliefs and Practices. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Exploring Female Genital Cutting
                  among Survivors of Torture. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Friends: Perceived challenges
                  facing West African immigrant parents. Manuscript in preparation.
        Akinsulure-Smith, A.M. & Sicalides, E. (in progress). Female Genital Cutting in the United States: Implications
                  for mental health services. Manuscript in preparation.
        Akinsulure-Smith, A.M. (in progress). Emotional wellbeing and African immigrants. Manuscript in preparation.
        Akinsulure-Smith, A.M., Chu, T., Keatley, E. & Rasmussen, A. (in progress). Friends: Perceived challenges
                 facing West African immigrant parents. Manuscript in preparation.
        Lanfranchi, M. & Akinsulure-Smith, A.M. (in progress). Global immigration: Opportunities and challenges for
                  human rights, social justice and culturally competent counseling. (Manuscript in preparation).
        Betancourt, T.S., Bearman, S.K., Newnham, E.A., Akinsulure-Smith, A.M., Hann, K., Granetz, R., ... Hansen, N.
                  (in progress). Sierra Leone Youth Readiness Intervention Facilitator's Manual. Manuscript in
                                                                                                                               I1
                  preparation.
        Porterfield, K., Kia-Keating, M., Akinsulure~Smith, A.M., Benson, M.A., Betancourt, T., Ellis, B.H. & Miller, K.


                                                                                                                               I
                  (in progress). A socio-ecological understanding of refugee resilience and recovery after war: Implications
                  for science and practice. Manuscript in preparation.
        Chu, T., Akinsulure-Smith, A.M., Keatley, E. & Rasmussen, A. (in progress). Cultural community support among            ,,
                  forced and voluntary West African Migrants in New York City.
        Gonzalez, S,, Reid, K., Follins, L., Akinsulure-Smith, A.M. & Tiburcio, N. (in progress). Insider-outsider
                  experiences ofHIV prevention researchers ofcolor. Manuscript in preparation.
        Perez, C. & Akinsulure,.Smith, A.M. (in progress). Modern Day Slavery. Manuscript in preparation.

       Book chapters:
                                                                                                                               I~

                                                                                                                                I
       Berthold, S.M. & Akinsulure-Smith, A.M. (in press). Survivors and victims of terrorism. In A. Glitterman (Ed.).
                 Handbook ofSocial Work with Vulnerable and Resilient Populations, 3rd Ed., New York, NY. Columbia             l
                 University Press.
       Akinsulure-Smith, A.M. & Smith, H. (2014). Emerging family policies in Sierra Leone. In M. Robila (Ed.),
                                                                                                                               i
                 Family Policies across the Globe (pplS-29). New York, NY: Springer.
       Clauss-Ehlers, C.S. & Akinsulure-Smith, A.M. (2013). Working with Forced Migrant Children and their
                                                                                                                               f
                Families: Mental Health, Developmental, Legal, and Linguistic Considerations in the Context of School-
                Based Mental Health Services. In C. Clauss-Ehlers, Z. Serpell & M. Weist (Eds.), Handbook of Culturally
                Responsive School Mental Health: Advancing Research, Training, Practice, and Policy (pp.135-146). New
                York, NY: Springer.
       Robila, M. & Akinsulure-Smith, A,M. (2012). Psychological ethics and immigration. In M.M. Leach, M.J.
                Stevens, A. Ferrero, Y. Korkut, & G. Lindsay (Eds.). The Oxford Handbook ofInternational
                                                                                                                               Ii
               Psychological Ethics. New York, NY Oxford University Press (pp 191-200).
       Akinsulure--Smith, A.M. (2007). Use oflnterpreters with Survivors of Torture, War, and Refugee Trauma. In
                Smith, H.E., Keller, A.S., & Lhewa, D.W. (Eds.). " ... Like a Refugee camp on First Avenue." Insights and
               Experiences from the Bellevue/NYU Program for Survivors of Torture. The Bellevue/NYU Program for
                                                                                                                               I
                                                                                                                               i:
                                                                                                                               ,!.;


                Survivors of Torture, New York (pp 82-105).
       Porterfield, K. & Akinsulure-Smith, A.M. (2007). Therapeutic Work with Children and Families. In Smith, H.E.,           I
                                                                                                                               "'
                Keller, A.S., & Lhewa, D.W. (Eds.). " ...Like a Refugee camp on First Avenue." Insights and Experiences
               from the Bellevue/NYU Program for Survivors of Torture. The Bellevue/NYU Program for Survivors of
               Torture, New York (pp 299-336).
                                                                                                                               I
                                                                                                                               ~
                                                                                                                               I
                                                                                                                               ~
                                                                                                                               I
                                                                                                                               I
                                                                                                                               01

                                                                                                                               I
                                                                                                                               I
                                                                                                                               ~
~-------~---~-,------------------~---------                                                                                    i
        Case 1:13-cr-00109-BMC
                    Case 20-1477,Document
                                 Document66   Filed 04/17/20
                                          2, 05/05/2020,     PagePage41
                                                         2832571, 106 of 133  PageID #: 745
                                                                          of 62


             Adeyinka M. Akinsulure-Smith
             Page6

             Smith, H.E. & Akinsulure-Smith, A.M. (2004). A global perspective on youth outreach. In C.S. Clauss-Ehlers &
                     M.D. Weist (Eds.), Community Planning to Foster Resiliency in Children. New York: Kluwer
                     Academic/Plenum publishers.
             Akinsulure-Smith, A.M. (2003). The black-eye peas group game. In Kaduson, H.G. & Schaefer, C.E. (Eds.), 101
                    Favorile Play Therapy Techniques, Volume Ill, Northvale, NJ: Jason Aronson Inc.
             ADDITIONAL PUBLICATIONS
             American Psychological Association (2010). Resilience and recovery after war: Refugee children andfamilies in
                    the United States. Report ofthe APA Task Force on the Psychosocial Effects of War on Children and
                    Families who are Refugees from Armed Conflict Residing in the United States Washington, DC: American
                    Psychological Association. Retrieved from: http://www.apa.org/pi/families/refugees.aspx (Member of the
                    APA Task Force).
             Akinsulure-Smitb, A.M. (2004). Giving voice to the voiceless: Providing interpretation for survivors of torture,
                    war, and refugee trauma. The Gotham Translator, 6-7.
             Akinsulure-Smith, A.M. (January 1, 2002). African women don't get the blues. Mu Yepe, 1, 4-5.
             Akinsulure-Smith, A.M. & Smith, H. (2002). Mission to Freetown. Mano Vision, 26/27, 12-13.
                                                                                                                                        I!
             Akinsulure-Smith, A.M. (May 10, 2000). Perspective on Sierra Leone; rape and trauma arise from a deal made in              Ii
                    hell; peacekeeping won't do. International peacemaking must show it viability in Africa. Los Angeles
                    Times, Part B; Page 9.
                                                                                                                                        I
             Akinsulure-Smith, A.M. (1997). The Effects ofHIV/AIDS Knowledge, Sexual Self-Efficacy, and Susceptibility on
                    Sexual Risk-Taking Behavior in Sierra Leonean Students ofHigher Education. Unpublished doctoral
                    dissertation, Columbia University.
             Akinsulure, A.M. (1989). Processing Ethnic Stereotypes. Unpublished Senior Honors Thesis, University of
                                                                                                                                      I
                    Western Ontario, Canada.

             PRESENTATIONS                                                                                                            I
                                                                                                                                      I
             Peer reviewed presentations:
             Akinsulure-Smith, A.M., Chu, T., Rasmussen, A., & Roubeni, S. (2013, June). Population Movement Cultural
                     Identity, and Public Health: The Case of West African Immigrants in New York City. Paper presentation at
                     the Global Health and Well-Being the Social Work Response Conference, New York, NY.
             Jeswani, S., Rasmussen, A., Akinsulure-Smith, A.M., & Chu, T. (2013, June). Stressors and Coping Strategies               r.?:·
                     among West African Immigrant Youth. Paper presentation at the 25 th Annual Ethnographic and Qualitative           [
                     Research Conference, Cedarville, OH.
             Betancourt, T.S., Hann, K, Newnham, E.A., Akinsulure-Smith, A.M., & Hansen, N. (2012, November). Design
                       and Evaluation ofa Group Mental Health Intervention for Multi-Symptomatic War-Affected Youth in
                                                                                                                                      l
                       Sierra Leone. Paper presentation at the 28th Annual Meeting of the International Society for Traumatic          tif.!
                       Stress Studies, Los Angeles, CA.               ·
                                                                                                                                       ~::
             Newnham, E.A., Akinsulure-Smith, A.M., Hansen, N. & Betancourt, T.S. (2012, November). A Collaborative
                      Model for Building Capacity in Mental Healthcare: Training and Supervision for the Youth Readiness               I!
                                                                                                                                       l·i
                      Intervention in Sierra Leone. Paper presentation at the 28th Annual Meeting of the International Society
                    · for Traumatic Stress Studies, Los Angeles, CA.       .                                                          I;;,,~
             Akinsulure-Smith, A.M., Chu, T., Keatley, E., & Rasmussen, A., (2012, November). Family Conflict and             .       1.1
                                                                                                                                      f,i
                      Community Support Among West African Refugee Families in New York. Paper presentation at the 28 th
                      Annual Meeting of the International Society for Traumatic Stress Studies, Los Angeles, CA.
             Newnham, E.A., Akinsulure-Smith, A.M., Hansen, N. & Betancourt, T.S. (2012, July). A Collaborative Model
                      for Building Capacity in Mental Healthcare: Training and Supervision for the Youth Readiness
                      Intervention in Sierra Leone. Poster presentation at the.McGill University Advanced Study Institute in
                                                                                                                                     I
                      Cultural Psychiatry, Montreal, Canada.
             Rasmussen, A., Akinsulure~Smith, A.M., Chu, T., & Keatley, E. (2012, May). The place ofpublic health
                     institutions within problem-solving strategies of West African families in New York City. Paper
                     presentation at the 2012 Annual Meeting of the Society for the Study of Psychiatry and Culture, New
                                                                                                                                     IIg;
                                                                                                                                      ~:
                     York, NY.                                                                                                        i
             Rasmussen, A., Chu, T., Keatley, E. & Akinsulure-Smith, A.M. (2011, Jun.). Community resilience and conflict             I
                     among West African migrants to New York City. Paper presented at the 13th Biennial Conference of the
                     Society for Community Research and Action, Chicago, IL.
                                                                                                                                      I
                                                                                                                                      l,I;1i
                                                                                                                                      ~
                                                                                                                                      I
                                                                                                                                       I
                                                                                                                                       I
-----~----    . .   -------                                                                            ------ ------" -~-         ----~I
                                                                                                                                      i;
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage42
                                                 2832571, 107 of 133  PageID #: 746
                                                                  of 62


 Adeyinka M. Akinsulure-Smith
 Page?

 Rasmussen, A., Chu, T., Akinsulure-Smith, A.M. & Keatley, E.(2010, Oct.). The social ecology ofsolving
          family conflict in West African communities in New York. Paper presented at the 9th international
           Conference on Urban Health, New York, NY.
 Akinsulure-Smith, A.M. (2010, July). Female Genital Cutting. Workshop conducted at MAN UP, Young
           Leaders Summit 2010, Johannesburg, South Africa.
 Akinsulure-Smith, A.M. & Smith, H.B. (2010, July). Violence against women around the world Seminar
           conducted at MAN UP, Young Leaders Summit 2010, Johannesburg, South Africa.
 Rasmussen, A., Akinsulure-Smith, A.M., Chu, T. & Keatley, E. (20 I 0, May). Assessingfamily conflict in West
          African immigrant families. In D. Hinton (Chair), Culturally Sensitive Assessment of Psychologically
           Distressed Ethnic and Non-English Speaking Populations. Symposium presented at the 2010 meeting of
          the American Psychiatric Association, New Orleans, LA.
 Akinsulure-Smith, A.M. & Smith, H.E. (2010, April) Rebuilding Community & Family Ties: The use ofgroup
          treatment for Africans Survivors of torture & trauma. Panel Presentation conducted for the 1$t United
          States Conference on African Immigrant Health (USCIAH 2010), Atlanta, GA.
 Akinsulure--Smith, A.M. & Smith, H.E. (2010, April). Nah We Yone - Rebuilding and empowering shattered
          African communities. Panel Presentation conducted for the 1$t United States Conference on African
           Immigrant Health (USCIAH 2010), Atlanta, GA.
                                                                                                                                         t
 Pfister, J., Aubry, T., Akinsulure-Smith, A.M., Bost, S.M., McGee, M. & Travis, T. (2009, November). Re-                                I
          thinking "Therapeutic Culture." Roundtable conducted at American Studies Association Annual
          Convention, Washington, DC.
 Muzacz, A., & Akinsulure-Smith, A. M. (2008, October). Counseling healthy sexuality with ethnic minority and
                                                                                                                                         I
                                                                                                                                         i
          LGBT older adults. Workshop presentation at the State Society on Aging of New York's 36th Annual
          Meeting, Saratoga Springs, NY.
 Porterfield, K., Akinsulure-Smith, A.M., Betancourt, T.S. & Kia-Keating, M. (2009, August). War-'1/ected
                                                                                                                                         I•
                                                                                                                                         j;

          refugee youth in America - Challenges and new directions. Symposium conducted at the 1171
          Annual American Psychological Association Annual Convention, Toronto, Ontario, Canada.
 Muzacz, A. & Akinsulure-Smitb,, A.M. (2009, April). Sexuality and Aging: Practice and Research with Ethnic
          Minority and LGB Adults. Paper presented at the Southeastern Regional Counseling Psychology
          Conference, Athens, GA.
                                                                                                                                         I
                                                                                                                                         •·
                                                                                                                                         I.'

 Muzacz, A. & Akinsulure-Smith, A.M. (2008, October). Counseling Healthy Sexuality with Ethnic Minority and
          LGBT Older Adults. Workshop presented at the State Society on Aging of New York's 36th Annual
                                                                                                                                         l
                                                                                                                                         ~
                                                                                                                                         i:
          Meeting, Saratoga Springs, NY.
 Muzacz, A., & Akinsulure-Smith, A.M. (2008, May). Counseling Older Adults: Implications for Sexual Health.                              Ji
          Poster presented at Pace University's 16th Annual Psychology Conference, New York, NY.
 Annan, J, Betancourt, T, Rasmussen, A, Borisova, I. & Akinsulure-Smith, A.M. (2007, November). War-affected
          women and girls in three African co11jlicts - Wives, mothers, soldiers. Symposium conducted at the
          23 rd Annual Meeting of the International Society for Traumatic Stress Studies, Baltimore, MD.
 Akinsulure-Smith, A.M. & Smith, H.E. (2006, October). Making therapy culturally relevant: Group therapy
          with African survivors of torture and refugee trauma. Workshop conducted at the Institute for the Study
          and Promotion of Race and Culture, Boston College, Chestnut Hill, MA.
 Akinsulure-Smith,A.M. & Smith, H.E. (2006, October). Nah We Yone - It belongs to us. Structured Discussion
          conducted at the Institute for the Study and Promotion of Race and Culture, Boston College, Chestnut
                                                                                                                                         I
          Hill, MA.
 Akinsulure-Smith, A.M., Rogers, J. & Smith, H.E. (2004, November). Nah We Yone, Inc.: Creating hope,
          support and safety out of chaos. Workshop conducted at the 20th Annual Meeting of the International
          Society for Traumatic Stress Studies, New Orleans, LA.
 Akinsulure-Smith, A.M. & Porterfield, K. (2004, November). Two short-term group treatment models for
          war trauma survivors. Workshop conducted at the 20th Annual Meeting of the International Society for
          Traumatic Stress Studies, New Orleans, LA.
 Akinsulure-Smith, A.M., Smith, H.E. & Nguyen, L. (2003, October). Identity and meaning: Psychotherapy with
          survivors of torture. Workshop conducted at the 19th Annual Meeting of the International Society for
          Traumatic Stress Studies, Chicago, II.
                                                                                                                                         ~
                                                                                                                                         oB

                                                                                                                                         I
                                                                                                                                         I
                                                                                                                                         ~


 ·~--.~-----                                                         ======"-                 _-,-,='-'-'"'~=-,..,....,a.=-'.~--·    J
                                                                                                                                    __
                                                                        : : • : :~ : :. ·.•.:- •• ~..... : ,~. '· -:·•• t,


Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage43
                                                 2832571, 108 of 133  PageID #: 747
                                                                  of 62


  Adeyinka M. Akinsulure-Smith
  Page 8

  Akinsulure-Smith, A.M., Smith, H.E., Sesay, S. & Moore, M. (2003, May). Working with African survivors of
           torture and refugee trauma. African Refugees: The Enduring Search for Durable Solutions. Ethiopian
          Community Development Council, Inc. Ninth National Conference, Washington, DC.
  Akinsulure-Smith, A.M., Rogers, J. & Smith, H. E. (2000, February). A challenge to cross-cultural psychology:
           Considerations for psychotherapl with war traumatized African refugees - Is there a place at the table?
           Symposium conducted at the 17 Annual Teachers College Winter Roundtable on Cross-Cultural
           Psychology and Education, Teachers College, Columbia University, New York, NY.
  Akinsulure-Smith, A.M. & Smith, H. E. (1997, February). Africans in America: Cultural and environmental
          considerations for psychotherapy. Families and Environmental Influences in Cross-Cultural Psychology
          and Education. Symposium conducted at the 14th Annual Teachers College Winter Roundtable on
          Cross-Cultural Psychology and Education, Teachers College, Columbia University, New York, NY.
  Carter, R.T., Sicalides, E.I., Lee, D.Y., Ota Wang, V., Akinsulure-Smith, A.M. & Smith, H.B. (1996, February).
          A process model for cultural competence. Workshop conducted at the 13th Annual Teachers College
          Winter Roundtable on Cross-Cultural Psychology and Education, New York, NY.
  Carter, R.T., Akinsulure, A.M., Lee, D.Y., Ota Wang, V., Sicalides, E.I. & Smith, H.B. (1995, August). The
          Evolution ofa training model for racial-cultural competencies. Symposium conducted at the 103 rd
          Annual American Psychological Association Annual Convention, New York, NY.
  Carter, R.T., Clauss, C.S., Akinsulure, A.M. & Smailes, E.M. (1995, August). The status ofcross-cultural
          research in Psychology: Committed or complacent? Poster presented at the 103'd Annual American
          Psychological Association Annual Convention, New York, NY.
  Carter, R.T., Akinsulure, A.M., Lee, D.Y., Ota Wang, V., Sicalides, E.l. & Smith, H.E. (1995, February).A
          model/or training racial-cultural competencies. Workshop conducted at the 12'h Annual Winter
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                               ~


          Roundtable on Cross-Cultural Psychology and Education, Teachers College, Columbia University, New
          York, NY.

 Invited Presentations
 Akinsulure-Smith, A.M. (2014, March). International Hu1J1an Rights, International House, and Me. The
         Women's International Leadership Program and The Davis Peace and Diplomacy Initiative at International
                                                                                                                                                                              I
                                                                                                                                                                              I
         House, New York, NY.
 Betancourt, T. & Akinsulure-Smith, A.M. (2013, July). Mental Health Issues among Former Child Soldiers in
                                                                                                                                                                              Ii
         Sierra Leone: A Longitudinal Perspective. Paper presentation at the 611, Pan Africa PCAF Psychotrauma
         Conference, Kampala, Uganda.
 Figley, K.R., Brancu, M., Akinsulure-Smith, A.M., & Figeley, C. (2013, July). Developing Resilience in Trauma
         Workers, Webinar. APA Division 56 (Trauma) and Early Career Psychologists (ECP) Committee.
                                                                                                                                                                              I
                                                                                                                                                                              ",..
                                                                                                                                                                              I:
 Betancourt, T. & Akinsulure-Smith, A.M. (2013, March). Child Development and Mental Health: Using
         Longitudinal Data to Develop a Youth Readiness Intervention. Paper presentation at the 2nd Annual Mental




                                                                                                                                                                             I
         Health Conference, Freetown, Sierra Leone.
 O'Hara, G., Akinsulure-Smith, A.M. & Porterfield, K. (2012, April). Refugees and Psychosocial Wellbeing.
         Panel discussion conducted for Sth Annual Psychology Day at the United Nations. Human Rights for
         Vulnerable People: Psychological Contributions and the United Nations Perspective, New York, NY.
 Akinsulure-Smith, A.M. (2012, March). Building on community strengths: Using group work to facilitate healing
                                                                                                                                                                              ~~
         in refugee communities. First Annual "It Takes a Community: Optimizing Refugee Resettlement"
         Conference. Franklin & Marshall College, Lancaster, PA.
 Akinsulure-Smith, A.M., Abdi, S. & Miller, C. (2011, July). Refugee health in FY201 l and 2012 challenges and
         innovative strategies. Panel Presentation conducted for Church World Service/fhe Immigration and
         Refugee Program National Conference, New York, NY.
 Akinsulure-Smitb, A.M. (201 l, March). Sexual Violence as a Tool of Torture and Weapon during Conflict,
         Webinar - http://gulfcoastiewishfamilyandcommunityservices.org/refugee/2011/04/15/sexual-violence-by-
         dr-akinsulure-smith-webinar/                                                                       ·
 Akinsulure-Smith, A.M., Constantino, G, Javier, R., Suzuki, L. & Wilkinson, L. & Clauss-Ehlers, C.S. (2010,
         April). Promoting social justice and positive mental health in educational settings. Panel Presentation
         Sponsored by NYSPA's Division of Culture. Race, and Ethnicity, New York, NY.
                                                                                                                                                                              I
                                                                                                                                                                              I
                                                                                                                                                                              ~
                                                                                                                                                                              I
                                                                                                                                                                              ~
                                                                                                                                                                              II
                                                                                                                                                                              ~
"~ -,--~,--,•.~---~=-                                                                                                        ·~----~c.-==-=-==---"==--,.....,.,e=,-=~ -,c.-==--~
......... , ... : ..... •, .; .. ·.•:.·:•:• ..._.._.
                        ':--. ....... '" .·, '.- .. :. ·.'' '.\.: .•.. :... \ .. :.,. .:.,. :.
                                                       \       •.

             Case 1:13-cr-00109-BMC
                           Case 20-1477,Document                    Document66                     Filed 04/17/20
                                                                                               2, 05/05/2020,     PagePage44
                                                                                                              2832571, 109 of 133  PageID #: 748
                                                                                                                               of 62


                     Adeyinka M. Akinsulure-Smith
                      Page9

                     Soysa, C., Saunders, A. & Akinsulure-Smith, A.M. (2010, March). Women's health and mental health in
                             times ofcrisis: War, natural disasters, epidemics. Panel Discussion conducted for The 54rdSession of
                            the Commission on the Status of Women Parallel Event, Sponsored by the American Psychological
                            Association (APA); the NGO Committee on HIV/AIDS; the NGO Committee on the Family, New York,
                            NY.
                     Akinsulure-Smith, A.M. (2009, April). The war on women: Gender based violence in armed coriflict,
                            2009 Women's Resource Center and Women's Studies Guest Lecture, College of Staten Island,
                            the City University ofNew York, NY.
                     Akinsulure-Smith, A.M. (2008, April). Caught in the crossfire -Violence against women during armed
                            conflict, 2008 Women and Gender Guest Lecture, University of Maine at Farmington,
                            Farmington, ME.
                     Akinsulure-Smith, A.M. (2008, April). Responding to the tragedy ofwar: The Nah We Yone Story.
                            Invited guest lecture, 2008 Culture and Diversity Program, University of Maine at Fannington,
                            Farmington, ME.
                     Akinsulure-Smitb, A.M. (2008, March). Women and genocide: The use of sexual violence against
                                                                                                                                                       II
                            women as a tool of genocide during armed conflict. Invited guest lecture, 2008 Women and                                   i~
                                                                                                                                                       j
                                             Genocide Lecture, Center for Holocaust/Gender Study & Women's Studies Program, Drew
                             University, Madison, N.J.
                   Mattis, J.S., Akinsulure-Smith, A.M., Mahoney, A.M. & Fullilove, R. (2008, February). Demographic profiles.
                             Panel Discussion conducted for The 3rd Annual Conference on the Health of the African Diaspora: Mental
                                                                                                                                                      I~
                                                                                                                                                       ~
                             Health, New York University School of Medicine and Bellevue Hospital Center, New York, NY.                               !I
                   Akinsulure-Smitb, A.M. (2007, December). Refugee women and violence. Workshop conducted at Episcopal
                             Migration Ministries/ Program for Survivors of Torture Refugee Mental Health Training
                             Atlanta, GA.
                   Akinsulure-Smith, A.M. (2007, December). Responding to refugee children and their families. Workshop
                             conducted at Episcopal Migration Ministries/ Program for Survivors of Torture Refugee Mental Health
                             Training Atlanta, GA.                                                           ·
                   Kodindo, G., Akinsulure-Smith, A.M., Hein, K. & Askew, G. (2007, December). Promoting health and human
                             rights ofwomen and children. Panel Discussion conducted for Profiles in Courage: Health and Human
                                                                                                                                                      II
                                                                                                                                                       ~



                             Rights in Action. Center for Health and Human Rights: New York University School of Medicine, New
                             York, NY.
                   Akinsulure-Smith, A.M. (2007, June). Therapeutic responses to displaced African female survivors ofsexual
                                                                                                                                                      I
                                                                                                                                                      J;
                             violence. Workshop conducted at Wa:r, Torture and Tettor: The Role of Psychology. FerkaufGraduate
                             School of Psyhcology. Yeshiva University, New York, NY.                                                                  f:

                                                                                                                                                      I
                   Myerfeld, J., Green, J. & Akinsulure-Smith, A.M. (2007, April). Torture and the body. Panel Discussion
                             conducted for Rutgers University's Human Rights Panel Series, New Brunswick, NJ.
                   Otto, J., Rone, J., & Akinsulure-Smitb, A.M. (2006, March). Between two fires: Torture and displacement in
                            Northern Unganda. Panel Discussion conducted for WITNESS, United Nations Plaza, New York, NY.
                   Akinsulure-Smith, A.M., Kante, A., Traore, T. & Gogo, M. (2005, August). A discussion on social relationships



                                                                                                                                                        I
                            and (X)ual politics for the African woman. A Day of A.W .E. African Women's Empowerment. Panel
                            Discussion conducted for Sanctuary for Families, New York, NY.
                   Waruzi, B.T., Brown, .C.J., Akinsulure-Smith, A.M., Dicker, R. & Agborsangaya. P. (2005, April). Female child
                            soldiers in the DR of Congo. Panel Discussion conducted for Citizens for Global Solutions, Woodrow
                            Wilson Center, Washington, DC.
                   Clauss-Ehlers, C.S., Wong, G., Camacho-Gringerich, A., Javier, R., Smith, H, Akinsulure-Smith, A.M. &




                                                                                                                                                        I
                            Mathur, S.J. (2005, March). Community Planning to foster resilience in children. Workshop sponsored
                            by the Division of Culture, Race & Ethnicity of the New York State Psychological Association, conducted
                            at Columbia University, Teachers College, New York, NY.
                   Akinsulur.e-Smith, A.M. & Smith, H.E. (2005, March). Overview oftorture and its consequences, secondary
                            trauma, and working with interpreters. Workshops conducted at the 2005 New Staff Institute, Center for                    .,,,
                                                                                                                                                      ti
                            Victims of Torture, Minneapolis, Ml.                                                                                      [
                   Akinsulnre-Smith, A.M. & Smith, H.E. (2004, December). Therapeutic work with African survivors ofwar and                           f
                                                                                                                                                      ~
                            trauma. Brown Bag Workshop conducted at The Institute of African Studies, School of International and                     ""
                                                                                                                                                      ~
                            Public Affairs, Columbia University, New York, NY.




                  -"'-~-~-~---------------~~~----                                                                                                  _ _ _I
  •   O   O •   •   O   •   O   O   O   O   O   O   O   O   O •   •   O •   O   •• 0   •'•   0   ~   ·•   \   •••--• ••••••   00:   O   •   t ..   •--·•--•••--••=••=••••••• \ ••• '• .• .. : :. ,•,:, •.\.•.=•••: ••••--••"   0   .. : . . , \ . :.   ~   ._::,•.:;   ~   ~-   ~   : . •-:..   .: .:~ : •   . -••   :,   o:   00 :   •• :   ~ . : . : •o'M o ; .   o   ••   _ ; _ . : . :• • . : ••   :.-•=••.: ,,:..   OMO~HO~HOMOOOOO••..:-••o: ••--MOoOH.:...:..:M




            Case 20-1477,Document
Case 1:13-cr-00109-BMC   Document66
                                  2, 05/05/2020, 2832571,
                                      Filed 04/17/20 PagePage45   of 62
                                                          110 of 133  PageID #: 749


  Adeyinka M. Akinsulure-Smith
  Page 10

 Akinsulure-Smitb, A.M. & Smith, H.B. (2004, October). Human rights advocacy: Stress and renewal.
          Workshop conducted for The Hwnan Rights Advocate Program, School oflnternational and Public
          Affairs, Columbia University, New York, NY.
 Akinsulure-Smith, A.M. (2004, June). Speaking the unspeakable: Interpreting/or survivors oftorture, war, and
          refugee trauma. Global Security: Implications for Translation and Interpretation. Presentation at the 2nd
          International Translation Conference sponsored by NYU School of Continuing and Professional
          Studies' Center for Foreign Languages and Translation, New York, NY.
 Akinsulure-Smith, A.M. & Smith, H.B. (2003, November). Working with survivors oftorture and refugee
          trawna. International Center, New York, NY.
 Akinsulure-Smith, A.M. (2003, September). Assessing the credibility ofSierra Leonean trauma survivors.
          Workshop conducted for the New York Asylum Office, the Bureau of Citizenship and Immigration
          Services of the Department of Homeland Security, Rosedale, NY.
 Akinsulure-Smitb, A.M. (2003, May). Women and trauma: A global perspective. Treating Women: Facilitating
          Cultural Connection. Princeton House Women's Program. Keynote Speech at the Spring Conference
          2003, Mt. Laurel, NJ.
 Akinsulure-Smith, A.M. (2003, April). Working in the climate of war: Being compassionate in the face of                                                                                                                                                                                                                                                                                                                                                             I
         hostility. All Sides of Working in the Time of HIV and AIDS, Annual Conference of the Terry K.,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
         Watanabe Volunteer Center& GMHC Action, New York, NY.
 Akinsulure-Smitb, A.M. & Porterfield, K. (2003, April). Responding to disasters: Mental health assessment and
         self-care. Grand Rounds conducted for the Department of Social Work and Home Care Services, Beth
         Israel Hospital Center, New York, NY.
 Akinsulure-Smith, A.M. & Rogers, J. (2002, October). Operation Fine Girl: The abuse ofwomen in war-torn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !


         Sierra Leone. Discussion conducted for the Barnard Forum on Migration, Barnard College, Columbia
         University, New York, NY.
 Akinsulure-Smith, A.M. (2001, May). What is psychotherapy? Workshop conducted for African Refugee
         Women at the International Institute of New Jersey, Cross-Cultural Counseling Center, Jersey City, NJ.
 Akinsulure-Smith, A.M. (200 I May). SierraLeonean women: The scars ofwar. Healing the Pain: Multicultural
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    I~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
         Responses to Violence Against Women, Annual Conference of the International Society of Traumatic
         Studies, Inc., New York Chapter, Fordham University, New York, NY.
 Akinsulure-Smith, A.M. (2001, April). Interviewing survivors ofwar-related sexual violence. Workshop                                                                                                                                                                                                                                                                                                                                                                ti
         conducted for Witness. Lawyers Committee for Human Rights, New York, NY.                                                                                                                                                                                                                                                                                                                                                                                    •!·
 Akinsulure-Smith, A.M., Rogers, J. & Smith, H.E. (2001, April). Impact ofwars in Africa: Case ofSierra
         Leone. School of Social Work. International Social Welfare Caucus, Columbia University, New York, NY.                                                                                                                                                                                                                                                                                                                                                       I.
 Shinn, B., Evans-Tranumn, S., McAshan, J., Fatima, C., Akinsulure-Smith, A.M. & Beckman, D. (2000,                                                                                                                                                                                                                                                                                                                                                                  i.
         October). Poverty Unveiled· A Panel Discussion. Invited panelist at Women's Missionary Society,                                                                                                                                                                                                                                                                                                                                                             I.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i
         Aftican Methodist Episcopal Church: Mobilizing Against Poverty- A Clarion Call - Connect, Act,
         Respond, Experience - Care. I2th Annual NGO Conference, United Nations Headquarters, New York, NY.
 Akinsulure-Smith, A.M. (2000, October). Issues ofreproductive health/or refugee women. The Changing
         Face of Resettlement. Church World Service/Episcopal Migration Ministry Joint National Conference,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    II".;·,
         Austin, TX.
 Akinsulure-Smitb, A.M. & Smith, H. (2000, October). Challenges ofbeing a caseworker. The Changing Face of                                                                                                                                                                                                                                                                                                                                                           ~
         Resettlement. Church World Service/Episcopal Migration Ministry Joint National Conference, Austin, TX.                                                                                                                                                                                                                                                                                                                                                     I
 Akinsulure-Smith, A.M. (2000, October). Adjustment issues in refugee children. The Changing Face of                                                                                                                                                                                                                                                                                                                                                                11
         Resettlement. Church World Service/Episcopal Migration Ministry Joint National Conference, Austin, TX.
 Akinsulure-Smith, A.M. (2000, September). Considerations for psychotherapy with war and torture survivors.
         Invited lecture given at the Pre-Doctoral Psychology. Internship Program, New York Psychiatric Institute,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    If'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,111
         New York, NY.
 Akinsulure-Smith, A.M. & de Jong, K. (2000, September). Refugee trauma: From Sierra Leone to New York.
         Doctors Without Borders/Medcines Sans Frontieres (MSF) Special Event -A Refugee Camp in the Heart                                                                                                                                                                                                                                                                                                                                                          I
         of the City, New York, NY.
 Akinsulure-Smith, A.M. (2000, August), The Sierra Leonean civil War. Invited presentation given at the
         International Institute of New Jersey, Cross-Cultural Com1seling Center, Jersey City, NJ.                                                                                                                                                                                                                                                                                                                                                                 I,~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I     !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    l     a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~
.,.: .. .. ' .'
  '•                       : ... ' .. : ... :, : ... '. ~ : : .·. : ' ' ... '· ..... ·.. ·. : . : :. '· . .,_ . :~                        ... :...:...:....:.... :.
            Case   1:13-cr-00109-BMC
                          Case 20-1477,Document
                                       Document66   Filed 04/17/20
                                                2, 05/05/2020,     PagePage46
                                                               2832571, 111 of 133  PageID #: 750
                                                                                of 62


          Adeyinka M. Akinsulure-Smith
          Page 11

         Akinsulure-Smith, A.M. (2000, August). Physical and mental health consequences ofthe Sierra Leone civil
                 war on women: Where do we go from eere? Perspectives of Sierra Leoneans in the New Millennium.
                 First Annual Conference of the National Organization of Sierra Leoneans in North America, Atlanta, GA.
         Akinsulure-Smith, A.M., Engo-Tjega, R.B., Taylor, B. &Zemele, P. (2000, August). Solidarity with Africa: A
                 call for more action. African Women and HIV/AIDS. Workshop conducted at 53 rd Annual DPI/NGO
                 Conference. Global Solidarity: The Way to Peace and International Cooperation. United Nations
                 Headquarters, New York, NY.
         Akinsulure-Smith, A.M. (2000, June). Mental health consequences ofsexual violence during the nine-year
                 civil war in Sierra Leone. Invited presentation given at the Annual Conference of the National
                 Organization of Sierra Leoneans in North America, Atlanta, GA.
         Akinsulure-Smith, A.M. & Eyega, Z. (2000, June). Reproductive health and rights for African immigrants and
                 refugee women: Strategies for community empowerment. Workshop conducted at Focus on Women's
                 Health Around the World in Support of the Beijing Platform for Action, Hunter College, New York, NY.
         AkinsuJure•Smith, A.M. & Impalli, E. (2000, March). Considerations for working with interpreters. Workshop
                 conducted at Conference on Refugee Resettlement: Therapeutic Factors and Interventions, New York
             . University Medical School, Bellevue Hospital, New York, NY.
         Akinsulure-Smith, A.M. & Burke, P. (2000, February). What women bring backfrom their sojourns in academia                                                                                   I
                 in the U.S.: Experiences of international professional women. Invited presentation given at NAFSA:
                 Association oflnternational Educators, Women's Right to Education: Building Global Leadership for the                                                                              I
                 21 st Century, United Nations, New York, NY.
         Akinsulure-Smith, A.M. & Smith, H.E. (1999, November). Sierra Leone: What are the healtWhuman rights
                 concerns in Sierra Leone? Why did the situation in Sierra Leone receive such little attention? Invited
                                                                                                                                                                                                    Ij


                 Lecture given for Course STC 398: Health and Human Rights in the World Community, Princeton
                 University, Princeton, NJ.
         Akinsulure-Smith, A.M., Rogers, J. & Smith, H.B. (1999, June). Refugee children traumatized by war.
                                                                                                                                                                                                    I
                 Children in Limbo. Symposium conducted at the Fifteenth Annual Manhattan Child and Adolescent
                 Services Committee Conference, Fordham University, New York, NY.
         Akinsulure-Smith, A.M. (1998, May). Overview ofthe Wechsler Adult Intelligent Scale Ill. Invited lecture given
                 at the Pre-Doctoral Psychology Internship Program, Kings County Hospital Center, Brooklyn, New York.
         Akinsulure-Smith, A.M. & Smith, H.E. (I 998, April). Recognizing, assessing and responding to suicidal risk
                factors in sdolescents. Invited lecture given at ASP IRA of New York, Inc., New York, NY.
                                                                                                                                                                                                    Ii
         Akinsulure--Smith, A.M., Smith, H.E. & Van Harte, E. (1997, April). Psychotherapy with Africans in America.
                 Symposium conducted at the Perspectives on Black Psychology: Past, Present, and Future, Pace
                University, New York, NY.                                                                                                                                                           f
                                                                                                                                                                                                    ~


         Akinsulure--Smith, A.M. (1996, October). Clinical issues for consideration in working with African populations.



                                                                                                                                                                                                   I
                Invited lecture given at the Pre-Doctoral Psychology Internship Program, Kings County Hospital Center,
                Brooklyn, NY.
         Akinsulure-Smith, A.M. & Smith, H.B. (1996, March). Each child has a gift. Workshop presented at the
                Champions Academics & Sports Club, New York Junior Tennis League Parent Workshops, Brooklyn
                Public Schools, Brooklyn, NY.                                                                                                                                                       f
         Akinsulure-Smith, A.M. (l 996, January). Working with African populations. Invited lecture given at the Pre-
                Doctoral Psychology Internship Program, Kings County Hospital Center, Brooklyn, NY.



                                                                                                                                                                                                   I11



                                                                                                                                                                                                   I"'I
                                                                                                                                                                                                    I
                                                                                                                                                                                                    II
                                                                                                                     ----~------~-,--,-                               ===--~=--=-=,s.~--   ,~--,--~-J
                                                : .... ·... ·..... ·, ....·.· .·. ·.· .. ·... . ·.:. •...... ".' ... · .... ·.:...·....
Case 1:13-cr-00109-BMC
            Case 20-1477,Document
                         Document66   Filed 04/17/20
                                  2, 05/05/2020,     PagePage47
                                                 2832571, 112 of 133  PageID #: 751
                                                                  of 62


  Adeyinka M. Akinsulure-Smith
  Page 12

  PROFESSIONAL ACTMTIES
  3/10- Present EXPERT WITNESSAND LEGAL CONSULTATION
                *Retained by Trial Chamber III {"the Chamber") to serve as a joint expert on gender
                 crime and Post Traumatic Stress Disorder ("PTSD") for all parties and participants in
                 the case of the Prosecutor v. Jean-Pierre Bemba Gombo (case number ICC-01/05-
                 0 I/08) before the International Criminal Court (ICC).
                *Provided expert testimony on gender crime and Posttraumatic Stress Disorder to plaintiffs
                 and defendants in the case
                *Completed report was submitted to the court for distribution to prosecutor and defendant in
                 the trial
                *Evaluated and documented the psychological trauma suffered by survivors of gender crimes
                 in Central African Republic during the armed conflict from October-November 2002

  8/08-12/10    AMERICAN PSYCHOLOGICAL ASSOCIATION TASK FORCE ON THE
                PSYCHOLOGICAL EFFECT OF WAR ON CHILDREN AND FAMILIES WHO ARE                                                                  ;
                REFUGEES FROM ARMED CONFLICTS RESIDING IN THE UNITED STATES
                (PEWCF)
                *Appointed to a task force created to assist psychologist in the U.S. to meet the challenges of
                 working with children and families who are refugees from armed conflicts residing in the U.S.
                *Review the research on the psychosocial effects of war on children and families
                *Identify areas of needed culturally and developmentally appropriate research
                *Develop recommendations for culturally and developmentally appropriate practice and programs

 5/97-7/10     NAH WE YONE, (NWY) Inc., New York, New York
               Chairperson of the Board of Directors and Co-Founder:



                                                                                                                                            I
               *Co-founded voluntary, non-profit group that assists displaced and traumatized Africans with their
                adjustment within the New York City metropolitan area
               *Oversee all aspects NWY's programs, including, effective coordination of the board, staff and
                volunteers; establishment and implementation of programs; and evaluations                                                    ..
               *Provide clinical services to NWYs clients, including psychological evaluations and psychotherapy
               *Evaluate individuals to verify their claim of Sierra Leonean nationality for asylum



                                                                                                                                            I
                hearings in New York and New Jersey
               *Conduct jnformation and training sessions on the needs of displaced and traumatized Africans for
                local and national organizations
               *Develop funding proposals and ensure that funder required controls are carried out
                                                                                                                                            ~l
                                                                                                                                            [~
 1/01-2/01     PHYSICIANS FOR HUMAN RIGHTS, Boston, Massachusetts & UNITED NATIONS
               MISSION IN SIERRA LEONE, HUMAN RIGHTS DIVISION, Sierra Leone
                                                                                                                                            1;
               Human Rights Investigation in Sierra Leone
               *Participated in a month long quantitative study of women's health and human rights in Sierra Leone
               *Participated in meetings with local and international Non Governmental Organizations to gather
                                                                                                                                            I
                                                                                                                                            If{,~
                infonnation about available mental health services in Sierra Leone
               *Trained and supervised local research staff, and provided counseling                                                        Ii
               *Participated in survey instrument development and translation into Krio
               *Prepared reports of the mission to assist in an advocacy campaign in the United States                                      i
                                                                                                                                            f;
 9/99-9/00     AFRICAN SERVICES COMMITTEE, New York, New York                                                                               ll
               African Community Prevention Campaign
               *Provided HfV/STD!fB education, prevention and care workshops as well as counseling and
                referrals to African immigrant and refugee communities
                                                                                                                                            I
                                                                                                                                            i(
               *Promoted HIV /STDffB prevention and care on African community radio stations                                                11
                                                                                                                                            ~




                                                                                                                                            I
                                                                                                                                          -- I
~            . . .. ' . ·... ·...... ·.. . . . . . ........ ,. . ·.. ' . . . . . . . . ..... : . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . ,.
    ... , . '• .... ,.   •                               :
          Case 1:13-cr-00109-BMC       Case 20-1477,Document                Document66                    Filed 04/17/20
                                                                                                 2, 05/05/2020,                   2832571, PagePage48     113 of 133  PageID #: 752
                                                                                                                                                                  of 62


                    Adeyinka M. Akinsulure-Smith
                    Page 13

                    3/00              PHYSICIANS FOR HUMAN RIGHTS, Boston, Massachusetts
                                      Human Rights Investigation in Sierra Leone
                                      *Participated in a two-week humanitarian mission to Sierra Leone
                                      *Conducted preliminary research on the extent and impact of sexual violence during the war
                                       by interviewing women, young girls, child soldiers and other casualties of the war
                                      *Facilitated and participated in meetings with local and international Non Governmental
                                       Organizations to gather information about the extent and type of the trauma
                                      *Prepared reports regarding the mission to assist in a public awareness campaign in the United
                                       States

                   PROFESSIONAL MEMBERSHIPS
                   1998-Present American Counseling Assocjation
                                         Division - Association for Multicultural Counseling and Development (AMCD)
                                         Division-Association for Specialists in Group Work (ASGW)
                   1998-Present New York State Psychological Association
                                                                                                                                                                                                                 'i
                                                                                                                                                                                                                 i
                   1997-Present International Association for Play Therapy, Inc. & New York Association for Play Therapy                                                                                         I
                                                                                                                                                                                                               II
                   1995-Present American Psychological Association
                                         Division 17 - Counseling Psychology
                                         Division 35 - Psychology of Women
                                         Division 45 - Society for the Psychological Study of Ethnic Minority Issues
                                         Division 49 - Group Psychology and Group Psychotherapy
                                                                                                                                                                                                                II-
                  RESEARCH GRANTS AND CONTRACTS:                                                                                                                                                                 ~
                                                                                                                                                                                                                !
                  2014-2015

                  Spring 2013
                                     Exploring Factors that Hinder and Help Women's Wellness in Post-Conflict Sierra Leone
                                     Fulbright Africa Regional Research Program Award, PI
                                     Female Genital Cutting and West African Immigrants: Current Attitudes, Beliefs and Practice
                                                                                                                                                                                                               Ii
                                     Professional Staff Congress - City University of New York (PSC-CUNY) Award #

                                                                                                                                                                                                               ;
                                                                                                                                                                                                                ~

                                     66771-00 44, PI
                  2008-2013          HIV knowledge, risk and protective factors among West African forced migrants in New York City.
                                     National Institute of Mental Health (NIMH) Fellow, Minority Research in IIlV Intervention: Skills

                  Spring 2011
                                     for the Community (RHISC) (NIMH, R25MH083602), PI
                                     HIV knowledge, risk and protective factors among West African forced migrants in New York City.
                                     Professional Staff Congress - City University of New York (PSC-CUNY) Award #                                                                                             I
                                                                                                                                                                                                              II
                                     64459-0042, PI
                  Spring 2010        An Interdisciplinary Approach to Developing and Testing Evidence-based Mental Health
                                     Interventions for War Affected Youth in Sierra Leone. Harvard Catalyst Pilot Grant, Co-PI
                  Fall 2010          The Colin Powell Center for Policy Studies Community Based Research Grant, The City'
                                     College of New York, Pl
                  Spring2008         Responding to Vicarious Trauma: A Survey of Torture Treatment Programs in the United States
                                     Professional Staff Congress - City University of New York (PSC-CUNY) Award #
                                     61253-0039, PI

                 Research grants under review:
                                 *Social Networks and Health Among West African Refugees. National Institute of Health (NIH),
                                  Research Project Grant (Parent RO 1), Co-PI
                                 *FGC and West African Immigrants: Current Attitudes, Beliefs and Practices. National Institute of
                                  Health (NIH),Support of Competitive Research Program (SCORE), PI
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I""
                                                                                                                                                                                                              I
                 REVIEW PANELS
                                                                                                                                                                                                              I
                                                                                                                                                                                                              I
                 Ad hoc Reviewer                Psychological Trauma: Theory, Research, Practice and Policy                                                                                                   i
                 January 2012-2015              Journal ofMulticultural Counseling and Development                                                                                                            ~

                 Summer2006                     Critical Half                                                                                                                                                 .,i11'
                                                                                                                                                                                                              .,I
                                                                                                                                                                                                              il
                                                                                                                                                                                                              ii1
                                                                                                                                                                                                              I~
                                                                                                                                                                                                              ~
                                                                                                                              ·s~,ot;s_.,..~=~~----=-'-'.="'°"----=c,=b.·.S..c==--~------•   =·=   =•==-~-
                                                                                                                                                                                                              ~
                                                                                                                                                                                                             -~
      Case 1:13-cr-00109-BMC
                  Case 20-1477,Document
                               Document66   Filed 04/17/20
                                        2, 05/05/2020,     PagePage49
                                                       2832571, 114 of 133  PageID #: 753
                                                                        of 62




                                                                 .a.
                                                                 UNJTEDSTJJ.TES
                                                                l'OSrA.LSERVICEt»




                ~
                             ~
                                                                       1000
<>82814-0~3<>      (!_(,e;)L uf .. /-
       United States o·      .
       Judge John Gl eeson
                        1str1ct Court
       225 Cadman Plaza East
       Brooklyn NY 11201
                          Case 1:13-cr-00109-BMC
                                      Case 20-1477,Document
                                                   Document66   Filed 04/17/20
                                                            2, 05/05/2020,     PagePage50
                                                                           2832571, 115 of 133  PageID #: 754
                                                                                            of 62
CLERK OF U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
     225 CADMAN PLAZA EAST
      BROOKLYN, NY      11201

         OFFICIAL BUSINESS
    PENALTY FOR PRIVATe>'USE $300




                                                            J4---tkr c ie , , t (s a i+'i e___e__
                                                     lJnifC?d ·s111tes Cou(+ o~· IJ 1t.:µ?o
                                                                          for       tt~ Sero"Cl Clvc u,f-
                                                                                                C.
                                                                     t-f D      Folel           ci)LOfC

                                                               New             ycYr        I     N"-1 !Ct_,'-~~ '
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 1 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage51  of 62
                                                                     116 of 133  PageID #: 755



                          Query    Reports    Utilities   Help   What's New     Log Out

                                                                                             CLOSED

                                U.S. District Court
                      Eastern District of New York (Brooklyn)
                CRIMINAL DOCKET FOR CASE #: 1:13-cr-00109-JG-1


Case title: USA v. Babafemi                                 Date Filed: 02/21/2013
                                                            Date Terminated: 08/17/2015

Assigned to: Judge John Gleeson

Defendant (1)
Lawal Olaniyi Babafemi                       represented by Lisa Hoyes
TERMINATED: 08/17/2015                                      Federal Defenders of New York
also known as                                               One Pierrepont Plaza, 16th Floor
Abdullah                                                    Brooklyn, NY 11201
TERMINATED: 08/17/2015                                      718-330-1253
also known as                                               Fax: 718-855-0760
Ayatollah Mustapha                                          Email: lisa_hoyes@fd.org
TERMINATED: 08/17/2015                                      LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment

                                                             Chase A. Scolnick
                                                             Federal Defenders of New York, Inc.
                                                             One Pierrepont Plaza
                                                             16th Floor
                                                             Brooklyn, NY 11201
                                                             (718)330-1213
                                                             Fax: (718)855-0760
                                                             Email: chase_scolnick@fd.org
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Public Defender or
                                                             Community Defender Appointment

Pending Counts                                               Disposition

                                                             Dft to be imprisoned for a term of 15
                                                             years on Count One and 7 years on
                                                             Count Two to run consecutively on
                                                             each count, totaling 22 years of
                                                             incarceration. It is the court's
PROVIDING MATERIAL SUPPORT                                   understanding that the dft will be given
OR RESOURCES TO TERRORISTS                                   credit for time served since August 19,



https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                       5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 2 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage52  of 62
                                                                     117 of 133  PageID #: 756


(1)                                                        2011 in Nigeria. The court recommends
                                                           to the bureau of prisons for
                                                           incarceration at an FCI that is at the
                                                           most minimal level as deemed
                                                           appropriate by the bureau of prisons.
                                                           No term of supervised release. Special
                                                           Assessment of $200.00.
                                                           Dft to be imprisoned for a term of 15
                                                           years on Count One and 7 years on
                                                           Count Two to run consecutively on
                                                           each count, totaling 22 years of
                                                           incarceration. It is the court's
                                                           understanding that the dft will be given
PROVIDING MATERIAL SUPPORT
                                                           credit for time served since August 19,
OR RESOURCES TO TERRORISTS
                                                           2011 in Nigeria. The court recommends
(2)
                                                           to the bureau of prisons for
                                                           incarceration at an FCI that is at the
                                                           most minimal level as deemed
                                                           appropriate by the bureau of prisons.
                                                           No term of supervised release. Special
                                                           Assessment of $200.00.
VIOLENT
                                                           All open counts dismissed on the
CRIME/DRUGS/MACHINE GUN
                                                           motion of the U.S.
(3)
CONSPIRACY TO USE FIREARMS                                 All open counts dismissed on the
(4)                                                        motion of the U.S.

Highest Offense Level (Opening)
Felony

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None


Plaintiff
USA                                         represented by Hilary Ley Jager
                                                           United States Attorneys Office
                                                           271 Cadman Plaza East
                                                           Brooklyn, NY 11201




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                     5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 3 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage53  of 62
                                                                     118 of 133  PageID #: 757


                                                             (718)254-6248
                                                             Fax: (718)254-6320
                                                             Email: hilary.jager@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             William M. Narus
                                                             U.S. Department of Justice
                                                             Counterterrorism Section
                                                             950 Pennsylvania Avenue, N.W.
                                                             Washington, DC 20530
                                                             202-307-0789
                                                             Fax: 202-514-8714
                                                             Email: william.narus@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Zainab Ahmad
                                                             United States Attorneys Office
                                                             for the Eastern District of New York
                                                             271 Cadman Plaza East
                                                             Brooklyn, NY 11201
                                                             (718)254-6522
                                                             Fax: (718)254-6076
                                                             Email: zainab.ahmad@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text
 02/21/2013       1 SEALED INDICTMENT as to Lawal Olaniyi Babafemi (1) count(s) 1-2, 3, 4.
                    (Attachments: # 1 SEALED COVER SHEET) (Piper, Francine) (Additional
                    attachment(s) added on 2/21/2013: # 2 Criminal Information Sheet) (Piper,
                    Francine). (Entered: 02/21/2013)
 02/21/2013       4 ORDER FOR ISSUANCE OF Arrest WARRANT as to Lawal Olaniyi
                    Babafemi. Ordered by Magistrate Judge Viktor V. Pohorelsky on 2/21/2013.
                    (Marziliano, August) (Entered: 03/14/2013)
 02/27/2013       2 NOTICE OF ATTORNEY APPEARANCE Hilary Ley Jager appearing for
                    USA. (Marziliano, August) (Entered: 02/27/2013)
 02/27/2013       3 LIMITED Order to Unseal Document as to Lawal Olaniyi Babafemi. 1
                    Indictment (Sealed). Ordered by Magistrate Judge Viktor V. Pohorelsky on
                    2/21/2013. (Marziliano, August) (Main Document 3 replaced on 2/27/2013)
                    (Marziliano, August). (Entered: 02/27/2013)
 03/12/2013       5 LIMITED UNSEALING ORDER as to Lawal Olaniyi Babafemi, the
                    information previously ordered sealed may be unsealed for the limited purpose
                    of disseminating the information to relevant U.S., foreign, or intergovernmental
                    authorities.. Ordered by Magistrate Judge Lois Bloom on 3/12/2013.




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                      5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 4 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage54  of 62
                                                                     119 of 133  PageID #: 758


                     (Attachments: # 1 Application, # 2 Sealing Cover Sheet) (Piper, Francine)
                     (Entered: 03/14/2013)
 08/28/2013       6 Order to Unseal Indictment and Arrest Warrant as to Lawal Olaniyi Babafemi..
                    Ordered by Magistrate Judge Vera M. Scanlon on 8/27/2013. (Piper, Francine)
                    (Entered: 08/29/2013)
 09/27/2013     11 Minute Entry for proceedings held before Judge John Gleeson:Arraignment as
                   to Lawal Olaniyi Babafemi (1) Count 1-2,3,4 held on 9/27/2013, Initial
                   Appearance as to Lawal Olaniyi Babafemi held on 9/27/2013, Status
                   Conference as to Lawal Olaniyi Babafemi held on 9/27/2013, Plea entered by
                   Lawal Olaniyi Babafemi (1) Count 1-2,3,4. by Lawal Olaniyi Babafemi Not
                   Guilty to all counts. Order of Speedy Trial entered, Code XT, Start 9/27/13 -
                   Stop 10/30/13. Order of Detention pending trial entered. The parties are
                   beginning discover and negotiations. The court has designated this case as
                   complex for speedy trial purposes. ( Status Conference set for 10/30/2013 11:30
                   AM in Courtroom 6C South before Judge John Gleeson.) AUSA Zainab
                   Ahmad; Defense Counsel, Lisa Hoyes. (Court Reporter Mary Agnes Drury.)
                   (Piper, Francine) (Entered: 10/03/2013)
 09/27/2013     12 CJA 23 Financial Affidavit by Lawal Olaniyi Babafemi (Piper, Francine)
                   (Entered: 10/03/2013)
 09/27/2013     13 ORDER OF DETENTION PENDING TRIAL as to Lawal Olaniyi Babafemi.
                   Ordered by Judge John Gleeson on 9/27/13. (Piper, Francine) (Entered:
                   10/07/2013)
 09/27/2013     15 Arrest Warrant Returned Executed on 9/27/13. in case as to Lawal Olaniyi
                   Babafemi. (Piper, Francine) (Entered: 10/17/2013)
 09/30/2013          Order to Unseal the entire case as to Lawal Olaniyi Babafemi. Ordered by
                     Judge John Gleeson on 9/30/2013. (Lee, Ilene) (Entered: 09/30/2013)
 09/30/2013       7 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                    Babafemi (Ahmad, Zainab) (Entered: 09/30/2013)
 10/01/2013       8 NOTICE OF ATTORNEY APPEARANCE: Lisa Hoyes appearing for Lawal
                    Olaniyi Babafemi (Hoyes, Lisa) (Entered: 10/01/2013)
 10/01/2013       9 NOTICE OF ATTORNEY APPEARANCE: Chase A. Scolnick appearing for
                    Lawal Olaniyi Babafemi (Scolnick, Chase) (Entered: 10/01/2013)
 10/02/2013     10 STIPULATION AND ORDER, Regarding Protective Order as to Lawal
                   Olaniyi Babafemi. Ordered by Judge John Gleeson on 10/2/2013. (Piper,
                   Francine) (Entered: 10/02/2013)
 10/08/2013     14 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                   Babafemi (Ahmad, Zainab) (Entered: 10/08/2013)
 10/17/2013     16 NOTICE OF ATTORNEY APPEARANCE William M. Narus appearing for
                   USA. (Narus, William) (Entered: 10/17/2013)
 10/25/2013     17 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                   Babafemi (Ahmad, Zainab) (Entered: 10/25/2013)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                     5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 5 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage55  of 62
                                                                     120 of 133  PageID #: 759


 10/25/2013     18 Letter by the government enclosing Rule 16 discovery as to Lawal Olaniyi
                   Babafemi (Ahmad, Zainab) (Entered: 10/25/2013)
 10/30/2013          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Olaniyi Babafemi, in custody, appears with counsel Lisa
                     Hoyes, Esq. AUSA Zainab Ahmad and AUSA William M. Narus appears for
                     the government. Status Conference as to Lawal Olaniyi Babafemi held on
                     10/30/2013. The parties are still in discovery negotiations. The next Status
                     Conference is set for January 6, 2014 at 10:30 AM in courtroom 6C South
                     before Judge John Gleeson. The speedy trial time is excluded until the next
                     conference date. (Court Reporter Gene Rudolph.) (Lee, Ilene) (Entered:
                     10/30/2013)
 01/03/2014     19 PRETRIAL MEMORANDUM of Law in Support of Motion for a Pretrial
                   Conference Pursuant to CIPA as to Lawal Olaniyi Babafemi (Ahmad, Zainab)
                   (Entered: 01/03/2014)
 01/06/2014          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Olaniyi Babafemi, in custody, appears with counsel Lisa
                     Hoyes, Esq. AUSA William M. Narus and AUSA Daniel S. Silver appear for
                     the government. Status Conference as to Lawal Olaniyi Babafemi held on
                     1/6/2014. The parties are still in discovery and negotiations. The government's
                     CIPA section 4 application is to be filed by 2/28/2014. The defendant's
                     objection to an ex parte section 4 filing shall be briefed as: Motion due by
                     1/31/14; Opposition due by 2/14/14; and the Reply is due by 2/21/14. The next
                     Status Conference is set for March 7, 2014 t 12:30 PM in courtroom 6C South
                     before Judge John Gleeson. The speedy trial time is excluded since the case has
                     been designated complex. (Court Reporter Lisa Schmid.) (Lee, Ilene) (Entered:
                     01/06/2014)
 01/06/2014          SCHEDULING ORDER as to Lawal Olaniyi Babafemi: It occurs to the Court
                     that we need a trial date we can all plan around. Accordingly, jury selection and
                     trial is scheduled for June 16, 2014, at 9:30 AM. Ordered by Judge John
                     Gleeson on 1/6/2014. (Herling, Adam) (Entered: 01/06/2014)
 01/31/2014     20 PRETRIAL MEMORANDUM Opposing Government's Request to File CIPA
                   Application Ex Parte as to Lawal Olaniyi Babafemi (Hoyes, Lisa) (Entered:
                   01/31/2014)
 02/07/2014          NOTICE OF Change in date for the Status Conference as to Lawal Olaniyi
                     Babafemi due to Court related matters. The new Status Conference date is now
                     rescheduled for Thursday, March 6, 2014 at 10:30 AM in courtroom 6C South
                     before Judge John Gleeson. (Lee, Ilene) (Entered: 02/07/2014)
 02/14/2014     21 MOTION in Limine to permit government to file CIPA Section 4 motion ex
                   parte, responding to defense submission of 1/31/14 by USA as to Lawal Olaniyi
                   Babafemi. (Ahmad, Zainab) (Entered: 02/14/2014)
 02/24/2014     22 Letter to the Court requesting ex parte conference regarding CIPA briefing and
                   classified discovery as to Lawal Olaniyi Babafemi (Jager, Hilary) (Entered:
                   02/24/2014)
 02/24/2014          ORDER: The government's 22 letter request for an ex parte conference is




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                        5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 6 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage56  of 62
                                                                     121 of 133  PageID #: 760


                     granted. The conference will be held on February 25, 2014, at 2:30 PM in
                     chambers, Room 727 South. Ordered by Judge John Gleeson on 2/24/2014.
                     (Herling, Adam) (Entered: 02/24/2014)
 02/25/2014          ORDER: The government's 21 motion for permission to file its CIPA Section 4
                     motion ex parte for in camera review is granted over the defendant's objection.
                     The defendant's requests for alternative relief are denied except the defendant
                     may file an ex parte submission regarding how classified material may be
                     helpful and material to the defense. Ordered by Judge John Gleeson on
                     2/25/2014. (Herling, Adam) (Entered: 02/25/2014)
 02/25/2014          ORDER: Based on an ex parte on the record application, the government's time
                     to file their CIPA Section 4 application is extended until March 21, 2014. In
                     light of this extension, the status conference originally scheduled for March 7,
                     2014, is adjourned until March 27, 2014, at 3:00 PM in Courtroom 6C South.
                     Because the ex parte application relates to matters of national security, the
                     transcript is ordered sealed. Ordered by Judge John Gleeson on 2/25/2014.
                     (Herling, Adam) (Entered: 02/25/2014)
 03/25/2014          NOTICE OF Change in time for the Status Conference as to Lawal Olaniyi
                     Babafemi. The date remains set for Thursday, March 27, 2014, but the time is
                     now changed to 12:30 PM in courtroom 6C South before Judge John Gleeson.
                     (Lee, Ilene) (Entered: 03/25/2014)
 03/27/2014     23 MOTION for Protective Order pursuant to CIPA by USA as to Lawal Olaniyi
                   Babafemi. (Attachments: # 1 Exhibit) (Jager, Hilary) (Entered: 03/27/2014)
 03/27/2014          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Babafemi, in custody, appears with counsel Lisa Hoyes, Esq.
                     AUSA Zainab Ahmad and AUSA Hilary Jager appear for the government.
                     Status Conference as to Lawal Olaniyi Babafemi held on 3/27/2014. Discovery
                     and CIPA filings are almost completed. The following briefing schedule was
                     given: Defendant's Motion(s) due by 5/9/14; Opposition due by 5/23/14; Reply
                     due by 5/30/14. An evidentiary hearing is scheduled on June 19, 2014 at 9:30
                     AM in courtroom 6C South before Judge John Gleeson. In light of this motion
                     schedule, the Jury Selection and Trial date is now adjourned to July 14, 2014 at
                     9:30 AM in courtroom 6C South before Judge John Gleeson. The speedy trial
                     time is excluded until the next hearing date. (Court Reporter Ronald Tolkin.)
                     (Lee, Ilene) (Entered: 03/27/2014)
 04/07/2014     24 MOTION for Disclosure of Grand Jury Transcripts by Lawal Olaniyi
                   Babafemi. (Scolnick, Chase) (Entered: 04/07/2014)
 04/08/2014          ORDER: The government shall respond to the defendant's 24 motion for
                     disclosure of grand jury transcripts by April 11, 2014. Defendant's reply, if any,
                     shall be filed by April 15, 2014. Ordered by Judge John Gleeson on 4/8/2014.
                     (Herling, Adam) (Entered: 04/08/2014)
 04/09/2014     25 MOTION for Protective Order pursuant to CIPA Section 3 by USA as to Lawal
                   Olaniyi Babafemi. (Attachments: # 1 Proposed Order, # 2 Exhibit) (Jager,
                   Hilary) (Entered: 04/09/2014)
 04/11/2014     26 RESPONSE in Opposition re 24 MOTION for Disclosure of Grand Jury




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                         5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 7 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage57  of 62
                                                                     122 of 133  PageID #: 761


                     Transcripts (Ahmad, Zainab) (Entered: 04/11/2014)
 04/14/2014     27 Protective Order as to Lawal Olaniyi Babafemi (1). Ordered by Judge John
                   Gleeson on 4/10/2014. (Piper, Francine) (Entered: 04/14/2014)
 04/14/2014     28 MOTION for Extension of Time to File Motions by Lawal Olaniyi Babafemi.
                   (Hoyes, Lisa) (Entered: 04/14/2014)
 04/15/2014     29 REPLY TO RESPONSE to Motion re 24 MOTION for Disclosure of Grand
                   Jury Transcripts (Scolnick, Chase) (Entered: 04/15/2014)
 04/16/2014     30 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                   Lawal Olaniyi Babafemi held on March 27, 2014, before Judge Gleeson. Court
                   Reporter/Transcriber Ronald E. Tolkin, Official Court Reporter, Telephone
                   number 718-613-2647. Email address: ronald_tolkin@nyed.uscourts.gov.
                   Transcript may be viewed at the court public terminal or purchased through the
                   Court Reporter/Transcriber before the deadline for Release of Transcript
                   Restriction. After that date it may be obtained through PACER. Redaction
                   Request due 5/7/2014. Redacted Transcript Deadline set for 5/19/2014. Release
                   of Transcript Restriction set for 7/15/2014. (Tolkin, Ronald) (Entered:
                   04/16/2014)
 04/17/2014          ORDER granting 28 Motion for Extension of Time to File: The following
                     briefing schedule will apply for defendant's motions. The motions are due by
                     May 23, 2014; the government's opposition is due by June 6, 2014; defendant's
                     reply, if any, is due by June 13, 2014. An evidentiary hearing will be held on
                     June 20, 2014, at 9:30 AM in courtroom 6C South. Ordered by Judge John
                     Gleeson on 4/17/2014. (Herling, Adam) (Entered: 04/17/2014)
 04/18/2014          ORDER: The defendant's 24 motion for an order unsealing the general
                     instructions to the grand jury that indicted him is denied. Ordered by Judge
                     John Gleeson on 4/18/2014. (Herling, Adam) (Entered: 04/18/2014)
 04/18/2014     31 ORDER: For the reasons explained in the attached Memorandum and Order,
                   the government's 23 Motion for Protective Order is granted. Ordered by Judge
                   John Gleeson on 4/18/2014. (Herling, Adam) (Entered: 04/18/2014)
 04/29/2014     32 Minute Entry for proceedings held before Judge John Gleeson:Change of Plea
                   Hearing as to Lawal Olaniyi Babafemi held on 4/29/2014, Plea entered by
                   Lawal Olaniyi Babafemi (1) Guilty Count 1-2., ( Sentencing set for 8/27/2014
                   03:30 PM in Courtroom 6C South before Judge John Gleeson.) AUSA Zainab
                   Ahmad, Hilary L. Jager and William Narus. Defense Counsel, Lisa Hoyes and
                   Chase Scolnick. (Court Reporter Allan Sherman.) (Piper, Francine) (Entered:
                   04/30/2014)
 08/14/2014     34 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)
                   (Entered: 08/14/2014)
 08/15/2014          ORDER granting 34 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi (1). The sentencing date is now set for November 14, 2014 at 3:00
                     PM in Courtroom 6C South before Judge John Gleeson. Ordered by Judge John
                     Gleeson on 8/15/2014. (Lee, Ilene) (Entered: 08/15/2014)
 10/20/2014     35 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                       5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 8 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage58  of 62
                                                                     123 of 133  PageID #: 762


                     (Entered: 10/20/2014)
 10/21/2014          ORDER granting 35 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi (1). The sentencing date is set for January 9, 2015 at 2:30 PM in
                     Courtroom 6C South before Judge John Gleeson. Ordered by Judge John
                     Gleeson on 10/21/2014. (Lee, Ilene) (Entered: 10/21/2014)
 12/18/2014     36 Final MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes,
                   Lisa) (Entered: 12/18/2014)
 12/22/2014          ORDER granting 36 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi (1): The sentencing date is now set for Thursday, January 22, 2015,
                     at 3:00 PM in Courtroom 6C South before Judge John Gleeson. Ordered by
                     Judge John Gleeson on 12/22/2014. (Levin, Sarah) (Entered: 12/22/2014)
 01/09/2015     37 SENTENCING MEMORANDUM by Lawal Olaniyi Babafemi (Attachments:
                   # 1 Exhibit B: psychological evaluation, # 2 Exhibit C: letter from Mr.
                   Babafemi, # 3 Exhibit D: letter from Adenike Toyyibah Lawal, # 4 Exhibit E:
                   statement of Ahmad Lawal, # 5 Exhibit F: statement of Bolatito Obakemi, # 6
                   Exhibit G: statement of Mrs. Alhaja Modupe Lawal, # 7 Exhibit H: statement of
                   Tosin Olykoya, # 8 Exhibit I: statement of Ibrahim Bornidele, # 9 Exhibit J:
                   statement of Abdul Waheed Iwaloye, # 10 Exhibit K: letter from Nasrul-Lahi-
                   Il-Fathi Society of Nigeria, # 11 Exhibit L: Inmate Work Performance Rating, #
                   12 Exhibit M: medical records, # 13 Exhibit N: Nigerian court document, # 14
                   Exhibit O: Nigerian court document) (Hoyes, Lisa) (Entered: 01/09/2015)
 01/15/2015     38 MOTION for Extension of Time to File Sentencing Memorandum by USA as to
                   Lawal Olaniyi Babafemi. (Jager, Hilary) (Entered: 01/15/2015)
 01/16/2015          ORDER granting 38 Motion for Extension of Time to File as to Lawal Olaniyi
                     Babafemi: The government's sentencing memorandum shall now be due on or
                     before Friday, January 23, 2015. The sentencing date is adjourned to January
                     30, 2015, at 3:30 p.m. in Courtroom 6C South. Ordered by Judge John Gleeson
                     on 1/16/2015. (Levin, Sarah) (Entered: 01/16/2015)
 01/22/2015     39 Second MOTION for Extension of Time to File Sentencing Memorandum by
                   USA as to Lawal Olaniyi Babafemi. (Jager, Hilary) (Entered: 01/22/2015)
 01/23/2015          ORDER granting 39 Motion for Extension of Time to File as to Lawal Olaniyi
                     Babafemi: The government's sentencing memorandum shall be due on or before
                     Friday, February 27, 2015. The sentencing date is adjourned to Friday, March
                     6, 2015, at 2:00 p.m. in Courtroom 6C South. Ordered by Judge John Gleeson
                     on 1/23/2015. (Levin, Sarah) (Entered: 01/23/2015)
 02/25/2015     40 Third MOTION for Extension of Time to File Response/Reply regarding
                   Sentencing by USA as to Lawal Olaniyi Babafemi. (Jager, Hilary) (Entered:
                   02/25/2015)
 02/26/2015          ORDER: The government's motion 40 is granted. The government shall file its
                     sentencing memorandum on or before April 24, 2015. The sentencing will now
                     take place on April 30, 2015. Ordered by Judge John Gleeson on 2/26/2015.
                     (Ross, Peter) (Entered: 02/26/2015)
 04/30/2015     42 SENTENCING MEMORANDUM by USA as to Lawal Olaniyi Babafemi




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                      5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                  Page 9 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage59  of 62
                                                                     124 of 133  PageID #: 763


                     (Attachments: # 1 Exhibit A) (Jager, Hilary) (Entered: 04/30/2015)
 05/11/2015     43 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)
                   (Entered: 05/11/2015)
 05/12/2015          ORDER granting 43 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi. The sentencing date is adjourned to Friday, July 17, 2015, at 2:00
                     p.m. in Courtroom 6C South. Ordered by Judge John Gleeson on 5/12/2015.
                     (Levin, Sarah) (Entered: 05/12/2015)
 05/20/2015     44 Letter as to Lawal Olaniyi Babafemi from Stephanie Clifford (New York
                   Times) to Judge Gleeson, requesting that the court unseal dft's sentencing
                   memorandum. (Piper, Francine) (Entered: 05/21/2015)
 05/22/2015          ORDER TO SHOW CAUSE as to Lawal Olaniyi Babafemi: The defendant is
                     directed to show cause in writing on or before Friday, June 5, 2015, why the
                     May 20, 2015 application 44 to unseal Babafemi's sentencing memorandum 37
                     should not be granted. If the defendant believes that part of the memorandum
                     should be redacted, he should indicate the portion(s) to be redacted and the
                     reasons for the proposed redaction(s). Ordered by Judge John Gleeson on
                     5/22/2015. (Levin, Sarah) (Entered: 05/22/2015)
 06/08/2015     45 RESPONSE TO ORDER TO SHOW CAUSE by Lawal Olaniyi Babafemi
                   (Attachments: # 1 proposed redactions part A, # 2 proposed redactions part B)
                   (Hoyes, Lisa) (Entered: 06/08/2015)
 06/09/2015          ORDER: In a sealed submission dated June 5, 2015, the defendant has agreed
                     to unseal his sentencing memorandum subject to redactions of certain "sensitive
                     portions." The defendant is directed to file a copy of the memorandum with the
                     proposed redactions on the public docket. Ms. Clifford may respond in writing,
                     if she wishes, on or before Friday, June 12, 2015. Whether she responds or not,
                     oral argument on the application 44 will be held on Friday, June 19, 2015, at
                     4:00 p.m. in Courtroom 6C South. Ordered by Judge John Gleeson on 6/9/2015.
                     (Levin, Sarah) (Entered: 06/09/2015)
 06/10/2015          ORDER: Oral argument on the application to unseal the defendant's sentencing
                     memorandum 44 is changed to Thursday, June 18, 2015, at 12:30 p.m. in
                     Courtroom 6C South. Ordered by Judge John Gleeson on 6/10/2015. (Levin,
                     Sarah) (Entered: 06/10/2015)
 06/11/2015     46 SENTENCING MEMORANDUM by Lawal Olaniyi Babafemi (Attachments:
                   # 1 Exhibit B: psychological evaluation, # 2 Exhibit C: statement from Mr.
                   Babafemi, # 3 Exhibit D: letter from Adenike Toyyibah Lawal, # 4 Exhibit E:
                   statement from Ahmad Lawal, # 5 Exhibit F: statement from Bolatito Obakemi,
                   # 6 Exhibit G: statement from Mrs. Alhaja Modupe Lawal, # 7 Exhibit H:
                   statement from Tosin Olykoya, # 8 Exhibit I: statement from Ibrahim
                   Bornidele, # 9 Exhibit J: statement from Abdul Waheed Iwaloye, # 10 Exhibit
                   K: letter from religious organization, # 11 Exhibit L: MCC work performance
                   evaluation, # 12 Exhibit M: blood test report, # 13 Exhibit N: Nigerian court
                   document, # 14 Exhibit O: Nigerian court document) (Hoyes, Lisa) (Entered:
                   06/11/2015)
 06/12/2015     47 Letter Opposing Sealing as to Lawal Olaniyi Babafemi (McCraw, David)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                      5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                 Page 10 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage60  of 62
                                                                     125 of 133  PageID #: 764


                     (Entered: 06/12/2015)
 06/17/2015     48 Letter submitting affidavit in support of request for redactions as to Lawal
                   Olaniyi Babafemi (Attachments: # 1 Affidavit) (Hoyes, Lisa) (Entered:
                   06/17/2015)
 06/18/2015          Minute Entry for proceedings held before Judge John Gleeson: Case called.
                     Defendant Lawal Olaniyi Babafemi, in custody, appears with counsel Lisa
                     Hoyes, Esq.. AUSA Zainab Ahmad appears for the government. David
                     McCraw and Jeremy Kutner appear on behalf of the New York Times
                     Company. Oral Argument as to Lawal Olaniyi Babafemi held on 6/18/2015
                     regarding the New York Times Company's motion to unseal the defendant's
                     sentencing submission 44 . The Court's decision is reserved and will be filed via
                     ECF separately. (Court Reporter Anthony Frisolone.) (Lee, Ilene) (Entered:
                     06/18/2015)
 06/18/2015          ORDER: The application in the government's letter 49 is granted. Ordered by
                     Judge John Gleeson on 6/18/2015. (Levin, Sarah) (Entered: 06/18/2015)
 06/25/2015     50 Letter in support of New York Times's Unsealing Application as to Lawal
                   Olaniyi Babafemi (Attachments: # 1 Exhibit 1) (Ahmad, Zainab) (Entered:
                   06/25/2015)
 06/25/2015     51 Letter containing redacted version of Doc 50, letter in support of New York
                   Times's Unsealing Application as to Lawal Olaniyi Babafemi (Ahmad, Zainab)
                   (Entered: 06/25/2015)
 06/29/2015     52 Letter regarding briefing schedule as to Lawal Olaniyi Babafemi (Hoyes, Lisa)
                   (Entered: 06/29/2015)
 06/29/2015     53 MOTION to Continue Sentencing by Lawal Olaniyi Babafemi. (Hoyes, Lisa)
                   (Entered: 06/29/2015)
 06/30/2015          ORDER granting 53 Motion to Continue Sentencing as to Lawal Olaniyi
                     Babafemi. The sentencing is adjourned to Wednesday, August 12, 2015, at 2:00
                     p.m. in Courtroom 6C South. Ordered by Judge John Gleeson on 6/30/2015.
                     (Levin, Sarah) (Entered: 06/30/2015)
 06/30/2015          ORDER: The defendant's request in the letter dated June 29, 2015 52 is granted.
                     Ordered by Judge John Gleeson on 6/30/2015. (Levin, Sarah) (Entered:
                     06/30/2015)
 07/02/2015     54 MOTION for Extension of Time to File Response and Reply by Lawal Olaniyi
                   Babafemi. (Hoyes, Lisa) (Entered: 07/02/2015)
 07/06/2015          ORDER granting 54 Motion for Extension of Time to File as to Lawal Olaniyi
                     Babafemi. Ordered by Judge John Gleeson on 7/6/2015. (Levin, Sarah)
                     (Entered: 07/06/2015)
 07/13/2015     55 Letter in reply to government's letter opposing sealing as to Lawal Olaniyi
                   Babafemi (Hoyes, Lisa) (Entered: 07/13/2015)
 07/13/2015     56 Letter documenting classified filing as to Lawal Olaniyi Babafemi (Hoyes,
                   Lisa) (Entered: 07/13/2015)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                       5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                 Page 11 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage61  of 62
                                                                     126 of 133  PageID #: 765


 07/16/2015     57 Letter supplementing classified letter filed on July 13, 2015 as to Lawal Olaniyi
                   Babafemi (Hoyes, Lisa) (Entered: 07/16/2015)
 08/11/2015          ORDER as to Lawal Olaniyi Babafemi: Before the Court is the New York
                     Times's application to unseal the defendant's sentencing memorandum 44 . I
                     conclude that the defendant has failed to establish a substantial probability that
                     the unsealing of the redacted portions of his sentencing memorandum will
                     result in prejudice to the compelling interest he advances that does not already
                     exist. See United States v. Zazi, No. 09-CR-663 (RJD), 2010 WL 2710605, at
                     *2 (E.D.N.Y. June 30, 2010) (setting forth standard articulated in United States
                     v. Doe, 63 F.3d 121, 128 (2d Cir. 1995)). Accordingly, with the exception of
                     the psychological evaluation itself, which may remain under seal pending
                     further order of the Court, the defendant is directed to file an unredacted
                     version of his sentencing memorandum by no later than 11:00 am tomorrow. In
                     addition, the government is directed to file an unredacted version of its own
                     sentencing memorandum immediately after the defendant files his. Ordered by
                     Judge John Gleeson on 8/11/2015. (Levin, Sarah) (Entered: 08/11/2015)
 08/11/2015     58 SENTENCING MEMORANDUM by Lawal Olaniyi Babafemi (Attachments:
                   # 1 Exhibit B: psychological evlauation (redacted), # 2 Exhibit C: statement
                   from Mr. Babafemi, # 3 Exhibit D: letter from Adenike Toyyibah Lawal, # 4
                   Exhibit E: statement from Ahmad Lawal, # 5 Exhibit F: statement from Bolatito
                   Obakemi, # 6 Exhibit G: statement from Mrs. Alhaja Modupe Lawal, # 7
                   Exhibit H: statement from Tosin Olykoya, # 8 Exhibit I: statement from
                   Ibrahim Bornidele, # 9 Exhibit J: statement from Abdul Waheed Iwaloye, # 10
                   Exhibit K: letter from religious organization, # 11 Exhibit L: MCC work
                   performance evaluation, # 12 Exhibit M: blood test report, # 13 Exhibit N:
                   Nigerian court document, # 14 Exhibit O: Nigerian court document) (Hoyes,
                   Lisa) (Entered: 08/11/2015)
 08/11/2015     59 SENTENCING MEMORANDUM by USA as to Lawal Olaniyi Babafemi
                   (Jager, Hilary) (Entered: 08/11/2015)
 08/12/2015     60 Minute Entry for proceedings held before Judge John Gleeson:Sentencing held
                   on 8/12/2015 for Lawal Olaniyi Babafemi (1), Count(s) 1, 2, Dft to be
                   imprisoned for a term of 15 years on Count One and 7 years on Count Two to
                   run consecutively on each count, totaling 22 years of incarceration. It is the
                   court's understanding that the dft will be given credit for time served since
                   August 19, 2011 in Nigeria. The court recommends to the bureau of prisons for
                   incarceration at an FCI that is at the most minimal level as deemed appropriate
                   by the bureau of prisons. No term of supervised release. Special Assessment of
                   $200.00.; Count(s) 3, 4, All open counts dismissed on the motion of the U.S
                   AUSA Zainab Ahmad; Defense Counsel, Lisa Hoyes. (Court Reporter Fred
                   Guerino.) (Piper, Francine) (Entered: 08/17/2015)
 08/13/2015          ORDER: The court spoke to Adam Johnson today from the MCC regarding the
                     defendant's request for updates on and treatment for his medical condition as
                     discussed at his sentencing proceeding on August 12, 2015. Mr. Johnson
                     reported that he will have the defendant seen by a doctor as soon as possible,
                     and hopefully today. Mr. Johnson will also update the court in writing on or
                     before Wednesday, August 19, 2015, as to the defendant's medical condition
                     and the plan for treatment. Ordered by Judge John Gleeson on 8/13/2015.




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                         5/5/2020
Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                 Page 12 of 12
                 Case 20-1477,Document
  Case 1:13-cr-00109-BMC         Document662, 05/05/2020,   2832571,
                                               Filed 04/17/20    PagePage62  of 62
                                                                     127 of 133  PageID #: 766


                     (Levin, Sarah) (Entered: 08/13/2015)
 08/17/2015     61 JUDGMENT as to Lawal Olaniyi Babafemi (1), Count(s) 1, 2, Dft to be
                   imprisoned for a term of 15 years on Count One and 7 years on Count Two to
                   run consecutively on each count, totaling 22 years of incarceration. It is the
                   court's understanding that the dft will be given credit for time served since
                   August 19, 2011 in Nigeria. The court recommends to the bureau of prisons for
                   incarceration at an FCI that is at the most minimal level as deemed appropriate
                   by the bureau of prisons. No term of supervised release. Special Assessment of
                   $200.00.; Count(s) 3, 4, All open counts dismissed on the motion of the
                   U.S.Ordered by Judge John Gleeson on 8/14/2015. (Piper, Francine) (Entered:
                   08/17/2015)
 08/20/2015          ORDER as to Lawal Olaniyi Babafemi: The Court has received a report from
                     the MCC regarding Babafemi's medical condition and treatment plan, which
                     will be filed under seal. In light of the report, it does not appear that relief from
                     the Court is warranted. If Babafemi feels differently, he should notify the Court
                     accordingly, and he should also notify the MCC. Ordered by Judge John
                     Gleeson on 8/20/2015. (Levin, Sarah) (Entered: 08/20/2015)




https://jenie.ao.dcn/nyed-ecf/cgi-bin/DktRpt.pl?311011720636178-L_1_0-1                           5/5/2020
             Case 20-1477,
Case 1:13-cr-00109-BMC     Document
                        Document 663, Filed
                                      05/05/2020,  2832573,
                                            04/17/20        Page1
                                                      Page 128     of 1PageID #: 767
                                                               of 133




                     United States Court of Appeals for the Second Circuit
                             Thurgood Marshall U.S. Courthouse
                                       40 Foley Square
                                     New York, NY 10007

 ROBERT A. KATZMANN                                          CATHERINE O'HAGAN WOLFE
 CHIEF JUDGE                                                 CLERK OF COURT




               Distribution of Instructions & Forms for Pro Se / Prisoner Parties



      Second/Successive Petition Filed

      _X__ Acknowledgment and Notice of Appearance
      _X__ Docketing Notice
      _X__ Docket Report
      _X__ T-1080 Form
      _X__ How to Appeal as a Pro Se Party
      _X__ How to file a Habeas Corpus Petition
      _X__ Appropriate Application:(2254 or 2255)
      _X__ Certificate of Service
      _X__ Form 6 Certificate of compliance
      _X__ Form 7 Declaration of Inmate Filing
               Case:Case   20-1477,
        Case 1:13-cr-00109-BMC
                      13-4416       Document
                                 Document
                                Document: 6669,Page:
                                                05/11/2020,
                                                Filed        2836527,
                                                      04/17/20
                                                      1               Page1
                                                                Page 129
                                                           11/22/2013        of 2PageID
                                                                         of 133
                                                                        1099212      2 #: 768
                  NOTICE OF APPEARANCE FOR SUBSTITUTE, ADDITIONAL, OR AMICUS COUNSEL



Short Title:                           BABAFEMI v. USA                                    Docket No.:         20-1477


Substitute, Additional, or Amicus Counsel’s Contact Information is as follows:

Name:       MARK E. MISOREK, Assistant United States Attorney


Firm:     United States Attorney's Office, Eastern District of New York


Address:       610 Federal Plaza, Central Islip, New York 11722

Telephone:                     631-715-7874                          Fax:

E-mail:                  Mark.Misorek@usdoj.gov


Appearance for:               Respondent
                                                         (party/designation)
Select One:
✔ Substitute counsel (replacing lead counsel: DAVID C. JAMES, United States Attorney's Office, Eastern District of New York )
G
                                                         (name/firm)

G Substitute counsel (replacing other counsel:                                                                              )
                                                             (name/firm)

G Additional counsel (co-counsel with:                                                                                      )
                                                             (name/firm)

G Amicus (in support of :                                                                                                   )
                                                             (party/designation)



                                                       CERTIFICATION
I certify that:

G I am admitted to practice in this Court and, if required by Interim Local Rule 46.1(a)(2), have renewed
✔

my admission on                                                                                                          OR

G I applied for admission on                                                                                                .



Signature of Counsel:                                               /s/


Type or Print Name:                                        MARK E. MISOREK
       Case: Case  20-1477,
Case 1:13-cr-00109-BMC
              13-4416       Document
                         Document
                        Document: 6669,Page:
                                        05/11/2020,
                                        Filed        2836527,
                                              04/17/20
                                              2               Page2
                                                        Page 130
                                                   11/22/2013        of 2PageID
                                                                 of 133
                                                                1099212      2 #: 769
  UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT


 CAPTION:

     Lawal Olaniyi Babafemi
 _________________________  v.
                                                         CERTIFICATE OF SERVICE
     United States of America
 _________________________                                                 20-1477
                                                         Docket Number: ____________

 _________________________



                      Mark E. Misorek
       I, ________________________________,          hereby certify under penalty of perjury that on
                       (name)
             May 11, 2020
 ________________________________,       I served a copy of ______________________________
              (date)
                        a Notice of Appearance for Substitute Counsel Form
 ______________________________________________________________________________
                                       (list all documents)

 by (select all applicable)*

                                  ✔ United States Mail
                                 ___
                                 ___ Federal Express
                                 ___ Overnight Mail
                                 ___ Facsimile
                                 ___ E-mail
                                 ___ Hand delivery

 on the following parties (complete all information and add additional pages as necessary):
    Lawal Olaniyi Babafemi (Reg. No. 82814-053), FCI Allenwood (Low), P.O. Box 1000, White Deer, PA 17887
 ______________________________________________________________________________
 Name                          Address                             City              State        Zip Code

 ______________________________________________________________________________
 Name                  Address                   City        State    Zip Code

 ______________________________________________________________________________
 Name                  Address                   City        State    Zip Code

 ______________________________________________________________________________
 Name                  Address                   City        State    Zip Code



             05/11/20
 _____________________________                                             /s/
                                                          ___________________________________
         Today’s Date                                                  Signature

 *If different methods of service have been used on different parties, please indicate on a separate
 page, the type of service used for each respective party.


 Certificate of Service Form
             Case 20-1477,Document
Case 1:13-cr-00109-BMC     Document66
                                    22,Filed
                                        06/04/2020,
                                             04/17/202854372, Page1
                                                       Page 131     of 1PageID #: 770
                                                                of 133



                                                                                  E.D.N.Y. – Bklyn
                                                                                         13-cr-109
                                                                                        Gleeson, J.


                        United States Court of Appeals
                                             FOR THE
                                      SECOND CIRCUIT
                                      _________________

               At a stated term of the United States Court of Appeals for the Second
 Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
 in the City of New York, on the 4th day of June, two thousand twenty.

 Present:
               Richard J. Sullivan,
               Michael H. Park,
               William J. Nardini,
                     Circuit Judges.

 Lawal Olaniyi Babafemi, AKA Abdullah, AKA Ayatollah
 Mustapha,

                              Petitioner,

               v.                                                         20-1477

 United States of America,

                              Respondent.


 Petitioner moves for leave to file a successive 28 U.S.C. § 2255 motion. Upon due consideration,
 it is hereby ORDERED that the motion is DENIED as unnecessary. The proposed § 2255 motion
 would not be successive because Petitioner has not filed a prior § 2255 motion. See Hom Sui
 Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002) (“[F]or a petition to be second or
 successive within the meaning of [AEDPA], it must at a minimum be filed subsequent to the
 conclusion of a proceeding that counts as the first.” (internal quotation marks omitted)).

 It is further ORDERED that the case is TRANSFERRED to the district court for “whatever further
 action the district court finds appropriate.” Whab v. United States, 408 F.3d 116, 119 (2d Cir.
 2005); 28 U.S.C. § 1631.
                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk of Court
                  Case 20-1477,Document
     Case 1:13-cr-00109-BMC     Document66
                                         24,Filed
                                             06/04/2020,
                                                  04/17/202854729, Page1
                                                            Page 132     of 1PageID #: 771
                                                                     of 133



                                                                                       E.D.N.Y. – Bklyn
                                                                                              13-cr-109
                                                                                             Gleeson, J.


                             United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 4th day of June, two thousand twenty.

      Present:
                    Richard J. Sullivan,
                    Michael H. Park,
                    William J. Nardini,
                          Circuit Judges.

      Lawal Olaniyi Babafemi, AKA Abdullah, AKA Ayatollah
      Mustapha,

                                   Petitioner,

                    v.                                                         20-1477

      United States of America,

                                   Respondent.


      Petitioner moves for leave to file a successive 28 U.S.C. § 2255 motion. Upon due consideration,
      it is hereby ORDERED that the motion is DENIED as unnecessary. The proposed § 2255 motion
      would not be successive because Petitioner has not filed a prior § 2255 motion. See Hom Sui
      Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002) (“[F]or a petition to be second or
      successive within the meaning of [AEDPA], it must at a minimum be filed subsequent to the
      conclusion of a proceeding that counts as the first.” (internal quotation marks omitted)).

      It is further ORDERED that the case is TRANSFERRED to the district court for “whatever further
      action the district court finds appropriate.” Whab v. United States, 408 F.3d 116, 119 (2d Cir.
      2005); 28 U.S.C. § 1631.
                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 06/04/2020
                 Case 20-1477,Document
    Case 1:13-cr-00109-BMC     Document66
                                        26,Filed
                                            07/27/2020,
                                                 04/17/202892973, Page1
                                                           Page 133     of 1PageID #: 772
                                                                    of 133




MANDATE                                                                               E.D.N.Y. – Bklyn
                                                                                             13-cr-109
                                                                                            Gleeson, J.


                            United States Court of Appeals
                                                 FOR THE
                                          SECOND CIRCUIT
                                          _________________

                   At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 4th day of June, two thousand twenty.

     Present:
                   Richard J. Sullivan,
                   Michael H. Park,
                   William J. Nardini,
                         Circuit Judges.

     Lawal Olaniyi Babafemi, AKA Abdullah, AKA Ayatollah
     Mustapha,

                                  Petitioner,

                   v.                                                         20-1477

     United States of America,

                                  Respondent.


     Petitioner moves for leave to file a successive 28 U.S.C. § 2255 motion. Upon due consideration,
     it is hereby ORDERED that the motion is DENIED as unnecessary. The proposed § 2255 motion
     would not be successive because Petitioner has not filed a prior § 2255 motion. See Hom Sui
     Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002) (“[F]or a petition to be second or
     successive within the meaning of [AEDPA], it must at a minimum be filed subsequent to the
     conclusion of a proceeding that counts as the first.” (internal quotation marks omitted)).

     It is further ORDERED that the case is TRANSFERRED to the district court for “whatever further
     action the district court finds appropriate.” Whab v. United States, 408 F.3d 116, 119 (2d Cir.
     2005); 28 U.S.C. § 1631.
                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




MANDATE ISSUED ON 07/27/2020
